 



Exhibit 10.1
EXECUTION COPY
FIRST AMENDMENT
          FIRST AMENDMENT, dated as of April 12, 2006 (this “Amendment”), to the
FIVE-YEAR CREDIT AGREEMENT, dated as of July 14, 2005, among AUTONATION, INC., a
Delaware corporation (the “Borrower”), the lenders party thereto (the
“Lenders”), J.P. MORGAN SECURITIES INC. (“JPMorgan”) and BANC OF AMERICA
SECURITIES LLC, as co-lead arrangers and joint bookrunners, BANK OF AMERICA,
N.A., as syndication agent, WACHOVIA BANK, NATIONAL ASSOCIATION, BNP PARIBAS and
TOYOTA MOTOR CREDIT CORPORATION, as documentation agents, and JPMORGAN CHASE
BANK, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”).
W I T N E S S E T H
:
          WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to
make, and have made, certain loans and other extensions of credit to the
Borrower;
          WHEREAS, the Borrower intends to (i) tender for shares of its common
stock, and (ii) purchase up to $323,513,000 principal amount of outstanding
senior notes of the Borrower (collectively, the “Transaction”).
          WHEREAS, the Borrower has requested certain amendments to the Credit
Agreement as more fully set forth herein;
          WHEREAS, the Lenders have agreed to such amendments but only on the
terms and conditions contained in this Amendment.
          NOW, THEREFORE, the parties hereto hereby agree as follows:
          SECTION 1. Defined Terms. Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement (as proposed to be amended).
          SECTION 2. Amendments. Effective as of the date on which all the
conditions precedent set forth in Section 3 shall be satisfied (such date, the
“Effective Date”), the Credit Agreement, including all exhibits and schedules
thereto, shall be amended to read in its entirety as set forth in Exhibit A to
this Amendment.
          SECTION 3. Lender Addendum. By executing this Amendment on or prior to
the Effective Date, each institution not a party to the Credit Agreement prior
to the Effective Date agrees to and shall, as of the Effective Date, join the
Credit Agreement (as amended pursuant to this Amendment) as a Lender.
          SECTION 4. Conditions to Effectiveness. This Amendment shall become
effective upon the date on which each of the following shall have been received,
each in form and substance satisfactory to the applicable recipient:

 



--------------------------------------------------------------------------------



 



2

          (i) the Administrative Agent shall have received this Amendment,
executed and delivered by a duly authorized officer of (a) the Borrower, (b) the
Administrative Agent, (c) each Lender (as defined prior to giving effect to this
Amendment) and (d) each Term Lender (as defined in the Credit Agreement after
giving effect to this Amendment), together with all schedules and exhibits
hereto;
          (ii) the Administrative Agent shall have received an acknowledgment
and consent (“Acknowledgment and Consent”), substantially in the form of
Exhibit B hereto, duly executed and delivered by each Guarantor;
          (iii) the Administrative Agent shall have received the favorable
written opinion or opinions with respect to the Amendment and related Loan
Documents and the transactions contemplated thereby of (A) in-house legal
counsel to the Borrower and (B) Skadden, Arps, Slate, Meagher & Flom LLP,
special counsel to the Borrower and Guarantors, in each case dated the Effective
Date, addressed to the Administrative Agent and the Lenders and reasonably
satisfactory to the Administrative Agent, substantially in the form of Exhibits
I-1 and I-2 to the Credit Agreement;
          (iv) the Administrative Agent shall have received resolutions of the
boards of directors or other appropriate governing body (or of the appropriate
committee thereof) of the Borrower and each Guarantor certified by its secretary
or assistant secretary as of the Effective Date, approving this Amendment,
including, without limitation, the addition of the Term Facility effected
hereby, and adopting the Loan Documents to be executed by such Person, and
authorizing the execution and delivery thereof;
          (v) the Administrative Agent shall have received specimen signatures
of officers or other appropriate representatives executing the Loan Documents on
behalf of the Borrower and each Guarantor, certified by the secretary or
assistant secretary of such Borrower or Guarantor;
          (vi) the Administrative Agent shall have received any changes to the
Organizational Documents of the Borrower and each Guarantor since the Closing
Date certified as true and correct by its secretary or assistant secretary;
          (vii) the Administrative Agent shall have received any changes to the
Operating Documents of the Borrower and each Guarantor since the Closing Date
certified as of the Effective Date as true and correct by its secretary or
assistant secretary;
          (viii) the Administrative Agent shall have received certificates
issued as of a recent date by the Secretaries of State of the respective
jurisdictions of formation of the Borrower and each Guarantor as to the due
existence and good standing of such Person;
          (ix) the Administrative Agent shall have received a Borrowing Notice
in respect of the Revolving Credit Loans and a borrowing notice in respect of
the Term Loans in each case requested to be made on the First Amendment
Effective Date in accordance with the Credit Agreement (after giving effect to
this Amendment), and, if elected by the Borrower, Interest Rate Selection
Notice; provided, that the Borrowing Notice for any Eurodollar Loans shall have
been received at least three Business Days prior to the First Amendment
Effective Date and shall, in the case of requested Term Loans that are
Eurodollar Loans, include a funding indemnity side letter by the Borrower for
the benefit of the Administrative Agent and each Term

 



--------------------------------------------------------------------------------



 





3

Lender reasonably satisfactory to each thereof, and in case such notices and
side letter are not so received by such time, the Borrower shall be deemed to
have requested Base Rate Loans in lieu of such Eurodollar Loans.
          (x) the Administrative Agent shall have received evidence that all
fees payable by the Borrower on the Effective Date to the Administrative Agent,
JPMorgan and the Lenders required pursuant to Section 5 herein have been paid in
full, including the fees and expenses of counsel to the Administrative Agent to
the extent invoiced three Business Days prior to or on the Effective Date (which
may include amounts constituting reasonable estimates of such fees and expenses
incurred or to be incurred in connection with the transaction; provided that no
such estimate shall thereafter preclude the final settling of accounts as to
such fees and expenses); and
          (xi) the Administrative Agent shall have received evidence that
(A) the Transaction shall have been consummated, (B) the sources and uses of
funding for the Transaction shall be substantially consistent with the table
attached to the Commitment Letter dated March 6, 2006 among the Borrower,
JPMorgan and the Administrative Agent and the terms of such funding sources
shall be substantially consistent with the terms thereof or otherwise reasonably
satisfactory to JPMorgan and (C) all material governmental and third party
approvals necessary in connection with the Transaction and the financing thereof
shall have been obtained and there shall not exist any action, investigation,
litigation or proceeding pending or threatened against the Borrower or any of
its Subsidiaries in any court or before any arbitrator or governmental authority
that (x) materially and adversely affects the Borrower and its Subsidiaries,
taken as a whole, or (y) materially and adversely affects the Transaction, the
financing thereof or any of the other transactions contemplated hereby or any
other Loan Document or the ability of the Borrower and its Subsidiaries to
perform their respective obligations under the Loan Documents.
          (xii) the Administrative Agent shall have received (i) audited
consolidated financial statements of the Borrower for the three most recent
fiscal years and (ii) all other financial statements for completed or pending
acquisitions that may be required under Regulation S-X of the Securities Act of
1933, as amended (“Regulation S-X”).
          (xiii) the Administrative Agent shall have received a pro forma
consolidated balance sheet of the Borrower as at the date of the most recent
balance sheet delivered pursuant to the preceding paragraph and a pro forma
statement of operations for the 12-month period ending on such date, in each
case adjusted to give effect to the consummation of the Transaction and the
financings contemplated hereby as if such transactions had occurred on such date
or on the first day of such period, as applicable, prepared in accordance with
Regulation S-X and consistent in all material respects with information
previously provided by the Borrower.
          (xiv) the Administrative Agent shall have received projections through
2010.
          (xv) An indicative rating from both Moody’s and S&P with respect to
the Term Facility shall have been given to the Lenders not later than 20 days
prior to the Effective Date.
          SECTION 5. Representations and Warranties. The Borrower hereby
represents and warrants to the Administrative Agent and each Lender that (before
and after giving effect to this Amendment):

 



--------------------------------------------------------------------------------



 



4

          (a) Each Loan Party has the power and authority to execute, deliver
and perform this Amendment and the Acknowledgement and Consent (the “Amendment
Documents”) to which it is a party and, in the case of the Borrower, to borrow
under the Credit Agreement as amended by this Amendment (the “Amended Credit
Agreement”). Each Loan Party has taken all necessary corporate or other action
to authorize the execution, delivery and performance of the Amendment Documents
to which it is a party and, in the case of the Borrower, to authorize the
borrowings under the Amended Credit Agreement. No material consent, approval or
authorization of or filing, registration or qualification with, any Governmental
Authority or other authority or any other Person on the part of the Borrower or
any Subsidiary is required as a condition to the execution, delivery,
performance or consummation of the transactions contemplated by this Amendment
or the Acknowledgement and Consent, except consents, approvals, filings,
registrations or qualifications which have been obtained or effected, as the
case may be and are in full force and effect. Each Amendment Document has been
duly executed and delivered on behalf of each Loan Party that is a party
thereto. Each Amendment Document constitutes a legal, valid and binding
obligation of each Loan Party that is a party thereto, enforceable against each
such Loan Party in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).
          (b) The execution, delivery and performance of the Amendment Documents
will not violate any applicable law, rule or regulation or conflict with any
material indenture, agreement or other instrument to which the Borrower is a
party, or by which the properties or assets of the Borrower is bound and will
not result in the creation or imposition of any Lien, charge or encumbrance of
any nature whatsoever upon any of the properties or assets of the Borrower
pursuant to any such agreement.
          (c) Each of the representations and warranties made by any Loan Party
herein or in the Loan Documents as amended by this Amendment is true and correct
on and as of the Effective Date, as if made on and as of such date (except that
any representation or warranty which by its terms is made as of an earlier date
shall be true and correct as of such earlier date).
          (d) There does not exist any Default or Event of Default.
          SECTION 6. Payment of Expenses. The Borrower agrees to pay or
reimburse the Administrative Agent for all of its reasonable and documented
out-of-pocket costs and expenses incurred in connection with this Amendment, any
other documents prepared in connection herewith and the transactions
contemplated hereby, including, without limitation, the reasonable fees and
disbursements of counsel to the Administrative Agent, but in each case only to
the extent agreed upon in the Commitment Letter, dated March 6, 2006, between
the Administrative Agent, JPMorgan and the Borrower.
          SECTION 7. No Other Amendment or Waivers; Confirmation. Except as
expressly provided hereby, all of the terms and provisions of the Credit
Agreement, the Facility Guaranties and the other Loan Documents are and shall
remain in full force and effect. The amendments contained herein shall not be
construed as an amendment of any other provision of

 



--------------------------------------------------------------------------------



 





5

the Credit Agreement, the Facility Guaranties or the other Loan Documents or for
any purpose except as expressly set forth herein or a consent to any further or
future action on the part of the Borrower that would require the waiver or
consent of the Administrative Agent or the Lenders.
          SECTION 8. GOVERNING LAW; MISCELLANEOUS. (a) THIS AMENDMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.
          (b) On and after the Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to the “Credit Agreement”, “thereunder”, “thereof”, or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Amended Credit Agreement.
          (c) This Amendment may be executed by one or more of the parties to
this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Amendment and the Acknowledgement and
Consent signed by all the parties shall be lodged with the Borrower and the
Administrative Agent. This Amendment may be delivered by facsimile transmission
of the relevant signature pages hereof.
          (d) The Administrative Agent shall give notice to the Borrower
promptly upon the occurrence of the “Effective Date.”
          (e) The execution and delivery of this Amendment by any Lender shall
be binding upon each of its successors and assigns (including assignees of its
Loans in whole or in part prior to effectiveness hereof).

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.

            AUTONATION, INC.
      By:   /s/ James J. Teufel         Name:   James J. Teufel        Title:  
Vice President & Treasurer        JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and as Lender
      By:   /s/ Thomas H. Kozlark         Name:   Thomas H. Kozlark       
Title:   Vice President     

 
 
 
 
[Signature Page to First Amendment]

 



--------------------------------------------------------------------------------



 



            Name of Institution: Bank of America, N.A.
      By:   /s/ M. Patricia Kay         Name:   M. Patricia Kay        Title:  
Senior Vice President        Name of Institution: BNP PARIBAS
      By:   /s/ Brad Ellis         Name:   Brad Ellis        Title:   Vice
President              By:   /s/ Aurora Abella         Name:   Aurora Abella   
    Title:   Vice President        Name of Institution: Toyota Motor Credit
Corporation
      By:   /s/ P. Reid Boozer         Name:   P. Reid Boozer        Title:  
National Accounts Manager        Name of Institution: Wachovia Bank, National
Association
      By:   /s/ Douglas T. Davis         Name:   Douglas T. Davis       
Title:   Director        Name of Institution: Comerica Bank
      By:   /s/ Joseph M. Davignon         Name:   Joseph M. Davignon       
Title:   First Vice President        Name of Institution: SUNTRUST BANK
      By:   /s/ Kimberly S. Evans         Name:   Kimberly S. Evans       
Title:   Director     

 
 
 
 
[Signature Page to First Amendment]

 



--------------------------------------------------------------------------------



 



            Name of Institution: Sovereign Bank
      By:   /s/ Stephen Delaney         Name:   Stephen Delaney        Title:  
Vice President        Name of Institution: Sumitomo Mitsui Banking Corporation
      By:   /s/ Paolo de Alessandrini         Name:   Paolo de Alessandrini     
  Title:   General Manager        Name of Institution: Wells Fargo Bank, N.A.
      By:   /s/ William P. Schmechel         Name:   William P. Schmechel       
Title:   Vice President        Name of Institution: Fifth Third Bank
      By:   /s/ John A. Marian         Name:   John A. Marian        Title:  
Vice President        Name of Institution: Union Bank of California, N.A.
      By:   /s/ Christine Davis         Name:   Christine Davis        Title:  
Vice President        Name of Institution: The Bank of New York
      By:   /s/ David C. Siegel         Name:   David C. Siegel        Title:  
Vice President     

 
 
 
[Signature Page to First Amendment]

 



--------------------------------------------------------------------------------



 



            Name of Institution: CALYON NEW YORK BRANCH
      By:   /s/ Corey Billups         Name:   Corey Billups        Title:  
Director              By:   /s/ Lee E. Greve         Name:   Lee E. Greve       
Title:   Managing Director, Deputy Manager        Name of Institution: LaSalle
Bank, N.A.
      By:   /s/ Mark J. Nyland         Name:   Mark J. Nyland        Title:  
Vice President        Name of Institution: Mizuho Corporate Bank, Ltd.
      By:   /s/ Bertram Tang         Name:   Bertram Tang        Title:   Senior
Vice President & Team Leader        Name of Institution: REGIONS BANK
      By:   /s/ Thomas A. Conroy         Name:   Thomas A. Conroy       
Title:   Senior Vice President        Name of Institution: E.Sun Commercial
Bank, Ltd., Los Angeles Branch
      By:   /s/ Teddy Mou         Name:   Teddy Mou        Title:   V.P. &
Deputy General Manager     

 
 
 
[Signature Page to First Amendment]



--------------------------------------------------------------------------------



 



            Name of Institution: The Bank of East Asia, Ltd., New York Branch
      By:   /s/ Stanley H. Kung         Name:   Stanley H. Kung        Title:  
Senior Vice President & Chief Lending Officer              By:   /s/ Douglas
Price         Name:   Douglas Price        Title:   Senior Vice President &
Chief Credit Officer        Name of Institution: Bank of Taiwan, New York Agency
      By:   /s/ Hung Chen         Name:   Hung Chen        Title:   AVP & Deputy
General Manager        Name of Institution: Chiao Tung Bank Co., Ltd., New York
Agency
      By:   /s/ Chun-Kai Hu         Name:   Chun-Kai Hu        Title:   VP &
Acting General Manager        Name of Institution: First Commercial Bank, New
York Agency
      By:   /s/ Bruce M.J. Ju         Name:   Bruce M.J. Ju        Title:   VP &
General Manager        Name of Institution: Chang Hwa Commercial Bank Ltd., New
York Branch
      By:   /s/ Jim C.Y. Chen         Name:   Jim C.Y. Chen        Title:   VP &
General Manager     

 
 
 
 
[Signature Page to First Amendment]

 



--------------------------------------------------------------------------------



 



            Name of Institution: Israel Discount Bank of New York
      By:   /s/ David Keinan         Name:   David Keinan        Title:   Senior
Vice President
Regional Manager for Florida              By:   /s/ Dilian G. Schulz        
Name:   Dilian G. Schulz        Title:   Senior Vice President     

 
 
 
 
[Signature Page to First Amendment]

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
 
FIVE-YEAR
CREDIT AGREEMENT
by and among
AUTONATION, INC.,
as Borrower,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and as Lender,
and
BANK OF AMERICA, N.A.,
as Syndication Agent and as Lender,
and
WACHOVIA BANK, NATIONAL ASSOCIATION, SUNTRUST BANK and
TOYOTA MOTOR CREDIT CORPORATION,
as Documentation Agents and as Lenders,
and
THE LENDERS PARTY HERETO FROM TIME TO TIME
July 14, 2005
As amended pursuant to the First Amendment, dated April 12, 2006

J.P. MORGAN SECURITIES INC.   BANC OF AMERICA SECURITIES LLC

Co-Lead Arrangers and Joint Bookrunners
 



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS

                      Page ARTICLE I

 
            DEFINITIONS

 
           
1.1
  Definitions     1  
1.2
  Rules of Interpretation     25  
1.3
  Accounting for Permitted Acquisitions     26  
1.4
  Accounting for Derivatives     26  
1.5
  Accounting and Financial Determinations     26  
 
            ARTICLE II

 
            THE LOANS

 
           
2.1
  Term Commitments     27  
2.2
  Procedure for Term Loan Borrowing     27  
2.3
  Repayment of Term Loans     28  
2.4
  Revolving Credit Commitments     28  
2.5
  Competitive Bid Loans     30  
2.6
  Payment of Interest     34  
2.7
  Payment of Principal     35  
2.8
  Non-Conforming Payments     35  
2.9
  Pro Rata Payments     36  
2.10
  Reductions and Prepayment     36  
2.11
  Decrease in Amounts     37  
2.12
  Conversions and Elections of Subsequent Interest Periods     37  
2.13
  Fees     38  
2.14
  Deficiency Advances; Failure to Purchase Participations     39  
2.15
  Intraday Funding     39  
2.16
  Use of Proceeds     40  
2.17
  Swing Line     40  
2.18
  Increased Amounts     42  
 
            ARTICLE III

 
            LETTERS OF CREDIT

 
           
3.1
  Letters of Credit     44  
3.2
  Reimbursement and Participations     44  
3.3
  Governmental Action     47  
3.4
  Letter of Credit Fee     48  
3.5
  Administrative Fees     48  

 i



--------------------------------------------------------------------------------



 



 

                      Page ARTICLE IV

 
            CHANGE IN CIRCUMSTANCES

 
           
4.1
  Increased Cost and Reduced Return     48  
4.2
  Limitation on Types of Loans     50  
4.3
  Illegality     50  
4.4
  Treatment of Affected Loans     51  
4.5
  Compensation     51  
4.6
  Taxes     52  
4.7
  Replacement Lenders     54  
 
            ARTICLE V

 
            CONDITIONS TO MAKING LOANS AND ISSUING LETTERS OF CREDIT

 
           
5.1
  Conditions of Initial Advance     55  
5.2
  Conditions of Loans     56  
5.3
  Supplements to Schedules     57  
 
            ARTICLE VI

 
            REPRESENTATIONS AND WARRANTIES
 
           
6.1
  Representations and Warranties     58  
 
           
ARTICLE VII
 
            AFFIRMATIVE COVENANTS
 
           
7.1
  Financial Reports, Etc.     63  
7.2
  Maintain Properties     65  
7.3
  Existence, Qualification, Etc.     65  
7.4
  Regulations and Taxes     65  
7.5
  Insurance     65  
7.6
  True Books     65  
7.7
  Right of Inspection     65  
7.8
  Observe all Laws     66  
7.9
  Governmental Licenses     66  
7.10
  Covenants Extending to Subsidiaries     66  
7.11
  Officer’s Knowledge of Default     66  
7.12
  Suits or Other Proceedings     66  
7.13
  Notice of Discharge of Hazardous Material or Environmental Complaint     66  
7.14
  Environmental Compliance     67  
7.15
  Employee Benefit Plans     67  
7.16
  Continued Operations     68  
7.17
  Use of Proceeds     68  

 ii



--------------------------------------------------------------------------------



 



 

                      Page
7.18
  New Subsidiaries     68  
 
           
ARTICLE VIII
 
            NEGATIVE COVENANTS
 
           
8.1
  Financial Covenants     68  
8.2
  Indebtedness     69  
8.3
  Liens     69  
8.4
  Merger, Consolidation or Fundamental Changes     70  
8.5
  Transactions with Affiliates     71  
8.6
  Compliance with ERISA, the Code and Foreign Benefit Laws     71  
8.7
  Fiscal Year     72  
8.8
  Change in Control     72  
8.9
  Limitations on Upstreaming     72  
8.10
  Subsidiary Guaranties     72  
8.11
  Manufacturer Consents     72  
 
           
ARTICLE IX
 
            EVENTS OF DEFAULT AND ACCELERATION
 
           
9.1
  Events of Default     73  
9.2
  Administrative Agent to Act     75  
9.3
  Cumulative Rights     75  
9.4
  No Waiver     76  
9.5
  Allocation of Proceeds     76  
 
           
ARTICLE X
 
            THE ADMINISTRATIVE AGENT
 
           
10.1
  Appointment     76  
10.2
  Delegation of Duties     77  
10.3
  Exculpatory Provisions     77  
10.4
  Reliance by Administrative Agent     77  
10.5
  Notice of Default     78  
10.6
  Non-Reliance on Agents and Other Lenders     78  
10.7
  Indemnification     79  
10.8
  Agent in its Individual Capacity     79  
10.9
  Successor Administrative Agent     79  
10.10
  Other Agents, etc.     80  
 
           
ARTICLE XI
 
            MISCELLANEOUS
 
           
11.1
  Assignments and Participations     80  

 iii



--------------------------------------------------------------------------------



 



 

                      Page
11.2
  Notices     83  
11.3
  Right of Set-off; Adjustments     84  
11.4
  Survival     85  
11.5
  Expenses     85  
11.6
  Amendments and Waivers     85  
11.7
  Counterparts; Facsimile Signatures     86  
11.8
  Termination     87  
11.9
  Indemnification; Limitation of Liability     87  
11.10
  Severability     88  
11.11
  Entire Agreement     88  
11.12
  Agreement Controls     88  
11.13
  Usury Savings Clause     88  
11.14
  Governing Law; Waiver of Jury Trial     89  
11.15
  Confidentiality     90  
11.16
  Releases of Facility Guarantees     91  
11.17
  MANUFACTURER CONSENTS     91  
11.18
  USA Patriot Act Notice     91  

     
EXHIBIT A
  Commitment Percentages
EXHIBIT B
  Form of Assignment and Assumption
EXHIBIT C
  Notice of Appointment (or Revocation) of Authorized Representative
EXHIBIT D-1
  Form of Borrowing Notice—Revolving Credit Facility
EXHIBIT D-2
  Form of Borrowing Notice — Term Facility
EXHIBIT D-3
  Form of Borrowing Notice—Swing Line
EXHIBIT E
  Compliance Certificate
EXHIBIT F
  Form of Interest Rate Selection Notice
EXHIBIT G
  Form of Competitive Bid Quote Request
EXHIBIT H
  Form of Competitive Bid Quote
EXHIBIT I-1
  Form of Opinion of Borrower’s In-House Counsel
EXHIBIT I-2
  Form of Opinion of Borrower’s Special Counsel
EXHIBIT J
  Form of Facility Guaranty
EXHIBIT K
  Form of Commitment Increase Agreement
EXHIBIT L
  Form of Added Lender Agreement
Schedule 1.1(a)
  Existing Issuing Banks and Existing Letters of Credit
Schedule 1.1(b)
  Manufacturer Consents
Schedule 1.1(c)
  Existing Vehicle Lenders
Schedule 6.1(c)
  Subsidiaries and Investments in Other Persons
Schedule 6.1(g)
  Litigation
Schedule 6.1(k)
  Consenting Manufacturers
Schedule 6.1(l)
  ERISA
Schedule 6.1(n)
  Environmental Issues
Schedule 7.5
  Insurance
Schedule 8.3
  Existing Liens
Schedule 8.9
  Limitations on Upstreaming

 iv



--------------------------------------------------------------------------------



 



 

FIVE-YEAR CREDIT AGREEMENT
     THIS FIVE-YEAR CREDIT AGREEMENT, dated as of July 14, 2005 (the
“Agreement”), is made by and among:
     AUTONATION, INC., a Delaware corporation (the “Borrower”); and
     JPMORGAN CHASE BANK, N.A., a national banking association organized and
existing under the laws of the United States of America (“JPMorgan Chase Bank”),
each other lender signatory hereto on the Closing Date, each Person which may
hereafter execute and deliver an Assignment and Assumption with respect to this
Agreement pursuant to Section 11.1 and each Person which hereafter becomes an
Added Lender pursuant to Section 2.18 (hereinafter JPMorgan Chase Bank and such
other lenders and Added Lenders may be referred to individually as a “Lender” or
collectively as the “Lenders”); and
     JPMORGAN CHASE BANK, N.A., in its capacity as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”);
W I T N E S S E T H:
     WHEREAS, the Borrower has requested that the Lenders make available a
revolving credit facility of $600,000,000, with a sublimit of $200,000,000 for
the issuance of standby letters of credit and a sublimit of $25,000,000 for
swing line loans; and
     WHEREAS, the Borrower has requested that the Lenders make available a term
loan facility of $600,000,000; and
     WHEREAS, the Lenders are willing to make such revolving credit facility and
term loan facility available to the Borrower upon the terms and conditions set
forth herein;
     NOW, THEREFORE, the Borrower, the Lenders and the Administrative Agent
hereby agree as follows:
ARTICLE I
Definitions
     1.1 Definitions. For the purposes of this Agreement, in addition to the
definitions set forth above, the following terms shall have the respective
meanings set forth below:
     “Absolute Rate” has the meaning assigned to such term in
Section 2.5(c)(ii)(C) hereof.
     “Acquisition” means the acquisition of (i) a controlling equity interest in
another Person (including the purchase of an option, warrant or convertible or
similar type security to acquire such a controlling interest at the time it is
exercised by the holder thereof), whether by purchase of such equity interest or
upon exercise of an option or warrant for, or conversion of securities into,
such equity interest, or (ii) assets of another



--------------------------------------------------------------------------------



 



2

Person which constitute all or substantially all of the assets of such Person or
of a line or lines of business conducted by such Person.
     “Acquisition Adjustments” means with respect to any Permitted Acquisition
the adjustments provided for in Section 1.3.
     “Added Commitments” has the meaning assigned to such term in Section 2.18
hereof.
     “Added Lender” has the meaning assigned to such term in Section 2.18
hereof.
     “Adjusted Consolidated EBITDA” means Consolidated EBITDA minus any
Consolidated Interest Expense related to Vehicle Secured Indebtedness.
     “Administrative Agent” has the meaning assigned to such term in the
preamble hereto.
     “Advance” means a borrowing under (i) the Revolving Credit Facility,
consisting of the aggregate principal amount of a Base Rate Loan or a Eurodollar
Loan, as the case may be, (ii) the Swing Line consisting of a Base Rate Loan or
a Swing Line Loan bearing interest at a rate equal to the Base Rate plus the
Applicable Base Rate Margin, (iii) the Competitive Bid Facility consisting of a
Competitive Bid Loan or (iv) the Term Facility, consisting of the aggregate
principal amount of a Base Rate Loan or a Eurodollar Loan, as the case may be.
     “Affiliate” means, with respect to any Person, any other Person (i) which
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with such Person; (ii) which
beneficially owns or holds 5% or more of any class of the outstanding Voting
Securities of such Person; or (iii) 5% or more of any class of the outstanding
Voting Securities of which is beneficially owned or held by such Person. The
term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting stock, by contract or otherwise.
     “Agent-Related Persons” means the Administrative Agent (including any
successor administrative agent), together with its Affiliates (including, in the
case of JPMorgan Chase Bank in its capacity as the Administrative Agent, J.P.
Morgan Securities Inc.), and the officers, directors, employees and
attorneys-in-fact of such Persons and Affiliates.
     “Agents” means the collective reference to the Administrative Agent and the
Syndication Agent and Documentation Agents referred to on the cover page hereof.
          “Agreement” has the meaning assigned to such term in the preamble
hereto, as amended, restated, supplemented or otherwise modified from time to
time.
     “Aggregate Exposure” means, with respect to any Lender at any time, an
amount equal to (a) until the First Amendment Effective Date, the aggregate
amount of such Lender’s Revolving Commitments at such time and (b) thereafter,
the sum of (i) the aggregate then unpaid principal amount of such



--------------------------------------------------------------------------------



 



3

Lender’s Term Loans and (ii) the amount of such Lender’s Revolving Credit
Commitment then in effect or, if the Revolving Credit Commitments have been
terminated, the amount of such Lender’s Outstanding Revolving Credit Obligations
then in effect.
     “Aggregate Exposure Percentage” means, with respect to any Lender at any
time, the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure
at such time to the Aggregate Exposure of all Lenders at such time.
     “Applicable Base Rate Margin” means, for any Facility, that number of basis
points per annum set forth in the Pricing Grid under the heading “Applicable
Base Rate Margin” with respect to such Facility which shall be based upon the
Borrower’s Rating as set forth in the Pricing Grid.
     “Applicable Eurodollar Margin” means, for any Facility, that number of
basis points per annum set forth on the Pricing Grid under the heading
“Applicable Eurodollar Margin” for such Facility which shall be based upon the
Borrower’s Rating as set forth on the Pricing Grid.
     “Applicable Facility Fee” for each Revolving Credit Lender means (a) that
number of basis points per annum set forth on the Pricing Grid under the heading
“Applicable Facility Fee”, which shall be based upon the Borrower’s Rating as
set forth on the Pricing Grid, multiplied times (b) such Lender’s Revolving
Credit Commitment.
     “Applicable Lending Office” means, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or of an Affiliate of such Lender)
designated for such Type of Loan on the signature pages hereof or such other
office of such Lender (or an Affiliate of such Lender) as such Lender may from
time to time specify to the Administrative Agent and the Borrower by written
notice in accordance with the terms hereof as the office by which its Loans of
such Type are to be made and maintained.
     “Applicable Margin” means the Applicable Base Rate Margin or Applicable
Eurodollar Margin, as applicable.
     “Applications and Agreements for Letters of Credit” means, collectively,
the Applications and Agreements for Letters of Credit executed by the Borrower
from time to time and delivered to the applicable Issuing Bank to support the
issuance of Letters of Credit.
     “Assignment and Assumption” shall mean an Assignment and Assumption
substantially in the form of Exhibit B (with blanks appropriately filled in)
delivered to the Administrative Agent in connection with an assignment of a
Lender’s interest under this Agreement pursuant to Section 11.1.
     “Authorized Representative” means any of the Chairman, Vice Chairmen,
President, Executive Vice Presidents or Vice Presidents of the Borrower and,
with respect to financial matters, the Treasurer or Chief Financial Officer of
the Borrower or any other



--------------------------------------------------------------------------------



 



4

person expressly designated by the Board of Directors of the Borrower (or the
appropriate committee thereof) as an Authorized Representative of the Borrower,
as set forth from time to time in a certificate in the form attached hereto as
Exhibit C.
     “Automobile Retailing Activities” means new and used vehicle retailing,
renting, leasing, financing, servicing, repairing and related or complementary
activities, including but not limited to the selling of finance and insurance
related products and other aftermarket parts and accessories.
     “Base Rate” means the sum of:
     (a) the greater of (i) the sum of the Federal Funds Rate plus one-half of
one percent (1/2%), or (ii) the Prime Rate
     plus
     (b) the Applicable Base Rate Margin.
     “Base Rate Loan” means a Loan for which the rate of interest is determined
by reference to the Base Rate.
     “Base Rate Refunding Loan” means a Base Rate Revolving Credit Loan or Swing
Line Loan made either to (i) satisfy Reimbursement Obligations arising from a
drawing under a Letter of Credit or (ii) pay JPMorgan Chase Bank in respect of
Swing Line Outstandings.
     “Board” means the Board of Governors of the Federal Reserve System (or any
successor body).
     “Borrower” has the meaning assigned to such term in the preamble hereto.
     “Borrowing Notice” means the notice delivered by an Authorized
Representative in connection with an Advance under the Revolving Credit
Facility, the Term Facility or the Swing Line, in the forms attached hereto as
Exhibits D-1, D-2 and D-3 respectively.
     “Business Day” means (i) with respect to any Eurodollar Loan or any
Competitive Bid Loan at the Eurodollar Competitive Rate, any day which is a
Business Day, as described below, and on which the relevant international
financial markets are open for the transaction of business contemplated by this
Agreement in New York City and in the relevant interbank eurodollar market, and
(ii) with respect to any other Loan and for any other purposes hereof, any day
which is not a Saturday, Sunday or a day on which banks in the State of New York
are authorized or obligated by law, executive order or governmental decree to be
closed.
     “Capital Leases” means all leases which have been or should be capitalized
in accordance with GAAP (including Statement No. 13 of the Financial Accounting
Standards Board) applied on a Consistent Basis.



--------------------------------------------------------------------------------



 



5

     “Change in Control” means (i) if any Person or group of Persons acting in
concert, other than the Permitted Investors, shall own or control, directly or
indirectly, more than 35% of the outstanding securities (on a fully diluted
basis and taking into account any Voting Securities or contract rights
exercisable, exchangeable or convertible into equity securities) of the Borrower
having voting rights in the election of directors; or (ii) the replacement or
resignation (other than by reason of death, illness or incapacity), within any
two-year period, of a majority of the members of the Board of Directors of the
Borrower (the “Board”) or a change in the size of the Board, within any two-year
period, which results in members of the Board who were in office at the
beginning of such two-year period constituting less than a majority of the
members of the Board (unless such replacement, resignation or change in size of
the Board shall have been effected or initiated by a majority of the members of
the Board in office at the beginning of such two-year period or whose Board
nomination or appointment were previously so approved).
     “Closing Date” means the date as of which this Agreement is executed by the
Borrower, the Lenders and the Administrative Agent and on which the conditions
set forth in Section 5.1 have been satisfied or waived.
     “Code” means the Internal Revenue Code of 1986, as amended, any successor
provision or provisions and any regulations promulgated thereunder.
     “Commitment” means, as to any Lender, the sum of the Revolving Credit
Commitment and the Term Commitment of such Lender.
     “Competitive Bid Borrowing” has the meaning assigned to such term in
Section 2.5(b) hereof.
     “Competitive Bid Facility” means the facility described in Section 2.5
hereof providing for Competitive Bid Loans to the Borrower.
     “Competitive Bid Loans” means the Loans bearing interest at an Absolute
Rate or a Eurodollar Competitive Rate provided for in Section 2.5 hereof.
     “Competitive Bid Quote” means an offer in accordance with Section 2.5
hereof by a Revolving Credit Lender to make a Competitive Bid Loan with one
single specified interest rate.
     “Competitive Bid Quote Request” has the meaning assigned to such term in
Section 2.5(b) hereof.
     “Compliance Certificate” means a certificate in the form of Exhibit E
furnished to the Administrative Agent and Lenders by the Borrower pursuant to
Section 7.1 hereof.
     “Consenting Manufacturers” means the Manufacturers listed on
Schedule 6.1(l).
     “Consistent Basis” in reference to the application of GAAP means the
accounting principles (including interpretations of GAAP) observed in the period
referred to are



--------------------------------------------------------------------------------



 



6

comparable in all material respects to those observed in the preparation of the
audited financial statements of the Borrower referred to in Section 6.1(e)(i)
hereof.
     “Consolidated Capitalization Ratio” means the ratio of (a) the sum of
Consolidated Funded Indebtedness plus Vehicle Secured Indebtedness to (b) the
sum of Consolidated Total Capitalization plus Vehicle Secured Indebtedness.
     “Consolidated EBITDA” means, with respect to the Borrower and its
Subsidiaries for any period of computation thereof during such period, the sum
of, without duplication, (i) Consolidated Net Income, plus (ii) Consolidated
Interest Expense during such period, plus (iii) taxes on income during such
period, plus (iv) amortization during such period, plus (v) depreciation during
such period (with the exclusion of any depreciation related to Vehicles), plus
(vi) non-cash charges arising from share-based payments (as defined in
accordance with GAAP) to employees and directors, determined on a consolidated
basis in accordance with GAAP applied on a Consistent Basis subject to the
Acquisition Adjustments.
     “Consolidated Funded Indebtedness” means Funded Indebtedness of the
Borrower and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP applied on a Consistent Basis.
     “Consolidated Interest Expense” means, with respect to any period of
computation thereof, the gross interest expense of the Borrower and its
Subsidiaries, including without limitation (i) the amortization of debt
discounts, (ii) the amortization of all fees payable in connection with the
incurrence of Indebtedness to the extent included in interest expense and
(iii) the portion of any liabilities incurred in connection with Capital Leases
allocable to interest expense, all determined on a consolidated basis in
accordance with GAAP applied on a Consistent Basis, subject to the Acquisition
Adjustments.
     “Consolidated Leverage Ratio” means, as at the date of computation thereof,
the ratio of Consolidated Funded Indebtedness (determined as at such date) to
Adjusted Consolidated EBITDA (for the Four-Quarter Period ending on (or most
recently ended prior to) such date).
     “Consolidated Net Income” means, for any period of computation thereof, the
net income from continuing operations of the Borrower and its Subsidiaries, but
excluding all extraordinary gains or losses, all as determined in accordance
with GAAP applied on a Consistent Basis, subject to Acquisition Adjustments.
     “Consolidated Shareholders’ Equity” means at any time as of which the
amount thereof is to be determined, the sum of the following in respect of the
Borrower and its Subsidiaries (determined on a consolidated basis and excluding
intercompany items among the Borrower and its Subsidiaries and any upward
adjustment after December 31, 2004 due to revaluation of assets): (i) the amount
of issued and outstanding share capital, plus (ii) the amount of additional
paid-in capital and retained income (or, in the case of a deficit, minus the
amount of such deficit), minus (iii) the amount of any foreign currency



--------------------------------------------------------------------------------



 



7

translation adjustment which is included in the equity section of the
consolidated balance sheet (whether positive or negative), minus (iv) the
absolute value of any treasury stock and the absolute value of any stock
subscription receivables, as determined in accordance with GAAP applied on a
Consistent Basis.
     “Consolidated Tangible Assets” means Consolidated Total Assets minus the
book value of all Intangible Assets of the Borrower and its Subsidiaries.
     “Consolidated Tangible Unencumbered Assets” means Consolidated Tangible
Assets excluding assets encumbered by a Lien (other than a Lien permitted by
Section 8.3(ii), (iii), (v), (viii) or (x)).
     “Consolidated Total Assets” means assets of the Borrower and its
Subsidiaries as determined in accordance with GAAP applied on a Consistent
Basis.
     “Consolidated Total Capitalization” means, as at any time as of which the
amount thereof is to be determined, the sum of Consolidated Funded Indebtedness
plus Consolidated Shareholders’ Equity.
     “Contingent Obligation” of any Person means all contingent liabilities
required (or which, upon the creation or incurring thereof, would be required)
to be included in the consolidated financial statements (including footnotes) of
such Person in accordance with GAAP applied on a Consistent Basis, including
Statement No. 5 of the Financial Accounting Standards Board, and any Guaranty
Obligation.
     With respect to Contingent Obligations (such as litigation and pension plan
liabilities), such liabilities shall be computed at the amount which, in light
of all the facts and circumstances existing at the time, represent the present
value of the amount which can reasonably be expected to become an actual or
matured liability.
     “Continue”, “Continuation”, and “Continued” shall refer to the continuation
pursuant to Section 2.12 hereof of a Loan of one Type as a Loan of the same Type
from one Interest Period to the next Interest Period.
     “Control Investment Affiliate” means, as to any Person, any other Person
that (a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more companies.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.
     “Convert”, “Conversion”, and “Converted” shall refer to a conversion
pursuant to Section 2.12 of one Type of Loan into another Type of Loan.
     “Default” means any event or condition which, with the giving or receipt of
notice or lapse of time or both, would constitute an Event of Default hereunder.



--------------------------------------------------------------------------------



 



8

     “Default Rate” means an interest rate equal to (a) with respect to a Base
Rate Loan under the Revolving Credit Facility, the Base Rate otherwise
applicable to such Loan plus 2% per annum; (b) with respect to a Eurodollar Loan
under the Revolving Credit Facility, the Eurodollar Rate otherwise applicable to
such Loan plus 2% per annum; (c) with respect to a Base Rate Loan under the Term
Facility, the Base Rate otherwise applicable to such Loan plus 2% per annum;
(d) with respect to a Eurodollar Loan under the Term Facility, the Eurodollar
Rate otherwise applicable to such Loan plus 2% per annum; and (e) with respect
to a Competitive Bid Loan under the Revolving Credit Facility, the Absolute Rate
or Eurodollar Competitive Rate otherwise applicable to such Loan plus 2% per
annum; in each case to the fullest extent permitted by applicable law.
     “Dollars” and the symbol “$” means dollars constituting legal tender for
the payment of public and private debts in the United States of America.
     “Eligible Special Purpose Entity” means any Person which is or is not a
Subsidiary of the Borrower which has been formed by or for the benefit of the
Borrower or any Subsidiary for the purpose of (i) financing or refinancing,
leasing, selling or securitizing Vehicles or related receivables and which
finances, refinances or securitizes Vehicles or related receivables of, leases
Vehicles to or purchases Vehicles or related receivables from the Borrower or
any Subsidiary; or (ii) financing or refinancing consumer receivables, leases,
loans or retail installment contracts; provided that AutoNation Financial
Services Corp. shall not be deemed an Eligible Special Purpose Entity.
     “Employee Benefit Plan” means (i) any employee benefit plan, including any
Pension Plan, within the meaning of Section 3(3) of ERISA which (A) is
maintained for employees of the Borrower or any of its ERISA Affiliates, or any
Subsidiary or is assumed by the Borrower or any of its ERISA Affiliates, or any
Subsidiary in connection with any Acquisition or (B) has at any time within the
last six (6) years been maintained for the employees of the Borrower, any
current or former ERISA Affiliate, or any Subsidiary and (ii) any plan,
arrangement, understanding or scheme maintained by the Borrower or any
Subsidiary that provides retirement, deferred compensation, employee or retiree
medical or life insurance, severance benefits or any other benefit covering any
employee or former employee and which is administered under any Foreign Benefit
Law or regulated by any Governmental Authority other than the United States of
America.
     “Environmental Laws” means, collectively, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended, the Superfund
Amendments and Reauthorization Act of 1986, the Resource Conservation and
Recovery Act, the Toxic Substances Control Act, as amended, the Clean Air Act,
as amended, the Clean Water Act, as amended, any other “Superfund” or
“Superlien” law or any other applicable statute, law, ordinance, code, rule,
regulation, order or decree, of the United States or any foreign nation or any
province, territory, state, protectorate or other political subdivision thereof,
regulating, relating to, or imposing liability or standards of conduct
concerning, any hazardous, toxic or dangerous waste, substance or material.



--------------------------------------------------------------------------------



 



9

     “ERISA” means, at any date, the Employee Retirement Income Security Act of
1974, as amended, and the regulations thereunder, all as the same shall be in
effect at such date.
     “ERISA Affiliate”, as applied to the Borrower, means any Person or trade or
business which is a member of a group which is under common control with the
Borrower, who together with the Borrower, is treated as a single employer within
the meaning of Section 414(b) and (c) of the Code.
     “Eurodollar Competitive Rate” means, for the Interest Period for any
Competitive Bid Loan at a Eurodollar Competitive Rate, the rate of interest per
annum determined pursuant to the following formula:

                 
 
      Interbank Offered Rate        
 
               
Eurodollar
      1 — Reserve Requirement   + or -   a margin
Competitive
  =   applicable to such        
Rate
      Competitive Bid Loan        

     “Eurodollar Loan” or “Eurodollar Rate Loan” means a Loan for which the rate
of interest is determined by reference to the Eurodollar Rate.
     “Eurodollar Rate” means, for the Interest Period for any Eurodollar Loan,
the rate of interest per annum determined pursuant to the following formula:

                 
 
      Interbank Offered Rate        
 
               
Eurodollar
      1 — Reserve Requirement       Applicable
Rate =
      applicable to such   +   Eurodollar
 
      Eurodollar Loan       Margin

     “Event of Default” means any of the occurrences set forth as such in
Section 9.1 hereof, provided that any requirement for notice or lapse of time,
or both, has been satisfied.
     “Excluded Subsidiaries” means, collectively, (a) all Eligible Special
Purpose Entities, (b) each Subsidiary organized solely for the purpose of
engaging in the insurance business, (c) Rosecrans Holdings, L.L.C. and Auto By
Internet, Inc. and (d) any Subsidiary organized or incorporated outside of the
United States.
     “Executive Officer” means the President, Chief Executive Officer,
Treasurer, Chief Financial Officer or General Counsel of the Borrower.
     “Existing Issuing Banks” means those financial institutions which have
issued the Existing Letters of Credit, as described on Schedule 1.1(a) attached
hereto.



--------------------------------------------------------------------------------



 



10

     “Existing Letters of Credit” means those Letters of Credit issued by the
Existing Issuing Banks, which are outstanding on the Closing Date and which are
described in Schedule 1.1 (a) attached hereto.
     “Existing Loan Documents” means, collectively, (i) the Multi-Year Credit
Agreement, dated as of August 10, 2001, among the Borrower, the lenders party
thereto and certain other parties and the Amended and Restated 364 Day Credit
Agreement, dated as of August 6, 2004, among the Borrower, the lenders party
thereto and certain other parties (collectively, the “Existing Credit
Agreements”), and (ii) all instruments, documents and agreements executed and
delivered or issued in connection with the Existing Credit Agreements, as any of
such documents have been amended, supplemented or otherwise modified.
     “Existing Vehicle Lenders” means those financial institutions listed on
Schedule 1.1(c).
     “Existing Vehicle Secured Indebtedness” means Indebtedness arising under
floorplan arrangements with the Existing Vehicle Lenders described on
Schedule 1.1(c).
     “Facility” means each of the Revolving Credit Facility and the Term
Facility, as applicable.
     “Facility Guaranty” means each Guaranty Agreement between one or more
Guarantors and the Administrative Agent for the benefit of the Administrative
Agent and the Lenders, delivered as of the Closing Date and otherwise pursuant
to Section 7.18, as the same may be amended, modified or supplemented.
     “Facility Termination Date” means such date as all of the following shall
have occurred: (a) termination of the Revolving Credit Facility, the Term
Facility, the Letter of Credit Facility, the Competitive Bid Facility and the
Swing Line and payment in full of all Revolving Credit Outstandings, all Term
Loan Outstandings, the outstanding principal of all Competitive Bid Loans, all
Swing Line Outstandings and, except as provided in clause (b), all Letter of
Credit Outstandings, together with all accrued and unpaid interest and fees
thereon, (b) the undrawn portion of Letters of Credit and all letter of credit
fees relating thereto accruing after such date to the respective expiry dates of
the Letters of Credit (which fees shall be payable solely for the account of the
applicable Issuing Bank and shall be computed based on interest rates and the
Applicable Eurodollar Margin then in effect) shall be fully cash collateralized
in a manner consistent with the terms of Section 9.1(B) or otherwise provided
for pursuant to arrangements satisfactory to the applicable Issuing Bank; and
(c) the Borrower shall have fully, finally and irrevocably paid and satisfied in
full all other Obligations then due and owing (except for Obligations consisting
of continuing indemnities and other contingent Obligations of the Borrower or
any Guarantor that may be owing to any Agent-Related Person or any Lender
pursuant to the Loan Documents that expressly survive termination of this
Agreement).
     “FASB 133” means Statement of Financial Accounting Standards No. 133.



--------------------------------------------------------------------------------



 



11

     “FASB 142” means Statement of Financial Accounting Standards No. 142.
     “Federal Funds Rate” means, for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by JPMorgan Chase Bank from three federal
funds brokers of recognized standing selected by it.
     “Fiscal Year” means the period of the Borrower beginning on the first day
of January of each calendar year and ending on December 31 of such calendar
year.
     “First Amendment” means the First Amendment, dated as of April 12, 2006, to
this Agreement.
     “First Amendment Documents” means the First Amendment and the
Acknowledgment and Consent executed by certain Subsidiaries in accordance with
the First Amendment.
     “First Amendment Effective Date” means the Effective Date as defined in
Section 2 of the First Amendment.
     “Foreign Benefit Law” means any applicable statute, law, ordinance, code,
rule, regulation, order or decree of any foreign nation or any province, state,
territory, protectorate or other political subdivision thereof regulating,
relating to, or imposing liability or standards of conduct concerning, any
Employee Benefit Plan.
     “Four-Quarter Period” means a period of four full consecutive fiscal
quarterly periods, taken together as one accounting period.
     “Funded Indebtedness” means, with respect to the Borrower and its
Subsidiaries, without duplication, all indebtedness in respect of money
borrowed, including without limitation all Capital Leases and the deferred
purchase price of any property or asset, evidenced by a promissory note, bond or
similar written obligation for the payment of money (including, but not limited
to, conditional sales or similar title retention agreements), all determined in
accordance with GAAP applied on a Consistent Basis, and all undrawn amounts of
letters of credit, Guaranty Obligations (excluding Guaranty Obligations with
respect to obligations of Subsidiaries that are not Funded Indebtedness),
Synthetic Lease Obligations and any reimbursement obligations under letters of
credit, provided, Vehicle Secured Indebtedness and Vehicle Receivables
Indebtedness shall be excluded from the calculation of Funded Indebtedness.
     “GAAP” means those principles of accounting set forth in pronouncements of
the Financial Accounting Standards Board, the American Institute of Certified
Public Accountants or which have other substantial authoritative support and are
applicable in the circumstances as of the date of a report, as such principles
are from time to time supplemented and amended.



--------------------------------------------------------------------------------



 



12

     “Government Securities” means direct obligations of, or obligations the
timely payment of principal and interest on which are fully and unconditionally
guaranteed by, the United States of America.
     “Governmental Authority” shall mean any Federal, state, municipal, national
or other governmental department, commission, board, bureau, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative or judicial, regulatory or administrative
functions of or pertaining to any government, any court or any arbitrator, in
each case whether a state of the United States, the United States or foreign
nation, state, province or other governmental instrumentality.
     “Guarantors” means, at any date, the Subsidiaries which are required to be
parties to a Facility Guaranty at such date.
     “Guaranty Obligation” means, as to any Person, any (a) guaranty by such
Person of Indebtedness of, or other obligation payable by, any other Person or
(b) assurance, agreement, letter of responsibility, letter of awareness,
undertaking or arrangement given by such Person to an obligee of any other
Person with respect to the payment of an obligation by, or the financial
condition of, such other Person, whether direct or indirect or contingent,
including any purchase or repurchase agreement covering such obligation or any
collateral security therefor, any agreement to provide funds (by means of loans,
capital contributions or otherwise) to such other Person, any agreement to
support the solvency or level of any balance sheet item of such other Person or
any “keep-well” or other arrangement of whatever nature given for the purpose of
assuring or holding harmless such obligee against loss with respect to any
obligation of such other Person; provided, however, that the term Guaranty
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guaranty
Obligation shall be computed at the amount which, in the light of all facts and
circumstances existing at the time, represents the present value of the amount
which can reasonably be expected to become an actual or matured liability.
     “Hazardous Material” means and includes any pollutant, contaminant, or
hazardous, toxic or dangerous waste, substance or material (including without
limitation petroleum products, asbestos-containing materials and lead), the
generation, handling, storage, transportation, disposal, treatment, release,
discharge or emission of which is subject to any Environmental Law.
     “Increased Commitment Date” has the meaning assigned to such term in
Section 2.18 hereof.
     “Increasing Lender” has the meaning assigned to such term in Section 2.18
hereof.
     “Indebtedness” means with respect to any Person, without duplication,
(a) all obligations of such Person for borrowed money or with respect to
deposits or advances of any kind, including all Funded Indebtedness, all Vehicle
Secured Indebtedness, all Vehicle Receivables Indebtedness, and all Rate Hedging
Obligations (but excluding any



--------------------------------------------------------------------------------



 



13

premiums, fees and deposits received in the ordinary course of business),
(b) all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments, (c) all obligations of such Person under conditional sale
or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding current accounts payable or other like
obligations incurred in the ordinary course of business), (e) all Indebtedness
of others secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on property
owned or acquired by such Person, whether or not the Indebtedness secured
thereby has been assumed, (f) all Guaranty Obligations of such Person with
respect to Indebtedness of others, (g) all Capital Lease obligations of such
Person, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances.
     “Indemnified Liabilities” has the meaning therefor provided in
Section 11.9.
     “Intangible Assets” means all assets of the Borrower and its Subsidiaries
which would be treated as intangible assets, such as (without limitation)
goodwill (whether representing the excess of cost over book value of assets
acquired or otherwise), capitalized debt cost and expenses, unamortized debt
discount and expense, consignment inventory rights, patents, trademarks, trade
names, copyrights, franchises and licenses, all as determined in accordance with
GAAP applied on a Consistent Basis.
     “Interbank Offered Rate” means, with respect to any Eurodollar Rate Loan or
any Competitive Bid Loan at a Eurodollar Competitive Rate, with respect to each
day during each Interest Period pertaining thereto, the rate per annum
determined on the basis of the rate for deposits in Dollars for a period equal
to such Interest Period commencing on the first day of such Interest Period
appearing on Page 3750 of the Telerate screen as of 11:00 A.M., London time, two
Business Days prior to the beginning of such Interest Period. In the event that
such rate does not appear on Page 3750 of the Telerate screen (or otherwise on
such screen), the “Interbank Offered Rate” shall be determined by reference to
such other comparable publicly available service for displaying eurodollar rates
as may be selected by the Administrative Agent or, in the absence of such
availability, by reference to the rate at which the Administrative Agent is
offered Dollar deposits at or about 11:00 A.M., New York City time, two Business
Days prior to the beginning of such Interest Period in the interbank eurodollar
market where its eurodollar and foreign currency and exchange operations are
then being conducted for delivery on the first day of such Interest Period for
the number of days comprised therein.
     “Interest Period” (a) for each Eurodollar Loan means a period commencing on
the date such Eurodollar Loan is made or Converted or Continued and each
subsequent period commencing on the last day of the immediately preceding
Interest Period for such Eurodollar Loan, and ending, at the Borrower’s option,
on the date one, three or six months thereafter or, subject to market
availability to all Lenders, one week, two months or twelve months thereafter,
as notified to the Administrative Agent by the Authorized Representative three
(3) Business Days prior to the beginning of such Interest Period; provided,
that,



--------------------------------------------------------------------------------



 



14

     (i) if the Authorized Representative fails to notify the Administrative
Agent of the length of an Interest Period three (3) Business Days prior to the
first day of such Interest Period, the Loan for which such Interest Period was
to be determined shall be deemed to be a Base Rate Loan bearing interest at the
Base Rate, as of the first day thereof;
     (ii) if an Interest Period for a Eurodollar Loan would end on a day which
is not a Business Day such Interest Period shall be extended to the next
Business Day (unless such extension would cause the applicable Interest Period
to end in the succeeding calendar month, in which case such Interest Period
shall end on the next preceding Business Day); and
     (iii) on any day, with respect to all Revolving Credit Loans, Term Loans
and Competitive Bid Loans, there shall not be in effect (x) more than ten
(10) Interest Periods, or (y) more than one (1) Interest Period having a term of
one (1) week;
     (b) for each Competitive Bid Loan at an Absolute Rate means the period
commencing on the date of such Loan and ending on such date as may be mutually
agreed upon by the Borrower and the Lender or Lenders making such Competitive
Bid Loan or Loans, as the case may be, comprising such Competitive Bid Loan;
provided that no Interest Period for a Competitive Bid Loan at an Absolute Rate
shall be for a period of less than seven (7) or greater than 90 days; and
     (c) for each Competitive Bid Loan at a Eurodollar Competitive Rate means
the period commencing on the date such Competitive Bid Loan is made and ending,
at the Borrower’s option, on the date one week or one, two, three, six or (to
the extent available) twelve months thereafter as notified by the Borrower to
such Lender by the Authorized Representative three (3) Business Days prior to
the beginning of such Interest Period; provided that if an Interest Period for
such Loan would end on a day which is not a Business Day, such Interest Period
shall be extended to the next Business Day (unless such extension would cause
the applicable Interest Period to end in the succeeding calendar month, in which
case such Interest Period shall end in the next preceding Business Day).
     “Interest Rate Selection Notice” means the written notice delivered by an
Authorized Representative in connection with the election of a subsequent
Interest Period for any Eurodollar Loan or Competitive Bid Loan bearing interest
at a Eurodollar Competitive Rate or the Conversion of any Eurodollar Rate Loan
or Competitive Bid Loan bearing interest at a Eurodollar Competitive Rate into a
Base Rate Loan or the Conversion of any Base Rate Loan into a Eurodollar Rate
Loan or Competitive Bid Loan bearing interest at a Eurodollar Competitive Rate,
in the form of Exhibit F.
     “Issuing Banks” means the Lenders who agree from time to time (upon the
request of Borrower) to issue (provided that no Lender shall be obligated to do
so) Letters of Credit (including the Existing Issuing Banks) in accordance with
Section 3.1 and “Issuing Bank” means any one of such Issuing Banks. On any date
of determination, no



--------------------------------------------------------------------------------



 



15

more than four (4) Lenders (including any Existing Issuing Banks) may be Issuing
Banks hereunder.
     “JPMorgan Chase Bank” shall have the meaning assigned to such term in the
preamble hereto.
     “Lender” shall as of any date have the meaning assigned to such term in the
preamble hereto so long as such Lender still holds a Term Loan, a Revolving
Credit Loan or a Revolving Credit Commitment as of such date.
     “Letter of Credit” means (i) a standby letter of credit issued by an
Issuing Bank for the account of the Borrower in favor of a Person advancing
credit or securing an obligation on behalf of the Borrower or any of its
Subsidiaries and (ii) each of the Existing Letters of Credit.
     “Letter of Credit Commitment” means with respect to each Revolving Credit
Lender, the obligation of such Lender to acquire Letter of Credit Participations
up to an aggregate stated amount at any one time outstanding equal to such
Lender’s Revolving Percentage of the Total Letter of Credit Commitment as the
same may by increased or decreased from time to time pursuant to this Agreement.
     “Letter of Credit Facility” means the facility described in Article III
hereof providing for the issuance by the Issuing Banks for the account of the
Borrower of Letters of Credit in an aggregate stated amount at any time
outstanding not exceeding the Total Letter of Credit Commitment.
     “Lien” means any interest in property securing any obligation owed to, or a
claim by, a Person other than the owner of the property, whether such interest
is based on the common law, statute or contract, and including but not limited
to the lien or security interest arising from a mortgage, encumbrance, pledge,
security agreement, conditional sale or trust receipt or a lease, consignment or
bailment for security purposes. For the purposes of this Agreement, the Borrower
and its Subsidiaries shall be deemed to be the owners of any property which
either of them have acquired or hold subject to a conditional sale agreement,
financing lease, or other arrangement pursuant to which title to the property
has been retained by or vested in some other Person for security purposes.
     “Loan” or “Loans” means any of the Revolving Credit Loans, Term Loans,
Competitive Bid Loans or Swing Line Loans.
     “Loan Documents” means this Agreement, the Notes, the Applications and
Agreements for Letters of Credit, the Facility Guaranties and all other
instruments and documents heretofore or hereafter executed or delivered to and
in favor of any Lender or the Administrative Agent in connection with the Loans
or the Letters of Credit made, issued or created under this Agreement, as the
same may be amended, modified or supplemented from time to time.
     “Loan Parties” means the collective reference to the Borrower and the
Guarantors.



--------------------------------------------------------------------------------



 



16

     “Manufacturer” means a vehicle manufacturer or distributor which is party
to a dealer agreement, franchise agreement or framework agreement with, or
binding upon, the Borrower or any Retail Subsidiary.
     “Manufacturer Consents” means, collectively, (a) those consent letters
described on Schedule 1.1(b) attached hereto on the date hereof, and (b) any
additional written consent by a Manufacturer to the Loan Documents and the
transactions contemplated thereby which consent is added to Schedule 1.1(b) and
is in form and substance reasonably acceptable to the Administrative Agent.
     “Material Adverse Effect” means a material adverse effect on (i) the
business, properties, operations, business prospects, or condition, financial or
otherwise, of the Borrower and its Subsidiaries, taken as a whole, (ii) the
ability of the Borrower to pay or perform its obligations, liabilities and
indebtedness under the Loan Documents as such payment or performance becomes due
in accordance with the terms thereof, or (iii) the rights, powers and remedies
of the Administrative Agent or any Lender under any Loan Document or the
validity, legality or enforceability thereof.
     “Moody’s” means Moody’s Investors Service, Inc., a Delaware corporation.
     “Mortgage Facilities” means one or more debt facilities with banks,
manufacturers and/or other entities providing for borrowings by the Borrower or
a Subsidiary secured primarily by real estate, in each case as such facilities
are amended, modified or supplemented from time to time.
     “Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is
making, or is accruing an obligation to make, contributions or has made, or been
obligated to make, contributions within the preceding six (6) Fiscal Years.
     “Notes”: the collective reference to any promissory note evidencing Loans.
     “Obligations” means the obligations, liabilities and Indebtedness of the
Borrower with respect to (i) the principal and interest on the Loans, (ii) the
Reimbursement Obligations and (iii) the payment and performance of all other
obligations, liabilities and Indebtedness of the Borrower hereunder, under any
one or more of the other Loan Documents or with respect to the Loans.
     “Operating Documents” means with respect to any corporation, limited
liability company, partnership, limited partnership, limited liability
partnership or other legally authorized incorporated or unincorporated entity,
the bylaws, operating agreement, partnership agreement, limited partnership
agreement or other applicable documents relating to the operation, governance or
management of such entity.
     “Organizational Action” means with respect to any corporation, limited
liability company, partnership, limited partnership, limited liability
partnership or other legally authorized incorporated or unincorporated entity,
any corporate, organizational or



--------------------------------------------------------------------------------



 



17

partnership action (including any required shareholder, member or partner
action), or other similar action, as applicable, taken by such entity.
     “Organizational Documents” means with respect to any corporation, limited
liability company, partnership, limited partnership, limited liability
partnership or other legally authorized incorporated or unincorporated entity,
the articles of incorporation, certificate of incorporation, articles of
organization, certificate of limited partnership, certificate of formation or
other applicable organizational or charter documents relating to the creation of
such entity.
     “Outstanding Letters of Credit” means all undrawn amounts of Letters of
Credit plus Reimbursement Obligations.
     “Outstanding Revolving Credit Obligations” means the sum of (i) the
Revolving Credit Outstandings, (ii) Outstanding Letters of Credit, (iii) Swing
Line Outstandings, and (iv) outstanding Competitive Bid Loans, all as at the
date of determination thereof.
     “Participation” means, with respect to any Revolving Credit Lender (other
than JPMorgan Chase Bank with respect to a Swing Line Loan, and other than the
applicable Issuing Bank with respect to a Letter of Credit), the extension of
credit represented by the participation of such Lender hereunder in (a) the
rights of JPMorgan Chase Bank in respect of a Swing Line Loan made or (b) the
liability of the applicable Issuing Bank in respect of Letters of Credit issued,
and the rights of the applicable Issuing Bank in respect of Reimbursement
Obligations, all in accordance with the terms hereof.
     “PBGC” means the Pension Benefit Guaranty Corporation and any successor
thereto.
     “Pension Plan” means any employee pension benefit plan within the meaning
of Section 3(2) of ERISA, other than a Multiemployer Plan, which is subject to
the provisions of Title IV of ERISA or Section 412 of the Code and which (i) is
maintained for employees of the Borrower or any of its ERISA Affiliates or is
assumed by the Borrower or any of its ERISA Affiliates in connection with any
Acquisition or (ii) has at any time during the last six (6) years been
maintained for the employees of the Borrower or any current or former ERISA
Affiliate.
     “Permitted Acquisition” means an Acquisition effected with the consent and
approval of the Board of Directors (or the appropriate committee thereof) or
other applicable governing body of such Person being acquired and the duly
obtained approval of such shareholders or other holders of equity interests in
such Person as may be required to be obtained under applicable law, the charter
documents of or any shareholder agreements or similar agreements pertaining to
such Person, which Person derives the majority of its revenues from Automobile
Retailing Activities.
     “Permitted Indebtedness” means (i) the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business and (ii) Indebtedness owing to the Borrower or a Subsidiary.



--------------------------------------------------------------------------------



 



18

     “Permitted Investor” means (a) any Person that, on the Closing Date, owns
more than 10% of the outstanding securities of the Borrower having voting rights
in the election of directors and (b) any Control Investment Affiliate of any
such Person.
     “Person” means an individual, partnership, corporation, limited liability
company, trust, unincorporated organization, association, joint venture or a
government or agency or political subdivision thereof.
     “Pricing Grid” means the table set forth below setting forth the Rating and
the number of basis points to be utilized in calculating each of (i) the
Applicable Eurodollar Margin with respect to Revolving Credit Loans and Swing
Line Loans, (ii) the Applicable Base Rate Margin with respect to Revolving
Credit Loans and Swing Line Loans, (iii) the Applicable Eurodollar Margin with
respect to Term Loans, (iv) the Applicable Base Rate Margin with respect to Term
Loans, and (v) the Applicable Facility Fee. Any change in the Applicable
Eurodollar Margin with respect to Revolving Credit Loans and Swing Line Loans,
Applicable Base Rate Margin with respect to Revolving Credit Loans and Swing
Line Loans, Applicable Eurodollar Margin with respect to Term Loans, Applicable
Base Rate Margin with respect to Term Loans or Applicable Facility Fee shall
become effective on and as of the date of any public announcement by any Rating
Agency of any Rating that indicates a different Applicable Eurodollar Margin
with respect to Revolving Credit Loans and Swing Line Loans, Applicable Base
Rate Margin with respect to Revolving Credit Loans and Swing Line Loans,
Applicable Eurodollar Margin with respect to Term Loans, Applicable Base Rate
Margin with respect to Term Loans or Applicable Facility Fee.

                                                                      Applicable
    Applicable               Applicable     Applicable Base     Eurodollar    
Base Rate               Eurodollar Margin     Rate Margin     Margin     Margin
      Applicable     (Revolving and     (Revolving and     (Term     (Term  
Ratings   Facility Fee     Swing Line Loans)     Swing Line Loans)     Loans)  
  Loans)  
Baa1 / BBB+ or higher
    10.0       40.0       0       100.0       0  
 
                                       
Baa2 / BBB
    12.5       50.0       0       100.0       0  
 
                                       
Baa3 / BBB-
    15.0       60.0       0       100.0       0  
 
                                       
Ba1 / BB+
    20.0       80.0       0       125.0       25.0  
 
                                       
Ba2 / BB
    37.5       87.5       0       150.0       50.0  
 
                                       
Ba3 / BB- or lower
    50.0       125.0       25.0       200.0       100.0  

If the Ratings from the Rating Agencies fall within different levels: (i) if one
Rating is one level higher than the other Rating, the Pricing Grid level will be
based on the higher



--------------------------------------------------------------------------------



 



19

Rating and (ii) otherwise, the Pricing Grid level will be based on the Rating
that is one level higher than the lower Rating.
     “Prime Rate” means the rate of interest per annum publicly announced from
time to time by JPMorgan Chase Bank as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by JPMorgan Chase Bank in connection with extensions of
credit to debtors).
     “Principal Office” means the office of the Administrative Agent at JPMorgan
Chase Bank, N.A., Loan & Agency, 1111 Fannin Street, 10th Floor, Houston, Texas
77002, Attention: Cherry Arnaez or such other office and address as the
Administrative Agent may from time to time designate.
     “Quotation Date” has the meaning assigned to such term in Section (b)2.5(b)
hereof.
     “Rate Hedge Value” means, with respect to each contract, instrument or
other arrangement creating a Rate Hedging Obligation, the net obligations of the
Borrower or any Subsidiary thereunder equal to the termination value thereof as
determined in accordance with its provisions (if such Rate Hedging Obligation
has been terminated) or the mark to market value thereof as determined on the
basis of available quotations from any recognized dealer in, or from Bloomberg
or other similar service providing market quotations for, the applicable Rate
Hedging Obligation (if such Rate Hedging Obligation has not been terminated).
     “Rate Hedging Obligations” means, without duplication, any and all
obligations of the Borrower or any Subsidiary, whether absolute or contingent
and howsoever and whensoever created, arising, evidenced or acquired (including
all renewals, extensions and modifications thereof and substitutions therefor),
under (i) any and all agreements, devices or arrangements designed to protect at
least one of the parties thereto from the fluctuations of interest rates,
exchange rates or forward rates applicable to such party’s assets, liabilities
or exchange transactions, including, but not limited to, Dollar-denominated or
cross-currency interest rate exchange agreements, forward currency exchange
agreements, interest rate cap or collar protection agreements, forward rate
currency or interest rate options, puts, warrants and those commonly known as
interest rate “swap” agreements; (ii) all other “derivative instruments” as
defined in FASB 133 and which are subject to the reporting requirements of FASB
133; and (iii) any and all cancellations, buybacks, reversals, terminations or
assignments of any of the foregoing. For purposes of any computation hereunder,
each Rate Hedging Obligation shall be valued at the Rate Hedge Value thereof.
     “Rating” means the rating assigned by any Rating Agency to the Loans.
     “Rating Agencies” means S&P and Moody’s.
     “Reimbursement Obligation” shall mean at any time, the obligation of the
Borrower with respect to any Letter of Credit to reimburse the applicable
Issuing Bank and the Revolving Credit Lenders to the extent of their respective
Participations



--------------------------------------------------------------------------------



 



20

(including by the receipt by such Issuing Bank of proceeds of Revolving Credit
Loans pursuant to Section 3.2) for amounts theretofore paid by such Issuing Bank
or the Lenders pursuant to a drawing under such Letter of Credit;
     “Required Lenders” means, as of any date, the holders of more than 50% of
the sum of (i) the Term Loan Outstandings and (ii) the Total Revolving Credit
Commitments then in effect or, if the Revolving Credit Commitments have been
terminated, the Outstanding Revolving Credit Obligations.
     “Reserve Requirement” means, for any day as applied to any Eurodollar Loan
or Competitive Rate Loan bearing interest at a Eurodollar Competitive Rate
during any Interest Period, the reserve percentage (expressed as a decimal,
rounded upward to the next 1/100th of 1%), if any, in effect on such day with
respect to such Eurodollar Loan or Competitive Rate Loan under regulations
issued from time to time by the Board for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”). The Eurodollar Rate for each outstanding Eurodollar
Rate Loan and the Eurodollar Competitive Rate for each outstanding Competitive
Bid Loan bearing interest at a Eurodollar Competitive Rate shall be adjusted
automatically as of the effective date of any change in the Reserve Requirement.
     “Retail Subsidiary” means a Subsidiary which is engaged in the sale or
distribution of new or used motor vehicles, or both, and/or parts and
accessories used in connection with motor vehicles.
     “Revolving Credit Commitment” means with respect to each Revolving Credit
Lender, the obligation of such Lender to make Revolving Credit Loans to the
Borrower and purchase Participations up to an aggregate principal amount at any
one time outstanding, determined with reference to such Lender’s Revolving
Percentage as set forth on Exhibit A attached hereto of the Total Revolving
Credit Commitment as the same may be increased or decreased from time to time
pursuant to this Agreement.
     “Revolving Credit Facility” means the facility described in Section 2.4(a)
hereof providing for Revolving Credit Loans to the Borrower by the Revolving
Credit Lenders in the aggregate principal amount of the Total Revolving Credit
Commitment less the aggregate amount of Swing Line Outstandings, Outstanding
Letters of Credit and outstanding Competitive Bid Loans.
     “Revolving Credit Lender” means each Lender that has a Revolving Credit
Commitment or that holds Revolving Credit Loans.
     “Revolving Credit Loan” means a Loan made pursuant to the Revolving Credit
Facility.
     “Revolving Credit Outstandings” means, as of any date of determination, the
aggregate principal amount of all Revolving Credit Loans then outstanding.



--------------------------------------------------------------------------------



 



21

     “Revolving Credit Termination Date” means (i) the Stated Termination Date,
(ii) such earlier date of termination of Lenders’ obligations pursuant to
Section 9.1 upon the occurrence of an Event of Default, or (iii) such date as
the Borrower may voluntarily permanently terminate the Revolving Credit
Facility, the Swing Line, the Letter of Credit Facility and the Competitive Bid
Facility by payment in full of all Obligations with respect to the Revolving
Credit Facility (including the discharge of all Obligations of JPMorgan Chase
Bank, the Issuing Banks and the Revolving Credit Lenders with respect to Letters
of Credit, Participations, Swing Line Loans and Competitive Bid Loans) other
than contingent indemnification Obligations with respect to the Revolving Credit
Facility and other contingent Obligations with respect to the Revolving Credit
Facility that expressly survive termination of this Agreement.
     “Revolving Percentage”: as to any Revolving Credit Lender at any time, the
percentage which such Lender’s Revolving Credit Commitment (which Revolving
Credit Commitment for each Lender as of the First Amendment Effective Date is as
set forth in Exhibit A attached hereto and incorporated herein by this
reference) then constitutes of the Total Revolving Credit Commitment (or, at any
time after the Revolving Credit Commitments shall have expired or terminated,
the percentage which the aggregate principal amount of such Lender’s Revolving
Credit Loans then outstanding constitutes of the Revolving Credit Outstandings);
provided that each Revolving Percentage of each Revolving Credit Lender shall be
increased or decreased to reflect any assignments to or by such Lender effected
in accordance with Section 11.1 hereof and any voluntary or mandatory reductions
in such committed amounts.
     “S&P” means Standard & Poor’s Rating Group, a division of The McGraw-Hill
Companies.
     “Senior Note Guaranty” means each Guaranty Agreement delivered by the
Guarantors to the Trustee for the benefit of the holders of the Senior Notes.
     “Senior Note Indenture” means the Indenture dated August 10, 2001 among the
Borrower, the guarantors party thereto and the Trustee pursuant to which the
Borrower has issued the Senior Notes as amended, restated, supplemented or
otherwise modified from time to time.
     “Senior Notes” means the Borrower’s 9% Senior Notes due August 1, 2008
issued pursuant to the Senior Note Indenture and shall include the notes issued
in exchange therefor (as contemplated by the Senior Note Indenture and the
registration rights agreement described therein), as amended, restated,
supplemented or otherwise modified from time to time.
     “Stated Termination Date” means July 14, 2010.
     “Subsidiary” means any corporation or other entity in which more than 50%
of its outstanding voting stock or more than 50% of all equity interests is
owned directly or indirectly by the Borrower and/or by one or more of the
Borrower’s Subsidiaries.



--------------------------------------------------------------------------------



 



22

     “Subsidiary Securities” means the shares of capital stock or the other
equity interests issued by or equity participations in any Subsidiary, whether
or not constituting a “security” under Article 8 of the Uniform Commercial Code
as in effect in any jurisdiction.
     “Swing Line” means the revolving line of credit established by JPMorgan
Chase Bank in favor of the Borrower pursuant to Section 2.17.
     “Swing Line Loan” means a Loan made by JPMorgan Chase Bank to the Borrower
pursuant to Section 2.17.
     “Swing Line Outstandings” means, as of any date of determination, the
aggregate principal amount of all Swing Line Loans then outstanding.
     “Synthetic Lease Obligations” means all monetary obligations of a lessee
under any tax retention or other synthetic leases which is treated as an
operating lease under GAAP but the liabilities under which are or would be
characterized as indebtedness of such Person for tax purposes or upon the
insolvency of such Person. The amount of Synthetic Lease Obligations in respect
of any synthetic lease at any date of determination thereof shall be equal to
the aggregate purchase price of any property subject to such lease less the
aggregate amount of payments of rent theretofore made which reduce the lessee’s
obligations under such synthetic lease and which are not the financial
equivalent of interest.
     “Term Commitment” means, as to any Lender, the obligation of such Lender,
if any, to make a Term Loan to the Borrower in a principal amount not to exceed
the amount set forth under the heading “Term Commitment” opposite such Lender’s
name on Exhibit A attached hereto. The original aggregate amount of the Term
Commitments is $600,000,000.
     “Term Facility” means the Term Commitments and the Term Loans made
thereunder.
     “Term Percentage” means, as to any Term Lender at any time, the percentage
which such Lender’s Term Commitment then constitutes of the aggregate Term
Commitments (or, at any time after the First Amendment Effective Date, the
percentage which the aggregate principal amount of such Lender’s Term Loans then
outstanding constitutes of the aggregate principal amount of the Term Loans then
outstanding); provided, that each Term Percentage of each Term Lender shall be
increased or decreased to reflect any assignments to or by such Lender effected
in accordance with Section 11.1 hereof.
     “Term Lender” means each Lender that has a Term Commitment or that holds a
Term Loan.
     “Term Loan” has the meaning assigned to such term in Section 2.1.



--------------------------------------------------------------------------------



 



23

     “Term Loan Outstandings” means, as of any date of determination, the
aggregate principal amount of all Term Loans then outstanding.
     “Termination Event” means: (i) a “Reportable Event” described in
Section 4043 of ERISA and the regulations issued thereunder (other than an event
for which the 30-day notice requirement has been waived by applicable
regulation); or (ii) the withdrawal of the Borrower or any ERISA Affiliate from
a Pension Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA or was deemed such under Section 4062(e)
of ERISA; or (iii) the termination of a Pension Plan, the filing of a notice of
intent to terminate a Pension Plan or the treatment of a Pension Plan amendment
as a termination under Section 4041 of ERISA; or (iv) the institution of
proceedings to terminate a Pension Plan by the PBGC; or (v) any other event or
condition which would constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
or (vi) the partial or complete withdrawal of the Borrower or any ERISA
Affiliate from a Multiemployer Plan; or (vii) the imposition of a Lien pursuant
to Section 412 of the Code or Section 302 of ERISA; or (viii) any event or
condition which results in the reorganization or insolvency of a Multiemployer
Plan under Section 4241 or Section 4245 of ERISA, respectively; or (ix) any
event or condition which results in the termination of a Multiemployer Plan
under Section 4041A of ERISA or the institution by the PBGC of proceedings to
terminate a Multiemployer Plan under Section 4042 of ERISA; or (x) any event or
condition with respect to any Employee Benefit Plan which is regulated by any
Foreign Benefit Law that results in the termination of such Employee Benefit
Plan or the revocation of such Employee Benefit Plan’s authority to operate
under the applicable Foreign Benefit Law.
     “Total Letter of Credit Commitment” means an amount not to exceed
$200,000,000.
     “Total Revolving Credit Commitment” means $600,000,000, as increased from
time to time in accordance with Section 2.18 and as reduced from time to time in
accordance with Section 2.10 and Section 2.11, which shall be made available by
the Lenders to the Borrower during the period from the date hereof until the
Revolving Credit Termination Date.
     “Transaction” has the meaning assigned to such term in the First Amendment.
     “Trustee” means Wells Fargo Bank Minnesota, National Association, as
trustee under the Senior Note Indenture for the holders of the Senior Notes.
     “Type” shall mean any type of Loan (i.e., a Base Rate Loan or a Eurodollar
Loan).
     “Vehicle Receivables Indebtedness” means Indebtedness incurred by any
Eligible Special Purpose Entity to finance, refinance or guaranty the financing
or refinancing of consumer receivables, leases, loans or retail installment
contracts incurred in the sale, transfer or lease of Vehicles; provided (x) such
Indebtedness shall in accordance with



--------------------------------------------------------------------------------



 



24

GAAP on a Consistent Basis not appear as an asset or liability on the balance
sheet of the Borrower or any of its Subsidiaries; (y) no assets other than the
Vehicles, consumer receivables, leases, loans, retail installment contracts or
related proceeds (including, without limitation, proceeds from insurance,
Vehicles and other obligations under such receivables, leases, loans or retail
installment contracts) to be so financed or refinanced secure such Indebtedness;
and (z) neither the Borrower nor any of its Subsidiaries other than such
Eligible Special Purpose Entity shall incur any liability with respect to such
Indebtedness other than liability arising by reason of (1) a breach of a
representation or warranty or customary indemnities in each case contained in
any instrument relating to such Indebtedness or (2) customary interests retained
by the Borrower or its Subsidiaries in such assets or Indebtedness.
     “Vehicle Secured Indebtedness” means, collectively, (a) the Existing
Vehicle Secured Indebtedness and (b) Indebtedness incurred by the Borrower, any
Subsidiary or any Eligible Special Purpose Entity to lease, finance or refinance
or guaranty the leasing, financing or refinancing of Vehicles or related
receivables, which Indebtedness in the case of this clause (b) is secured by the
Vehicles or related receivables so financed and (but only to the extent
permitted by the last sentence of this definition) other assets, to the extent,
at any date of determination thereof, the amount of such Indebtedness does not
exceed the depreciated book value of the Vehicles so financed or the book value
of such related receivables, in each case plus the book value of any other
assets securing such Indebtedness (in the aggregate, “Security Book Value”) as
determined in accordance with GAAP applied on a Consistent Basis. It is
understood that, to the extent the amount of such Indebtedness exceeds the
associated Security Book Value, such excess amount shall not constitute “Vehicle
Secured Indebtedness” and, accordingly, shall constitute “Funded Indebtedness”.
On the date any Vehicle Secured Indebtedness is incurred and on any date any
lien is granted securing such Indebtedness, the percentage of Security Book
Value contributed by Vehicles and related receivables financed thereby shall not
be less than 85% of the total Security Book Value with respect to such
Indebtedness.
     “Vehicles” means all now existing or hereafter acquired new and used
automobiles, sport utility vehicles, trucks and vans of all types and
descriptions, whether held for sale, lease, rental or operational purposes,
which relate to the Borrower’s or any Subsidiary’s Automobile Retailing
Activities.
     “Voting Securities” means shares of capital stock issued by a corporation,
or equivalent interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.
     “Year 2006 Senior Note Guaranty” means each Guaranty Agreement delivered by
the Guarantors to the Trustee for the benefit of the holders of the Year 2006
Senior Notes.
     “Year 2006 Senior Note Indenture” means the Indenture dated April 12, 2006
among the Borrower, the guarantors party thereto and the Wells Fargo Bank, N.A.



--------------------------------------------------------------------------------



 



25

pursuant to which the Borrower has issued the Year 2006 Senior Notes as amended,
restated, supplemented or otherwise modified from time to time.
     “ Year 2006 Senior Notes” means the Borrower’s 7% Senior Notes due
April 15, 2014 and the Floating Rate Senior Notes due April 15, 2013 issued
pursuant to the Year 2006 Senior Note Indenture and shall include the notes
issued in exchange therefor (as contemplated by the Year 2006 Senior Note
Indenture and the registration rights agreement described therein), as amended,
restated, supplemented or otherwise modified from time to time.
     1.2 Rules of Interpretation.
     (a) The headings, subheadings and table of contents used herein or in any
other Loan Document are solely for convenience of reference and shall not
constitute a part of any such document or affect the meaning, construction or
effect of any provision thereof.
     (b) Except as otherwise expressly provided, references in any Loan Document
to articles, sections, paragraphs, clauses, annexes, appendices, exhibits and
schedules are references to articles, sections, paragraphs, clauses, annexes,
appendices, exhibits and schedules in or to such Loan Document.
     (c) All definitions set forth herein or in any other Loan Document shall
apply to the singular as well as the plural form of such defined term, and all
references to the masculine gender shall include reference to the feminine or
neuter gender, and vice versa, as the context may require.
     (d) When used herein or in any other Loan Document, words such as
“hereunder”, “hereto”, “hereof” and “herein” and other words of like import
shall, unless the context clearly indicates to the contrary, refer to the whole
of the applicable document and not to any particular article, section,
subsection, paragraph or clause thereof.
     (e) References to “including” means including without limiting the
generality of any description preceding such term, and such term shall not limit
a general statement to matters similar to those specifically mentioned.
     (f) Except as otherwise expressly provided, all dates and times of day
specified herein shall refer to such dates and times at New York City.
     (g) Whenever interest rates or fees are established in whole or in part by
reference to a numerical percentage expressed as “___%”, such arithmetic
expression shall be interpreted in accordance with the convention that 1% = 100
basis points.
     (h) Each of the parties to the Loan Documents and their counsel have
reviewed and revised, or requested (or had the opportunity to request) revisions
to, the Loan Documents, and any rule of construction that ambiguities are to be
resolved against the drafting party shall be inapplicable in the construing and
interpretation of the Loan Documents and all exhibits, schedules and appendices
thereto.



--------------------------------------------------------------------------------



 



26

     (i) Any reference to an officer of the Borrower or any other Person by
reference to the title of such officer shall be deemed to refer to each other
officer of such Person, however titled, exercising the same or substantially
similar functions.
     (j) All references to any agreement or document as amended, modified or
supplemented, or words of similar effect, shall mean such document or agreement,
as the case may be, as amended, modified or supplemented from time to time only
as and to the extent permitted therein and not prohibited by the Loan Documents.
     (k) Whenever in this Agreement any of the parties hereto is referred to,
such reference shall be deemed to include the successors and permitted assigns
of such party and all covenants, provisions and agreements by or on behalf of
the Borrower which are contained in the Loan Documents shall inure to the
benefit of the successors and permitted assigns of the Administrative Agent, the
Lenders, or any of them.
     1.3 Accounting for Permitted Acquisitions. With respect to any Permitted
Acquisition consummated on or after the Closing Date and prior to the Revolving
Credit Termination Date, the following shall apply:
     For each Four-Quarter Period that includes the date of a Permitted
Acquisition, Consolidated EBITDA and Consolidated Interest Expense shall include
the results of operations of the Person or assets so acquired, which amounts
shall be determined on a historical pro forma basis and which may include such
adjustments as are permitted under Regulation S-X of the Securities and Exchange
Commission; provided, however, Consolidated Interest Expense shall be adjusted
on a historical pro forma basis to (i) eliminate interest expense accrued during
such period on any Indebtedness repaid in connection with such Permitted
Acquisition and (ii) include interest expense on any Indebtedness (including
Indebtedness hereunder) incurred, acquired or assumed in connection with such
Permitted Acquisition (“Incremental Debt”) calculated (x) as if all such
Incremental Debt had been incurred as of the first day of such Four-Quarter
Period and (y) at the following interest rates: (I) for all periods subsequent
to the date of the Permitted Acquisition and for Incremental Debt assumed or
acquired in the Permitted Acquisition and in effect prior to the date of
Permitted Acquisition, at the actual rates of interest applicable thereto, and
(II) for all periods prior to the actual incurrence of such Incremental Debt,
equal to the rate of interest actually applicable to such Incremental Debt
hereunder or under other financing documents applicable thereto as at the end of
each affected Four-Quarter Period.
     1.4 Accounting for Derivatives. In making any computation under
Section 8.1, all adjustments to such computation or amount resulting from the
application of FASB 133 shall be disregarded.
     1.5 Accounting and Financial Determinations. Except as provided in Section
1.3, where the character or amount of any asset or liability or item of income
or expense is required to be determined, or any accounting computation is
required to be made, for the purpose of this Agreement, such determination or
calculation shall, to the extent applicable, be made in accordance with GAAP
applied on a Consistent Basis except insofar as:



--------------------------------------------------------------------------------



 



27

     (a) the Borrower shall have elected (with the concurrence of its
independent public accountant and upon prior written notification to the
Lenders) to adopt more recently promulgated GAAP (which election shall continue
to be effective for subsequent years); and
     (b) the Administrative Agent and the Required Lenders shall have consented
to such election (it being understood that such consent may be conditioned upon
the implementation of such changes to Article VIII as are appropriate to reflect
such adoption of more recently promulgated GAAP and it being further understood
that such consent shall be deemed to have been given upon the implementation of
such changes).
     Upon a change in GAAP which becomes effective after the Closing Date which
would have a material effect on the Borrower’s consolidated financial statements
and the assets and liabilities reflected therein or otherwise affect the
calculation or the application of the covenants contained in Article VIII
hereof, such change shall not be given effect for purposes hereof until sixty
(60) days from the otherwise effective date of such change. Prior to such
effectiveness the Administrative Agent, the Lenders and the Borrower shall in
good faith negotiate to amend the pertinent provisions of this Agreement to
account for such change to the extent appropriate to effect the substance
thereof as of the Closing Date. If such an amendment is not entered into with
respect to any such change, such change shall not be given effect for purposes
hereof. The Borrower shall provide to the Administrative Agent and the Lenders,
upon request, comfort from its accountants that, without giving effect to such
change in GAAP, upon their review of the calculations set forth in the
Compliance Certificate prepared on a Consistent Basis, nothing has come to their
attention that would lead them to believe the Borrower was not in compliance
with the financial covenants contained in this Agreement.
ARTICLE II
The Loans
     2.1 Term Commitments. Subject to the terms and conditions hereof, each Term
Lender severally agrees to make a term loan (a “Term Loan”) to the Borrower on
the First Amendment Effective Date in an amount not to exceed the amount of the
Term Commitment of such Lender. The Term Loans may from time to time be
Eurodollar Loans or Base Rate Loans, as determined by the Borrower and notified
to the Administrative Agent in accordance with Sections 2.2 and 2.12.
     2.2 Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable notice in the form of a borrowing notice (which
notice shall be substantially in the form of a Borrowing Notice for Revolving
Credit Loans, mutatis mutandis, and (1) for each Term Loan that is a Eurodollar
Loan shall have been received by the Administrative Agent prior to 12:00 Noon,
New York City time, three (3) Business Days prior to the proposed borrowing date
and (2) for each Term Loan that is a Base Rate Loan shall have been received by
the Administrative Agent prior to 12:00 Noon, New York City time, one Business
Day prior to the proposed borrowing date) requesting that the Term Lenders make
the Term Loans on the First Amendment Effective Date and specifying the amount
to be borrowed. Upon receipt of such notice the Administrative Agent shall
promptly notify each Term Lender thereof. Not later than



--------------------------------------------------------------------------------



 



28

10:30 A.M., New York City time, on the First Amendment Effective Date each Term
Lender shall, pursuant to the terms and subject to the conditions of this
Agreement, make available to the Administrative Agent at the Principal Office an
amount in immediately available funds equal to the Term Loan or Term Loans to be
made by such Lender. The Administrative Agent shall credit the account of the
Borrower on the books of such office of the Administrative Agent with the
aggregate of the amounts made available to the Administrative Agent by the Term
Lenders in immediately available funds.
     2.3 Repayment of Term Loans. The Term Loan of each Term Lender shall mature
on the Stated Termination Date in an amount equal to such Lender’s Term
Percentage multiplied by the amount of the Term Loan Outstandings.
     2.4 Revolving Credit Commitments.
     (a) Commitments. Subject to the terms and conditions of this Agreement,
each Revolving Credit Lender severally agrees to make Advances to the Borrower,
from time to time from the Closing Date until the Revolving Credit Termination
Date, on a pro rata basis as to the total borrowing requested by the Borrower
under the Revolving Credit Facility on any day determined by its Revolving
Percentage up to but not exceeding the Revolving Credit Commitment of such
Lender, provided, however, that the Revolving Credit Lenders will not be
required and shall have no obligation to make any Advance (i) so long as not all
of the conditions under Section 5.2 hereof have been fulfilled, (ii) so long as
a Default or an Event of Default has occurred and is continuing or (iii) if the
Administrative Agent has accelerated the maturity of the Revolving Credit Loans
as a result of an Event of Default in accordance with Section 9.1 hereof;
provided further, however, that immediately after giving effect to each such
Advance, the principal amount of Outstanding Revolving Credit Obligations shall
not exceed the Total Revolving Credit Commitment. Within such limits, the
Borrower may borrow, repay and reborrow hereunder, on any Business Day, from the
Closing Date until, but (as to borrowings and reborrowings) not including, the
Revolving Credit Termination Date; provided, however, that (x) no Eurodollar
Loan that is a Revolving Credit Loan shall be made which has an Interest Period
that extends beyond the Revolving Credit Termination Date and (y) each Revolving
Credit Loan that is a Eurodollar Loan may, subject to the provisions of
Section 2.12, be repaid only on the last day of the Interest Period with respect
thereto unless the Borrower has paid any amounts due pursuant to Section 4.5
hereof.
     (b) Amounts. The aggregate unpaid principal amount of the Outstanding
Revolving Credit Obligations shall not exceed at any time an amount equal to the
Total Revolving Credit Commitment. Each Loan under the Revolving Credit
Facility, other than a Swing Line Loan or a Base Rate Refunding Loan, and each
Conversion thereof under Section 2.12 shall be in a principal amount of (i) at
least $10,000,000, and, if greater than $10,000,000, an integral multiple of
$1,000,000, in the case of Eurodollar Loans, or (ii) at least $5,000,000 and, if
greater than $5,000,000, an integral multiple of $1,000,000, in the case of Base
Rate Loans.
     (c) Advances and Rate Selection. (i) An Authorized Representative shall
give the Administrative Agent (1) at least three (3) Business Days’ irrevocable
telephonic notice of each Revolving Credit Loan that is a Eurodollar Loan
(whether representing an additional



--------------------------------------------------------------------------------



 



29

borrowing hereunder or the Conversion of borrowing hereunder from Base Rate
Loans or other Eurodollar Loans to Eurodollar Loans) prior to 12:00 Noon; and
(2) irrevocable telephonic notice of each Revolving Credit Loan that is a Base
Rate Loan (other than Base Rate Refunding Loans to the extent the same are
effective without notice pursuant to Section 2.4(c)(iv)) representing an
additional borrowing hereunder prior to 12:00 noon on the day of such proposed
Base Rate Loan. Each such borrowing notice, which shall be effective upon
receipt by the Administrative Agent, shall specify the amount of the borrowing,
the Type of Loan, the date of borrowing and, if a Eurodollar Loan, the Interest
Period to be used in the computation of interest. The Authorized Representative
shall provide the Administrative Agent written confirmation of each such
telephonic notice on the same day by telefacsimile transmission in the form of a
Borrowing Notice, for additional Advances, or in the form attached hereto as
Exhibit F as to selection or Conversion of interest rates as to outstanding
Revolving Credit Loans, in each case with appropriate insertions, but failure to
provide such confirmation shall not affect the validity of such telephonic
notice. The duration of the initial Interest Period for each Revolving Credit
Loan that is a Eurodollar Loan shall be as specified in the initial Borrowing
Notice. The Borrower shall have the option to elect the duration of subsequent
Interest Periods and to Convert the Revolving Credit Loans (other than Swing
Line Loans) in accordance with Section 2.12 hereof. If the Administrative Agent
does not receive a notice of election of duration of an Interest Period or to
Convert by the time prescribed hereby and by Section 2.12 hereof, the Borrower
shall be deemed to have elected as to any Revolving Credit Loan, to Convert such
Loan to (or Continue such Loan as) a Base Rate Loan bearing interest at the Base
Rate until the Borrower notifies the Administrative Agent in accordance with
this Section and Section 2.12.
     (ii) Notice of receipt of each Borrowing Notice shall be provided by the
Administrative Agent to each Revolving Credit Lender by telefacsimile or
telephonic notice with reasonable promptness on the same day as Administrative
Agent’s receipt of such Borrowing Notice.
     (iii) Not later than 3:00 P.M. on the date specified for each Advance under
the Revolving Credit Facility, each Revolving Credit Lender shall, pursuant to
the terms and subject to the conditions of this Agreement, make the amount of
the Loan or Loans to be made by it on such day available to the Administrative
Agent, by depositing or transferring the proceeds thereof in immediately
available funds at the Principal Office. The amount so received by the
Administrative Agent shall, subject to the terms and conditions of this
Agreement, be made available to the Borrower by delivery of the proceeds thereof
as shall be directed in the applicable Borrowing Notice by the Authorized
Representative.
     (iv) If a drawing is made under any Letter of Credit, the Borrower shall
reimburse the Issuing Bank for such drawing by paying to the Administrative
Agent an amount equal to such drawing not later than 2:00 P.M. on (A) the
Business Day (which may be the date such drawing is made) that the Borrower
receives notice of such drawing, if the Borrower shall have received such notice
prior to 10:00 a.m., or (B) the Business Day immediately following the day that
the Borrower receives such notice, if such notice is received by the Borrower on
a day other than a Business Day or after 10:00 a.m. on a Business Day.
Notwithstanding the foregoing, if a drawing is made under any Letter of Credit,
such drawing is honored by the Issuing Bank thereunder prior to the Revolving
Credit Termination Date, and the Borrower shall not immediately fully reimburse
such Issuing Bank in respect of such drawing, (y) provided that the



--------------------------------------------------------------------------------



 



30

conditions to making a Revolving Credit Loan as herein provided shall then be
satisfied, the Reimbursement Obligation arising from such drawing shall be paid
to such Issuing Bank by the Administrative Agent without the requirement of
notice to or from the Borrower from immediately available funds which shall be
advanced as a Base Rate Refunding Loan by each Lender under the Revolving Credit
Facility in an amount determined with reference to such Revolving Credit
Lender’s Revolving Percentage of such Reimbursement Obligation, and (z) if the
conditions to making a Revolving Credit Loan as herein provided shall not then
be satisfied, each of the Revolving Credit Lenders shall fund by payment to the
Administrative Agent (for the benefit of the Issuing Bank) in immediately
available funds the purchase from such Issuing Bank of their respective
Participations in the related Reimbursement Obligation based on their respective
Revolving Percentages of the Total Letter of Credit Commitment. If a drawing is
presented under any Letter of Credit in accordance with the terms thereof and
the Borrower shall not immediately reimburse the Issuing Bank thereunder in
respect thereof as provided above, then notice of such drawing shall be provided
promptly by such Issuing Bank to the Administrative Agent and the Administrative
Agent shall provide notice to each Revolving Credit Lender by telephone or
telefacsimile transmission. If notice to the Revolving Credit Lenders of a
drawing under any Letter of Credit is given by the Administrative Agent at or
before 2:00 P.M. on any Business Day, each Revolving Credit Lender shall,
pursuant to the conditions specified in this Section 2.4(c)(iv), either make a
Base Rate Refunding Loan or fund the purchase of its Participation in the amount
of such Lender’s Revolving Percentage of such drawing or payment and shall pay
such amount to the Administrative Agent for the account of the Issuing Bank at
the Principal Office in Dollars and in immediately available funds before 2:30
P.M. on the same Business Day. If notice to the Revolving Credit Lenders of a
drawing under a Letter of Credit is given by the Administrative Agent after 2:00
P.M. on any Business Day, each Revolving Credit Lender shall, pursuant to the
conditions specified in this Section 2.4(c)(iv), either make a Base Rate
Refunding Loan or fund the purchase of its Participation in the amount of such
Lender’s Revolving Percentage of such drawing and shall pay such amount to the
Administrative Agent for the account of the Issuing Bank at the Principal Office
in Dollars and in immediately available funds before 2:00 P.M. on the next
following Business Day. Any such Base Rate Refunding Loans shall be advanced as,
and shall continue as, a Base Rate Loan unless and until the Borrower Converts
such Base Rate Loan in accordance with the terms of Section 2.12.
     2.5 Competitive Bid Loans.
     (a) In addition to Revolving Credit Loans, at any time prior to the
Revolving Credit Termination Date and provided no Default or Event of Default
exists hereunder, the Borrower may, as set forth in this Section 2.5, request
the Revolving Credit Lenders to make offers to make Competitive Bid Loans to the
Borrower in Dollars. The Revolving Credit Lenders may, but shall have no
obligation to, make such offers and the Borrower may, but shall have no
obligation to, accept any such offers in the manner set forth in this
Section 2.5. There may be no more than ten (10) Interest Periods, and no more
than one (1) one-week Interest Periods, for all Revolving Credit Loans and
Competitive Bid Loans outstanding at the same time (for which purpose Interest
Periods for each Eurodollar Revolving Credit Loan and each Competitive Bid Loan
shall be deemed to be different Interest Periods even if they are coterminous).
The aggregate principal



--------------------------------------------------------------------------------



 



31

amount of all Outstanding Revolving Credit Obligations shall not exceed the
Total Revolving Credit Commitment at any time. The aggregate principal amount of
all outstanding Competitive Bid Loans shall not exceed one hundred percent
(100%) of the Total Revolving Credit Commitment at any time.
     (b) When the Borrower wishes to request offers to make Competitive Bid
Loans, it shall give the Administrative Agent and the Revolving Credit Lenders
notice (a “Competitive Bid Quote Request”) to be received no later than 12:00
Noon on (A) the fourth Business Day prior to the date of borrowing proposed
therein, in the case of a Competitive Bid Quote Request for Competitive Bid
Loans at the Eurodollar Competitive Rate or (B) the Business Day prior to the
date of borrowing proposed therein, in the case of a Competitive Bid Quote
Request for Competitive Bid Loans at the Absolute Rate (or, in any such case,
such other time and date as the Borrower and the Administrative Agent may
agree). The Borrower may request offers to make Competitive Bid Loans for up to
three (3) different Interest Periods in a single notice; provided that the
request for each separate Interest Period shall be deemed to be a separate
Competitive Bid Quote Request for a separate borrowing (a “Competitive Bid
Borrowing”) and there shall not be outstanding at any one time more than four
(4) Competitive Bid Borrowings. Each such Competitive Bid Quote Request shall be
substantially in the form of Exhibit G attached hereto and shall specify as to
each Competitive Bid Borrowing:
     (i) the proposed date of such borrowing, which shall be a Business Day;
     (ii) the aggregate amount of such Competitive Bid Borrowing, which shall be
at least $10,000,000 (or in increments of $1,000,000 in excess thereof) but
shall not cause the limits specified in Section 2.5(a) hereof to be violated;
     (iii) the duration of the Interest Period applicable thereto;
     (iv) whether the Competitive Bid Quote Request for a particular Interest
Period is seeking quotes for Competitive Bid Loans at the Absolute Rate or the
Eurodollar Competitive Rate;
     (v) whether the Borrower shall have the right to prepay a requested
Competitive Bid Loan; and
     (vi) the date on which the Competitive Bid Quotes are to be submitted if it
is before the proposed date of borrowing (the date on which such Competitive Bid
Quotes are to be submitted is called the “Quotation Date”).
Except as otherwise provided in this Section 2.5(b), no more than two
(2) Competitive Bid Quote Requests shall be given within five (5) Business Days
(or such other number of days as the Borrower and the Administrative Agent may
agree) of any other Competitive Bid Quote Request.
     (c) (i) Each Revolving Credit Lender may submit one or more Competitive Bid
Quotes, each containing an offer to make a Competitive Bid Loan in response to
any Competitive Bid Quote Request; provided that, if the Borrower’s request
under Section 2.5(b) hereof specified more than one Interest Period, such Lender
may make a single submission containing one or more Competitive Bid Quotes for
each such Interest Period. Each Competitive Bid Quote must be submitted to the
Borrower not later than 9:30 A.M. on (A) the



--------------------------------------------------------------------------------



 



32

third Business Day prior to the proposed date of borrowing, in the case of a
Competitive Bid Quote Request for Competitive Bid Loans at the Eurodollar
Competitive Rate or (B) the Quotation Date, in the case of a Competitive Bid
Quote Request for Competitive Bid Loans at the Absolute Rate (or, in any such
case, such other time and date as the Borrower and the Administrative Agent may
agree) provided that if JPMorgan Chase Bank is receiving quotes as provided in
Section 2.5(g), any Competitive Bid Quote may be submitted by JPMorgan Chase
Bank (or its applicable Lending Office) only if JPMorgan Chase Bank (or such
applicable Lending Office) notifies the Borrower of the terms of the offer
contained therein not later than 9:15 A.M. on the Quotation Date. Any
Competitive Bid Quote so made shall be irrevocable except with the consent of
the Administrative Agent given on the instructions of the Borrower.
     (ii) Each Competitive Bid Quote shall be substantially in the form of
Exhibit H attached hereto and shall specify:
     (A) the proposed date of borrowing and the Interest Period therefor;
     (B) the principal amount of the Competitive Bid Loan for which each such
offer is being made, which principal amount shall be at least $5,000,000 (or in
increments of $1,000,000 in excess thereof); provided that the aggregate
principal amount of all Competitive Bid Loans for which a Lender submits
Competitive Bid Quotes may not exceed the principal amount of the Competitive
Bid Borrowing for a particular Interest Period for which offers were requested;
     (C) in the case of a Competitive Bid Quote for Competitive Bid Loans at an
Absolute Rate, the rate of interest per annum (rounded upwards, if necessary, to
the nearest 1/10,000th of 1%) offered for each such Competitive Bid Loan (the
“Absolute Rate”);
     (D) in the case of a Competitive Bid Quote for Competitive Bid Loans at the
Eurodollar Competitive Rate, the positive or negative margin to be added to or
deducted from the Interbank Offered Rate; and
     (E) the identity of the quoting Lender.
Unless otherwise agreed by the Administrative Agent and the Borrower, no
Competitive Bid Quote shall contain qualifying, conditional or similar language
or propose terms other than or in addition to those set forth in the applicable
Competitive Bid Quote Request and, in particular, no Competitive Bid Quote may
be conditioned upon acceptance by the Borrower of all (or some specified
minimum) of the principal amount of the Competitive Bid Loan for which such
Competitive Bid Quote is being made. Any subsequent Competitive Bid Quote
submitted by a Revolving Credit Lender that amends, modifies or is otherwise
inconsistent with a previous Competitive Bid Quote submitted by such Lender with
respect to the same Competitive Bid Quote Request shall be disregarded by the
Borrower unless such subsequent Competitive Bid Quote is submitted solely to
correct a manifest error in such former Competitive Bid Quote.
     (d) The Borrower shall as promptly as practicable after the Competitive Bid
Quote is submitted (but in any event not later than 12:00 Noon on (A) in the
case of a Competitive Bid Loan at an Absolute Rate, the Quotation Date (or such
other time and date as



--------------------------------------------------------------------------------



 



33

the Borrower and the Administrative Agent may agree) or (B) in the case of a
Competitive Bid Loan at a Eurodollar Competitive Rate, the third Business Day
prior to the proposed date of borrowing) notify the Administrative Agent and
Revolving Credit Lenders of (x) the aggregate principal amount of the
Competitive Bid Borrowing for which Competitive Bid Quotes have been received as
well as the ranges of bids submitted for each Interest Period requested, (y) the
respective principal amounts and Absolute Rates or Eurodollar Competitive Rates,
as the case may be, so offered by each Revolving Credit Lender (identifying the
Lender that made each Competitive Bid Quote), and (z) its acceptance or
nonacceptance of the Competitive Bid Quotes. In the case of acceptance, such
notice shall specify the aggregate principal amount of offers for each Interest
Period that are accepted. The Borrower may accept any Competitive Bid Quote in
whole or in part (provided that any Competitive Bid Quote accepted in part shall
be at least $5,000,000 or in increments of $1,000,000 in excess thereof);
provided that:
     (i) the aggregate principal amount of each Competitive Bid Borrowing may
not exceed the applicable amount set forth in the related Competitive Bid Quote
Request;
     (ii) the aggregate principal amount of each Competitive Bid Borrowing shall
be at least $5,000,000 (or an increment of $1,000,000 in excess thereof) but
shall not cause the limits specified in Section 2.5(a) hereof to be violated;
     (iii) except as provided below, acceptance of Competitive Bid Quotes for
any Interest Period may be made only in ascending order of Absolute Rates or
Eurodollar Competitive Rates, as the case may be, beginning with the lowest rate
so offered; and
     (iv) the Borrower may not accept any Competitive Bid Quote where such
Competitive Bid Quote fails to comply with Section 2.5(c)(ii) hereof or
otherwise fails to comply with the requirements of this Agreement (including,
without limitation, Section 2.5(a) hereof).
Any of the conditions above notwithstanding, the Borrower may, in its sole
discretion, accept a Competitive Bid Quote that does not contain the lowest
Absolute Rate or Eurodollar Competitive Rates, as the case may be, where
acceptance of the Competitive Bid Quote containing the lowest Absolute Rate or
Eurodollar Competitive Rate, as the case may be, would be less favorable to the
Borrower or would cause the principal amount of Outstanding Revolving Credit
Obligations to exceed the Total Revolving Credit Commitment.
     If Competitive Bid Quotes are made by two or more Revolving Credit Lenders
with the same Absolute Rates or Eurodollar Competitive Rates, as the case may
be, for a greater aggregate principal amount than the amount in respect of which
Competitive Bid Quotes are accepted for the related Interest Period after the
acceptance of all Competitive Bid Quotes, if any, of all lower Absolute Rates or
Eurodollar Competitive Rates, as the case may be, offered by any Revolving
Credit Lender for such related Interest Period, the principal amount of
Competitive Bid Loans in respect of which such Competitive Bid Quotes are
accepted shall be allocated by the Borrower among such Lenders as nearly as
possible (in amounts of at least $1,000,000 or in increments of $100,000 in
excess thereof) in proportion to the aggregate principal amount of such
Competitive Bid Quotes. Determinations by the Borrower of the



--------------------------------------------------------------------------------



 



34

amounts of Competitive Bid Loans and the lowest bid after adjustment as provided
in Section 2.5(d)(iii) shall be conclusive in the absence of manifest error.
     (e) Any Revolving Credit Lender whose offer to make any Competitive Bid
Loan has been accepted shall, not later than 1:00 P.M. on the date specified for
the making of such Loan, make the amount of such Loan available to the Borrower
as shall be directed by the Authorized Representative in Dollars and in
immediately available funds.
     (f) From time to time, the Borrower shall furnish such information to the
Administrative Agent as the Administrative Agent may request relating to the
making of Competitive Bid Loans, including the amounts, interest rates, dates of
borrowings and maturities thereof.
     (g) The Borrower may request the Administrative Agent to receive the
Competitive Bid Quotes, in which event the Administrative Agent shall (A) in the
case of a Competitive Bid Loan at the Absolute Rate, as promptly as practicable
after the Competitive Bid Quote is submitted (but in no event later than
10:00 A.M. on the Quotation Date) or (B) in the case of a Competitive Bid Loan
at the Eurodollar Competitive Rate, by 10:00 A.M. on the date a Competitive
Quote is submitted, notify the Borrower of the terms of any Competitive Bid
Quote submitted by a Revolving Credit Lender that is in accordance with
Section 2.5(c) hereof. The Administrative Agent’s notice to the Borrower shall
specify (A) the aggregate principal amount of the Competitive Bid Borrowing for
which Competitive Bid Quotes have been received and (B) the respective principal
amounts and Absolute Rates or Eurodollar Competitive Rate, as the case may be,
offered by each Revolving Credit Lender (identifying the Lender that made each
Competitive Bid Quote). Not later than 12:00 Noon on (A) the third Business Day
prior to the proposed date of borrowing, in the case of Competitive Bid Loans at
the Eurodollar Competitive Rate or (B) the Quotation Date (or, in any such case,
such other time and date as the Borrower and the Administrative Agent may
agree), the Borrower shall notify the Administrative Agent of their acceptance
or nonacceptance of the Competitive Bid Quotes so notified to it (and the
failure of the Borrower to give such notice by such time shall constitute
nonacceptance) and the Administrative Agent shall promptly notify each affected
Lender. Together with each notice of a request for Competitive Bid Quotes which
the Borrower requires the Administrative Agent to issue pursuant to this
paragraph (g), the Borrower shall pay to the Administrative Agent for the
account of the Administrative Agent a bid administration fee of $1,500.00.
     2.6 Payment of Interest. (a) The Borrower shall pay interest (i) to the
Administrative Agent at the Principal Office for the account of each Lender on
the outstanding and unpaid principal amount of each Revolving Credit Loan and
each Term Loan made by such Lender for the period commencing on the date of such
Loan until such Loan shall be due at the Eurodollar Rate or the Base Rate, as
elected or deemed elected by the Borrower or otherwise applicable to such Loan
as herein provided, (ii) to each Revolving Credit Lender making a Competitive
Bid Loan at its Applicable Lending Office, at the applicable Absolute Rate or
Eurodollar Competitive Rate, as the case may be, and (iii) to the Administrative
Agent in the case of each Swing Line Loan, at the Base Rate; provided, however,
that if any amount shall not be paid when due (at maturity, by acceleration or
otherwise), all amounts outstanding hereunder shall bear interest thereafter at
a fluctuating interest rate per annum equal to the Default Rate, or (in each



--------------------------------------------------------------------------------



 



35

case) the maximum rate permitted by applicable law, whichever is lower, from the
date such amount was due and payable until the date such amount is paid in full.
     (a) Interest on the outstanding principal balance of each Loan shall be
computed on the basis of (x) in the case of Loans, other than Loans bearing
interest based on the Prime Rate, a year of 360 days and calculated for the
actual number of days elapsed and (y) in the case of Loans bearing interest
based on the Prime Rate, a year of 365-366 days and calculated for the actual
number of days elapsed. Interest on the outstanding principal balance of each
Loan shall be paid (a) quarterly in arrears, such payment to be made not later
than the third (3rd) Business Day of each April, July, October and January
commencing on the third (3rd) Business Day of October 2005, on each Base Rate
Loan, (b) on the last day of the applicable Interest Period for each Eurodollar
Loan and Competitive Bid Loan, but in no event less frequently than at the end
of each three month period and (c) upon payment in full of the principal amount
of such Loan at the Revolving Credit Termination Date.
     2.7 Payment of Principal. The principal amount of the Revolving Credit
Outstandings and all Swing Line Outstandings shall be due and payable to the
Administrative Agent for the benefit of each applicable Lender in full on the
Revolving Credit Termination Date, or earlier as herein expressly provided. The
principal amount of all Competitive Bid Loans shall be due and payable to the
Lender making such Competitive Bid Loan in full on the last day of the Interest
Period therefor, or earlier as herein expressly provided. The principal amount
of all Term Loans shall be due and payable to each Term Lender making such Term
Loan as provided in Section 2.3, or earlier as herein expressly provided.
Prepayments of Term Loans may not be reborrowed. The principal amount of
Eurodollar Loans may only be prepaid at the end of the applicable Interest
Period, unless the Borrower shall pay to the applicable Lenders the amounts, if
any, required under Section 4.5. The principal amount of Competitive Bid Loans
may only be prepaid at the end of the applicable Interest Period, unless (i) the
Borrower shall have retained in the Competitive Bid Quote Request with respect
to such Competitive Bid Loans the right of prepayment, and (ii) the Borrower
shall have paid to the Lender making such Competitive Bid Loans which bear
interest at a Eurodollar Competitive Rate or to the Administrative Agent, as
applicable, the amounts, if any, required under Section 4.5. The Borrower shall
furnish the Administrative Agent telephonic notice of its intention to make a
principal payment (including Competitive Bid Loans) prior to 12:00 noon on the
date of such payment. All payments of principal on Loans other than Competitive
Bid Loans and Swing Line Loans shall be in the amount of (i) $10,000,000, or
such greater amount which is an integral multiple of $1,000,000, in the case of
Eurodollar Loans, or (ii) $5,000,000, or such greater amount which is an
integral multiple of $1,000,000, in the case of Base Rate Loans. Optional
prepayments of Term Loans shall be applied to the outstanding balance of the
Term Loans.
     2.8 Non-Conforming Payments. (a) Each payment of principal (including any
prepayment) and payment of interest (other than principal and interest on
Competitive Bid Loans which shall be paid to the Lender making such Loans) shall
be made to the Administrative Agent at the Principal Office, for the account of
each applicable Lender’s Applicable Lending Office, in Dollars and in
immediately available funds before 2:00 P.M. on the date such payment is due.
The Administrative Agent may, but shall not be obligated to, debit the amount of
any such payment which is not made by such time to any ordinary deposit account,
if any, of the Borrower with the Administrative Agent.



--------------------------------------------------------------------------------



 



36

     (b) The Administrative Agent shall deem any payment by or on behalf of the
Borrower hereunder that is not made both (a) in Dollars and in immediately
available funds and (b) prior to 2:00 P.M. on the date payment is due to be a
non-conforming payment. Any such payment shall not be deemed to be received by
the Administrative Agent until the time such funds become available funds. The
Administrative Agent shall give prompt telephonic notice to the Authorized
Representative and each of the applicable Lenders (confirmed in writing) if any
payment is non-conforming. Interest shall continue to accrue on any principal as
to which a non-conforming payment is made until such funds become available
funds (but in no event less than the period from the date of such payment to the
next succeeding Business Day) at the applicable rate of interest per annum
specified in Section 2.6(a) until the date such amount is paid in Dollars and in
immediately available funds.
     (c) In the event that any payment hereunder becomes due and payable on a
day other than a Business Day, then such due date shall be extended to the next
succeeding Business Day; provided that interest shall continue to accrue during
the period of any such extension.
     2.9 Pro Rata Payments. Except as otherwise provided herein, (a) each
payment and prepayment on account of the principal of and interest on the
Revolving Credit Loans and the fee described in Section 2.13(a) hereof shall be
made to the Administrative Agent in the aggregate amount payable to the
Revolving Credit Lenders for the account of the Revolving Credit Lenders pro
rata based on their Revolving Percentages, (b) each payment and prepayment on
account of the principal of and interest on the Term Loans shall be made to the
Administrative Agent in the aggregate amount payable to the Term Lenders for the
account of the Term Lenders pro rata based on their Term Percentages and each
principal prepayment of the Term Loans shall be applied to reduce the Term Loans
pro rata based upon the respective then remaining principal amounts thereof,
(c) each payment of principal and interest on the Competitive Bid Loans shall be
made to (i) the Administrative Agent for the account of the respective Lender
making such Competitive Bid Loan if the Borrower has elected that the
Administrative Agent act under Section 2.5(g) hereof and (ii) otherwise directly
to the Lender making such Competitive Bid Loan, (d) each payment of principal
and interest on Swing Line Loans shall be made to the Administrative Agent for
the account of JPMorgan Chase Bank, (e) all payments to be made by the Borrower
for the account of each of the Lenders on account of principal, interest and
fees, shall be made without set-off or counterclaim except as provided in
Section 4.6, and (f) the Administrative Agent will distribute such payments when
received to the Lenders as provided for herein and subject to Section 4.6.
     2.10 Reductions and Prepayment. (a) Reductions. The Borrower shall, by
notice from an Authorized Representative, have the right from time to time (but
not more frequently than twice during each Fiscal Year), upon not less than
three (3) Business Days irrevocable written notice to the Administrative Agent
to reduce the Total Revolving Credit Commitment without premium or penalty. The
Administrative Agent shall give each Revolving Credit Lender, within one (1)
Business Day of receipt of such notice from the Borrower, telephonic notice
(confirmed in writing) of such reduction. Each such reduction shall be in the
aggregate amount of $10,000,000 or such greater amount which is in an integral
multiple of $1,000,000, and shall permanently reduce the Total Revolving Credit
Commitment of the Revolving Credit Lenders pro rata. No such reduction shall be
permitted that results in the payment of any Eurodollar Loan



--------------------------------------------------------------------------------



 



37

other than on the last day of the Interest Period of such Loan unless such
prepayment is accompanied by amounts due, if any, under Section 4.5. Each
reduction of the Total Revolving Credit Commitment shall be accompanied by
payment of the Revolving Credit Loans to the extent that the aggregate principal
amount of Outstanding Revolving Credit Obligations exceeds the Total Revolving
Credit Commitment after giving effect to such reduction, together with accrued
and unpaid interest on the amounts prepaid. In no event shall the Borrower be
entitled to reduce the Total Revolving Credit Commitment if, as a result of and
after giving effect to such reduction, the Outstanding Revolving Credit
Obligations exceed the Total Revolving Credit Commitment.
     (b) Optional Prepayments. The Borrower may at any time and from time to
time, subject to Section 2.7, prepay the Loans, in whole or in part, without
premium or penalty, upon irrevocable prior notice which notice may be given by
telephone (to be promptly confirmed in writing, including by facsimile)
delivered to the Administrative Agent no later than 12:00 Noon, New York City
time, three Business Days prior thereto in the case of Eurodollar Rate Loans and
no later than 12:00 Noon, New York City time, one Business Day prior thereto in
the case of Base Rate Loans, which notice shall specify the date and amount of
prepayment and whether the prepayment is of Eurodollar Rate Loans or Base Rate
Loans. Upon receipt of any such notice the Administrative Agent shall promptly
notify each relevant Lender thereof. If any such notice is given, the amount
specified in such notice shall be due and payable on the date specified therein,
together with (except in the case of Revolving Credit Loans that are Base Rate
Loans and Swingline Loans) accrued interest to such date on the amount prepaid.
     2.11 Decrease in Amounts. The amount of the Total Revolving Credit
Commitment which shall be available to the Borrower shall be reduced by the
aggregate amount of all Swing Line Outstandings, all Outstanding Letters of
Credit and all outstanding Competitive Bid Loans.
     2.12 Conversions and Elections of Subsequent Interest Periods. Subject to
the limitations set forth below and in Article IV hereof, the Borrower may:
     (a) upon notice to the Administrative Agent on or before 12:00 noon on any
Business Day Convert all or a part of Eurodollar Loans to Base Rate Loans on the
last day of the Interest Period for such Eurodollar Loans; and
     (b) provided that no Default or Event of Default shall have occurred and be
continuing and on three (3) Business Days’ notice to the Administrative Agent on
or before 12:00 noon:
     (i) elect a subsequent Interest Period for all or a portion of Eurodollar
Loans to begin on the last day of the current Interest Period for such
Eurodollar Loans; or
     (ii) Convert Base Rate Loans (other than Swing Line Loans) to Eurodollar
Loans on any Business Day.
     Notice of any such elections or Conversions shall specify the effective
date of such election or Conversion and, with respect to Eurodollar Loans, the
Interest Period to be applicable to the Loan as Continued or Converted. Each
election and Conversion pursuant to this Section



--------------------------------------------------------------------------------



 



38

2.12 shall be subject to the limitations on Eurodollar Loans set forth in the
definition of “Interest Period” herein and in Article IV hereof. All such
Continuations or Conversions of Loans shall be effected pro rata based on the
Revolving Percentages or Term Percentages of the applicable Lenders, as the case
may be.
     2.13 Fees. (a) Facility Fee. For the period beginning on the Closing Date
and ending on the Revolving Credit Termination Date (or such earlier date on
which the Revolving Credit Facility has terminated), the Borrower agrees to pay
to the Administrative Agent, for the benefit of each Revolving Credit Lender
based on such Lender’s Revolving Credit Commitment, the quarterly portion of the
Applicable Facility Fee for such Lender. Such payments of fees provided for in
this Section 2.13(a) shall be payable quarterly in arrears, such payments to be
made not later than the third (3rd) Business Day of each April, July, October
and January beginning on the third (3rd) Business Day of October 2005 to and on
the Revolving Credit Termination Date (or such earlier date on which the
Revolving Credit Facility has terminated). Notwithstanding the foregoing, so
long as any Lender fails to make available any portion of its Revolving Credit
Commitment when requested, such Lender shall not be entitled to receive payment
of its pro rata share of such fee until such Lender shall make available such
portion. Such fee shall be calculated on the basis of a year of 360 days for the
actual number of days elapsed.
     (b) Utilization Fee. For the period beginning on the Closing Date and
ending on the later of (i) the Revolving Credit Termination Date (or such
earlier date on which the Revolving Credit Facility has terminated) and (ii) the
date on which no Revolving Credit Loans, Swing Line Loans, Competitive Bid Loans
or Letters of Credit (other than Letters of Credit (“Covered Letters of Credit”)
that have been cash collateralized in an amount of at least 105% of the face
amount thereof or covered by a “back-to-back” letter of credit, in each case in
a manner reasonably satisfactory to the Administrative Agent) remain
outstanding, the Borrower agrees to pay to the Administrative Agent, for the
benefit of each Revolving Credit Lender based on such Lender’s Revolving Credit
Commitment, a utilization fee for each day Utilization is greater than 50%. The
utilization fee for any day shall be an amount equal to 0.125% per annum times
the sum of the actual outstanding principal balance of each Lender’s Revolving
Credit Loans on such day and such Lender’s participating interest in the then
outstanding Swing Line Loans and Letters of Credit. Such payments of fees
provided for in this Section 2.13(b) shall be payable quarterly in arrears, such
payments to be made not later than the third (3rd) Business Day of each April,
July, October and January beginning on the third (3rd) Business Day of
October 2005 to and on the later of (i) the Revolving Credit Termination Date
(or such earlier date on which the Revolving Credit Revolving Credit Facility
has terminated) and (ii) the date on which no Revolving Credit Loans, Swing Line
Loans, Competitive Bid Loans or Letters of Credit (other than Covered Letters of
Credit) remain outstanding. For the purposes hereof, “Utilization” means, for
any day, a percentage equal to the actual aggregate principal amount of Loans
(other than Term Loans) under this Agreement outstanding during each day,
divided by the aggregate Revolving Credit Commitments as of the end of such day.
If any Revolving Credit Loans, Swing Line Loans, Competitive Bid Loans or
Letters of Credit remain outstanding after the Revolving Credit Commitments have
been terminated, Utilization shall be determined based on the aggregate
Revolving Credit Commitments immediately prior to such termination.



--------------------------------------------------------------------------------



 



39

     (c) Agent Fees. The Borrower agrees to pay to the Administrative Agent, for
the Administrative Agent’s individual account, an annual Administrative Agent’s
fee to be payable in advance and annually thereafter on the anniversary of the
Closing Date such amounts as agreed to by the Administrative Agent and the
Borrower in writing.
     2.14 Deficiency Advances; Failure to Purchase Participations. No Lender
shall be responsible for any default of any other Lender in respect of such
other Lender’s obligation to make any Loan or Advance hereunder nor shall the
Revolving Credit Commitment or Term Commitment of any Lender hereunder be
increased as a result of such default of any other Lender. Without limiting the
generality of the foregoing or the provisions of Section 2.15, in the event any
Lender shall fail to advance funds to the Borrower as herein provided, the
Administrative Agent may in its discretion, but shall not be obligated to,
advance to the Borrower all or any portion of such amount or amounts (each, a
“deficiency advance”) and shall thereafter be entitled to payments of principal
of and interest on such deficiency advance in the same manner and at the same
interest rate or rates to which such other Lender would have been entitled had
it made such Advance; provided that, (i) such defaulting Lender shall not be
entitled to receive payments of principal, interest or fees with respect to such
deficiency advance until such deficiency advance (together with interest thereon
as provided in clause (ii)) shall be paid by such Lender and (ii) upon payment
to the Administrative Agent from such other Lender of the entire outstanding
amount of each such deficiency advance, together with accrued and unpaid
interest thereon, from the most recent date or dates interest was paid to the
Administrative Agent by the Borrower on each Loan comprising the deficiency
advance at the Federal Funds Rate, then such payment shall be credited in full
payment of such deficiency advance and the Borrower shall be deemed to have
borrowed the amount of such deficiency advance from such other Lender as of the
most recent date or dates, as the case may be, upon which any payments of
interest were made by the Borrower thereon.
     2.15 Intraday Funding. Without limiting the provisions of Section 2.14,
unless the Borrower or any Lender has notified the Administrative Agent not
later than 12:00 Noon of the Business Day before the date any payment (including
in the case of Lenders any Advance) to be made by it is due, that it does not
intend to remit such payment, the Administrative Agent may, in its discretion,
assume that Borrower or each Lender, as the case may be, has timely remitted
such payment in the manner required hereunder and may, in its discretion and in
reliance thereon, make available such payment (or portion thereof) to the Person
entitled thereto as otherwise provided herein. If such payment was not in fact
remitted to the Administrative Agent in the manner required hereunder, then:
     (i) if Borrower failed to make such payment, each applicable Lender shall
forthwith on demand repay to the Administrative Agent the amount of such assumed
payment made available to such Lender, together with interest thereon in respect
of each day from and including the date such amount was made available by the
Administrative Agent to such Lender to the date such amount is repaid to the
Administrative Agent at the Federal Funds Rate; and
     (ii) if any Lender failed to make such payment, the Administrative Agent
shall be entitled to recover such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent promptly shall
notify the Borrower,



--------------------------------------------------------------------------------



 



40

and the Borrower shall promptly pay such corresponding amount to the
Administrative Agent in immediately available funds upon receipt of such demand.
The Administrative Agent also shall be entitled to recover interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Administrative Agent to the Borrower to the
date such corresponding amount is recovered by the Administrative Agent,
(A) from such Lender at a rate per annum equal to the daily Federal Funds Rate
or (B) from the Borrower, at a rate per annum equal to the interest rate
applicable to the Loan which includes such corresponding amount. Until the
Administrative Agent shall recover such corresponding amount together with
interest thereon, such corresponding amount shall constitute a deficiency
advance within the meaning of Section 2.14. Nothing herein shall be deemed to
relieve any Lender from its obligation to fulfill its commitments hereunder or
to prejudice any rights which the Administrative Agent or the Borrower may have
against any Lender as a result of any default by such Lender hereunder.
     2.16 Use of Proceeds. The proceeds of the Loans made pursuant to the
Revolving Credit Facility, the Competitive Bid Facility, the Swing Line and the
Letters of Credit issued pursuant to the Letter of Credit Facility shall be used
by the Borrower and its Subsidiaries to finance a portion of the Transaction and
to repay indebtedness, finance acquisitions and for working capital, capital
expenditures, share repurchases and other general corporate purposes of the
Borrower and its Subsidiaries. The proceeds of the Term Loans shall be used to
finance a portion of the Transaction and to pay related fees and expenses.
     2.17 Swing Line. (a) Notwithstanding any other provision of this Agreement
to the contrary, in order to administer the Revolving Credit Facility in an
efficient manner and to minimize the transfer of funds between the
Administrative Agent and the Revolving Credit Lenders, JPMorgan Chase Bank, in
its individual capacity and not as Administrative Agent, and subject to the
provisions of Section 2.17(c), shall make available Swing Line Loans to the
Borrower prior to the Revolving Credit Termination Date. JPMorgan Chase Bank
shall not make any Swing Line Loan pursuant hereto (i) if to the actual
knowledge of JPMorgan Chase Bank the Borrower is not in compliance with all the
conditions to the making of Loans set forth in this Agreement, (ii) if after
giving effect to such Swing Line Loan, the Swing Line Outstandings exceed
$25,000,000, or (iii) if after giving effect to such Swing Line Loan, the
principal amount of Outstanding Revolving Credit Obligations exceeds the Total
Revolving Credit Commitment. Swing Line Loans shall be limited to Base Rate
Loans unless JPMorgan Chase Bank and the Borrower shall agree otherwise. The
Borrower may borrow, repay and reborrow under this Section 2.17. Unless notified
to the contrary by JPMorgan Chase Bank, borrowings under the Swing Line shall be
made in the minimum amount of $1,000,000 or, if greater, in amounts which are
integral multiples of $100,000, or in the amount necessary to effect a Base Rate
Refunding Loan, upon irrevocable telephonic notice, by an Authorized
Representative of Borrower made to JPMorgan Chase Bank not later than 12:30 P.M.
on the Business Day of the requested borrowing. The Borrower shall provide the
Administrative Agent written confirmation of each such telephonic notice on the
same day by telefacsimile transmission in the form of a Borrowing Notice. Each
such Borrowing Notice shall specify the amount of the borrowing and the date of
borrowing, and shall be in the form of Exhibit D-3, with appropriate insertions.
Unless notified to the contrary by JPMorgan Chase Bank, each repayment of a
Swing Line Loan shall be in an amount which is an integral multiple of $100,000



--------------------------------------------------------------------------------



 



41

or the aggregate amount of all Swing Line Outstandings. If the Borrower
instructs JPMorgan Chase Bank to debit any demand deposit account of the
Borrower in the amount of any payment with respect to a Swing Line Loan, or
JPMorgan Chase Bank otherwise receives repayment, after 2:00 P.M. on a Business
Day, such payment shall be deemed received on the next Business Day.
     (b) Swing Line Loans shall bear interest at the Base Rate applicable to
Revolving Credit Loans or at any rate otherwise mutually agreed upon by JPMorgan
Chase Bank and the Borrower. The interest payable on Swing Line Loans is solely
for the account of JPMorgan Chase Bank, and all accrued and unpaid interest on
Swing Line Loans shall be payable on the dates and in the manner provided in
Section 2.6 with respect to interest on Base Rate Loans.
     (c) Upon the making of a Swing Line Loan, each Revolving Credit Lender
shall be deemed to have purchased from JPMorgan Chase Bank a Participation
therein in an amount determined with reference to such Lender’s Revolving
Percentage of such Swing Line Loan. Upon demand made by JPMorgan Chase Bank,
each Revolving Credit Lender shall, according to its Revolving Percentage of
such Swing Line Loan, promptly provide to JPMorgan Chase Bank its purchase price
therefor in an amount equal to its Participation therein. Any Advance made by a
Revolving Credit Lender pursuant to demand of JPMorgan Chase Bank of the
purchase price of its Participation shall be deemed (i) provided that the
conditions to making Revolving Credit Loans shall be satisfied, a Base Rate
Refunding Loan under Section 2.4 until the Borrower converts such Base Rate Loan
in accordance with the terms of Section 2.12, and (ii) in all other cases, the
funding by each Revolving Credit Lender of the purchase price of its
Participation in such Swing Line Loan. The obligation of each Revolving Credit
Lender to so provide its purchase price to JPMorgan Chase Bank shall be absolute
and unconditional and shall not be affected by the occurrence of a Default, an
Event of Default or any other occurrence or event. Simultaneously with the
making of each such payment by a Revolving Credit Lender to JPMorgan Chase Bank
to fund such Lender’s purchase price of a Participation in such Swing Line Loan
pursuant to clause (ii) of this paragraph, such Lender shall, automatically and
without any further action on the part of JPMorgan Chase Bank or such Lender,
have the right to enforce its Participation in an amount equal to such payment
(excluding the portion thereof constituting interest accrued prior to the date
the Revolving Credit Lender made its payment) in the related rights of JPMorgan
Chase Bank with respect to obligations of the Borrower as to such Swing Line
Loan.
     The Borrower, at its option and subject to the terms hereof, may request an
Advance pursuant to Section 2.4 in an amount sufficient to repay Swing Line
Outstandings on any date and the Administrative Agent shall provide from the
proceeds of such Advance to JPMorgan Chase Bank the amount necessary to repay
such Swing Line Outstandings (which JPMorgan Chase Bank shall then apply to such
repayment) and credit any balance of the Advance in immediately available funds
in the manner directed by the Borrower pursuant to Section 2.4(c)(iii). The
proceeds of such Advances shall be paid to JPMorgan Chase Bank for application
to the Swing Line Outstandings and the Revolving Credit Lenders shall then be
deemed to have made Revolving Credit Loans in the amount of such Advances. The
Swing Line shall continue in effect until the Revolving Credit Termination Date,
at which time all Swing Line Outstandings and accrued interest thereon shall be
due and payable in full. Notwithstanding the foregoing, the Swing Line
Outstandings shall be immediately due and



--------------------------------------------------------------------------------



 



42

payable at any time upon notice by JPMorgan Chase Bank or the Administrative
Agent to the Borrower. In the event the Revolving Credit Lenders have funded
Participations in any Swing Line Loan, then at the time payment (in fully
collected, immediately available funds) of any principal amount of, or interest
on, such Swing Line Loan, in whole or in part, is received by JPMorgan Chase
Bank or the Administrative Agent, JPMorgan Chase Bank or the Administrative
Agent (as applicable) shall promptly pay to each Revolving Credit Lender an
amount equal to its Revolving Percentage of such payment from the Borrower.
     2.18 Increased Amounts. (a) The Borrower shall have the right from time to
time, without the consent of the Lenders, subject to the terms of this
Section 2.18 and provided that the Borrower has obtained any required consents
of third parties, to effectuate during the period commencing on the Closing Date
and ending on the date of any voluntary reduction of the Total Revolving Credit
Commitment, an increase in the Total Revolving Credit Commitment under this
Agreement by adding to this Agreement one or more Persons acceptable to the
Borrower and reasonably acceptable to the Administrative Agent, who shall, upon
completion of the requirements of this Section 2.18, constitute a “Revolving
Credit Lender” or “Revolving Credit Lenders” hereunder (each an “Added Lender”),
or by allowing one or more Revolving Credit Lenders in their sole discretion to
increase their respective Revolving Credit Commitments hereunder (each an
“Increasing Lender”), so that such increased Revolving Credit Commitments shall
equal the aggregate increase in the Total Revolving Credit Commitment
effectuated pursuant to this Section 2.18; provided that (i) the aggregate
addition of or increase in the Revolving Credit Commitment of any Lender to be
effected under this Section 2.18 (collectively, the “Added Commitments”) shall
be in an amount not less than $5,000,000, and, if greater than $5,000,000, an
integral multiple of $1,000,000, (ii) no increase in or added Revolving Credit
Commitments pursuant to this Section 2.18 shall result in the sum of the Total
Revolving Credit Commitment hereunder exceeding $800,000,000, (iii) no Lender’s
Revolving Credit Commitment shall be increased under this Section 2.18 without
the consent of such Lender, and (iv) there shall not exist any Default or Event
of Default immediately prior to and immediately after giving effect to any such
Added Commitment. The Borrower shall deliver or pay, as applicable, to the
Administrative Agent not later than five (5) Business Days prior to any such
increase in the Total Revolving Credit Commitment each of the following items
with respect to each Added Lender and Increasing Lender:
     (i) a written notice of Borrower’s intention to increase the Total
Revolving Credit Commitment pursuant to this Section 2.18, which shall specify
each Added Lender and Increasing Lender, the proposed effective date for the
increase in Revolving Credit Commitments, the amounts of the Added Commitments
of each such Lender that will result (which amounts shall be subject to
confirmation by the Administrative Agent), and such other information as is
reasonably requested by the Administrative Agent;
     (ii) documents in the form of Exhibit K or Exhibit L, as may be required by
the Administrative Agent, executed and delivered by each Added Lender and each
Increasing Lender, pursuant to which it becomes a party hereto or increases its
Revolving Credit Commitment; and
     (iii) a non-refundable processing fee of $3,500 with respect to each Added
Lender or Increasing Lender for the sole account of the Administrative Agent.



--------------------------------------------------------------------------------



 



43

     (b) Upon receipt of any notice referred to in clause (a)(i) above, the
Administrative Agent shall promptly notify each Lender thereof and shall
distribute an amended Exhibit A (which shall be deemed effective as of the
Increased Commitment Date referred to below and thereupon incorporated into this
Agreement) to reflect any changes therein resulting from such increase. Upon
execution and delivery of the documents and the payment of the fee as described
above, and upon delivery to the Administrative Agent by each Added Lender and
Increasing Lender for further delivery to the Borrower or other Revolving Credit
Lenders (as applicable) of immediately available, freely transferable funds in
an amount equal to, for each Added Lender, such Added Lender’s Revolving
Percentage (after giving effect to all Added Commitments) of Revolving Credit
Outstandings and funded Participations and, for each Increasing Lender, the
product of the increase in such Increasing Lender’s Revolving Percentage (after
giving effect to all Added Commitments) multiplied by the sum of Revolving
Credit Outstandings and funded Participations, as applicable (the “Increased
Commitment Date”), (x) each such Added Lender shall constitute a “Revolving
Credit Lender” for all purposes under this Agreement and related documents
without any acknowledgment by or the consent of the other Lenders, with a
Revolving Credit Commitment as specified in such documents and revised
Exhibit A, (y) each such Increasing Lender’s Revolving Credit Commitment shall
increase as specified in such documents and revised Exhibit A, and each other
Lender’s Revolving Percentage shall be adjusted to reflect the Added Commitments
and shall be specified in such revised Exhibit A, as the case may be. As of the
Increased Commitment Date, (i) the respective Revolving Percentages of the
Lenders shall be deemed modified as appropriate to correspond to such Added
Commitments, and (ii) on the Increased Commitment Date, to the extent necessary
to keep all outstanding Revolving Credit Loans and funded Participations ratable
among all Revolving Credit Lenders in accordance with any revised Revolving
Percentages arising from any Added Commitments under this Section 2.18, all
Interest Periods then outstanding shall be deemed to be terminated without
further action or consent of the Borrower and the Borrower shall pay any
additional amounts required pursuant to Section 4.5 in connection therewith). In
addition, if there are at such time outstanding any Revolving Credit
Outstandings and funded Participations, each Revolving Credit Lender whose
Revolving Percentage has been decreased as a result of the increase in the Total
Revolving Credit Commitment shall be deemed to have assigned, without recourse,
to each Added Lender and Increasing Lender such portion of such Lender’s
Revolving Credit Outstandings or funded Participations as shall be necessary to
effectuate such adjustment in Revolving Percentages. Each Increasing Lender and
Added Lender (i) shall be deemed to have assumed such portion of such Revolving
Credit Outstandings and funded Participations and (ii) shall fund to each other
Revolving Credit Lender on the Increased Commitment Date the amount of Revolving
Credit Outstandings and funded Participations assigned to it by such Lender. The
Borrower agrees to pay to the Revolving Credit Lenders on demand any and all
amounts required pursuant to Section 4.5 resulting from any such assignment of
Revolving Credit Outstandings.
     (c) This Section 2.18 shall supersede any provisions in Section 11.1 and
11.6 to the contrary.



--------------------------------------------------------------------------------



 



44

ARTICLE III
Letters of Credit
     3.1 Letters of Credit. The Issuing Banks agree, subject to the terms and
conditions of this Agreement, upon request of the Borrower, to issue from time
to time for the account of the Borrower Letters of Credit upon delivery to the
applicable Issuing Bank of an Application and Agreement for Letter of Credit
relating thereto in form and content acceptable to such Issuing Bank; provided,
that (i) no Issuing Bank shall issue (or renew) any Letter of Credit if it has
been notified by the Administrative Agent or has actual knowledge that a Default
or Event of Default has occurred and is continuing, (ii) the Outstanding Letters
of Credit shall not exceed the Total Letter of Credit Commitment and (iii) no
Letter of Credit shall be issued (or renewed) if, after giving effect thereto,
Outstanding Letters of Credit plus Revolving Credit Outstandings plus Swing Line
Outstandings plus outstanding Competitive Bid Loans shall exceed the Total
Revolving Credit Commitment. No Letter of Credit shall have an expiry date
(including all rights of the Borrower or any beneficiary named in such Letter of
Credit to require renewal, but not any renewal options that are subject to the
approval of the Issuing Bank) or payment date occurring later than the earlier
to occur of one year after the date of its issuance or the fifth Business Day
prior to the Revolving Credit Termination Date. Each request by the Borrower for
the issuance or renewal of a Letter of Credit, whether pursuant to an
Application and Agreement for Letter of Credit or otherwise, shall constitute
its certification that the conditions specified in Section 5.2 with respect to
such issuance or renewal have been satisfied. At any one time during the term of
this Agreement, not more than four (4) different Revolving Credit Lenders
(including any Existing Issuing Banks) shall be allowed to act as an Issuing
Bank.
     3.2 Reimbursement and Participations.
     (a) The Borrower hereby unconditionally agrees to pay to the applicable
Issuing Bank immediately on demand at its Applicable Lending Office all amounts
required to pay all drafts drawn under any Letters of Credit and all reasonable
expenses incurred by an Issuing Bank in connection with the Letters of Credit,
and in any event and without demand to place in possession of the applicable
Issuing Bank (which shall include Advances under the Revolving Credit Facility
if permitted by Section 2.4 and Swing Line Loans if permitted by Section 2.17)
sufficient funds to pay all debts and liabilities arising under any Letter of
Credit. The Borrower’s obligations to pay an Issuing Bank under this
Section 3.2, and such Issuing Bank’s right to receive the same, shall be
absolute and unconditional and shall not be affected by any circumstance
whatsoever. Each Issuing Bank agrees to give the Borrower prompt notice of any
request for a draw under a Letter of Credit, but failure to provide such notice
shall not affect the parties’ Obligations with respect thereto. Each Issuing
Bank may charge any account the Borrower may have with it for any and all
amounts such Issuing Bank pays under a Letter of Credit, plus reasonable charges
and reasonable expenses as from time to time agreed to by such Issuing Bank and
the Borrower; provided that to the extent permitted by Section 2.4(c)(iv) and
Section 2.17, such amounts shall be paid pursuant to Advances under the
Revolving Credit Facility or, if the Borrower shall elect, by Swing Line Loans.
The Borrower agrees that an Issuing Bank may, in its sole discretion, accept or
pay, as complying with the terms of any Letter of Credit, any drafts or other
documents otherwise in order which may be signed or issued by an administrator,
executor, trustee in bankruptcy, debtor in possession, assignee for the benefit
of



--------------------------------------------------------------------------------



 



45

creditors, liquidator, receiver, attorney in fact or other legal representative
of a party who is authorized under such Letter of Credit to draw or issue any
drafts or other documents. The Borrower agrees to pay an Issuing Bank interest
on any Reimbursement Obligations not paid when due hereunder at the Default
Rate.
     (b) In accordance with the provisions of Section 2.4(c), each Issuing Bank
shall notify the Administrative Agent (and shall also notify the Borrower) of
any drawing under any Letter of Credit as promptly as practicable following the
receipt by the Issuing Bank of such drawing, but failure to provide such notice
shall not affect the parties’ Obligations with respect thereto.
     (c) Each Revolving Credit Lender (other than the applicable Issuing Bank)
shall automatically acquire on the date of issuance thereof, a Participation in
the liability of such Issuing Bank in respect of each Letter of Credit in an
amount equal to such Lender’s Revolving Percentage of such liability, and to the
extent that the Borrower is obligated to pay such Issuing Bank under
Section 3.2(a), each Revolving Credit Lender (other than the Issuing Bank)
thereby shall absolutely, unconditionally and irrevocably assume, and shall be
unconditionally obligated to pay to such Issuing Bank, its Revolving Percentage
of the liability of such Issuing Bank under such Letter of Credit in the manner
and with the effect provided in Section 2.4(c)(iv). With respect to drawings
under any of the Letters of Credit, each Revolving Credit Lender, upon receipt
from the Administrative Agent of notice of a drawing in the manner described in
Section 2.4(c)(iv), shall promptly pay to the Administrative Agent for the
account of the applicable Issuing Bank, prior to the applicable time set forth
in Section 2.4(c)(iv), its Revolving Percentage of such drawing. Simultaneously
with the making of each such payment by a Revolving Credit Lender to an Issuing
Bank, such Lender shall, automatically and without any further action on the
part of such Issuing Bank or such Lender, acquire a Participation in an amount
equal to such payment (excluding the portion thereof constituting interest
accrued prior to the date such Lender made its payment) in the related
Reimbursement Obligation of the Borrower. The Reimbursement Obligations of the
Borrower shall be immediately due and payable upon notice to the Borrower,
whether in Advances made in accordance with Section 2.4(c)(iv) or otherwise.
Each Revolving Credit Lender’s obligation to make payment to the Administrative
Agent for the account of an Issuing Bank pursuant to Section 2.4(c)(iv) and this
Section 3.2(c), and the right of such Issuing Bank to receive the same, shall be
absolute and unconditional, shall not be affected by any circumstance whatsoever
and shall be made without any offset, abatement, withholding or reduction
whatsoever. In the event the Revolving Credit Lenders have purchased
Participations in any Reimbursement Obligation as set forth above, then at any
time payment (in fully collected, immediately available funds) of such
Reimbursement Obligation, in whole or in part, is received by the applicable
Issuing Bank or the Administrative Agent from the Borrower, such Issuing Bank or
Administrative Agent shall promptly pay to each Revolving Credit Lender an
amount equal to its Revolving Percentage of such payment from the Borrower. If
any Revolving Credit Lender is obligated to pay but does not pay amounts to the
Administrative Agent for the account of an Issuing Bank in full upon such
request as required by this Section 3.2(c), such Lender shall, on demand, pay to
the Administrative Agent for the account of such Issuing Bank interest on the
unpaid amount for each day during the period commencing on the date of notice
given to such Lender pursuant to Section 2.4(c) until such Lender pays such
amount to the Administrative Agent for the account of such Issuing Bank in full
at the Federal Funds Rate.



--------------------------------------------------------------------------------



 



46

     (d) As soon as practical following the issuance of a Letter of Credit, the
applicable Issuing Bank shall notify the Administrative Agent, and the
Administrative Agent shall notify each Revolving Credit Lender, of the date of
issuance of such Letter of Credit, the stated amount and the expiry date of such
Letter of Credit. Promptly following the end of each calendar quarter, each
Issuing Bank shall deliver to the Administrative Agent a notice describing the
aggregate undrawn amount of all Letters of Credit at the end of such quarter.
Upon the request of any Revolving Credit Lender from time to time, each Issuing
Bank shall deliver to the Administrative Agent, and the Administrative Agent
shall deliver to such Lender, any other information reasonably requested by such
Lender with respect to each Outstanding Letter of Credit.
     (e) Each issuance by an Issuing Bank of a Letter of Credit shall, in
addition to the conditions precedent set forth in Article V, be subject to the
conditions that (x) such Letter of Credit be in such form and contain such terms
as shall be reasonably satisfactory to the Issuing Bank consistent with the then
current practices and procedures of such Issuing Bank with respect to similar
letters of credit, (y) the issuance of such Letter of Credit shall not violate
any written policy of the Issuing Bank, and (z) the Borrower shall have executed
and delivered such other instruments and agreements relating to such Letters of
Credit as the Issuing Bank shall have reasonably requested consistent with such
practices and procedures. Except as otherwise provided therein, all Letters of
Credit shall be governed by the rules of the “International Standby Practices
1998” published by the Institute of International Banking Law & Practice (or
such later version thereof as may be in effect at the time of issuance).
     (f) Without limiting the generality of the provisions of Section 11.9, the
Borrower hereby agrees to indemnify and hold harmless each Issuing Bank, each
other Revolving Credit Lender and the Administrative Agent from and against any
and all claims and damages, losses, liabilities, and reasonable costs and
expenses which such Issuing Bank, such other Revolving Credit Lender or the
Administrative Agent may incur (or which may be claimed against such Issuing
Bank, such other Revolving Credit Lender or the Administrative Agent) by any
Person by reason of or in connection with the issuance or transfer of or payment
or failure to pay under any Letter of Credit; provided that the Borrower shall
not be required to indemnify an Issuing Bank, any other Revolving Credit Lender
or the Administrative Agent for any claims, damages, losses, liabilities, costs
or expenses to the extent, but only to the extent, (i) caused by the willful
misconduct or gross negligence of the party to be indemnified or (ii) caused by
the failure of an Issuing Bank to pay under any Letter of Credit after the
presentation to it of a request for payment strictly complying with the terms
and conditions of such Letter of Credit, unless such payment is prohibited by
any law, regulation, court order or decree or failure to pay is permitted under
the terms of the Applicable Letter of Credit. The indemnification and hold
harmless provisions of this Section 3.2(f) shall survive repayment of the
Obligations, occurrence of the Revolving Credit Termination Date, the Facility
Termination Date and expiration or termination of this Agreement.
     (g) Without limiting the provisions of Section 3.2(f), the obligation of
the Borrower to immediately reimburse an Issuing Bank for drawings made under
Letters of Credit and each Issuing Bank’s right to receive such payment shall be
absolute, unconditional and irrevocable, and such obligations of the Borrower
shall be performed strictly in accordance with the terms of this Agreement and
such Letters of Credit and the related Application and



--------------------------------------------------------------------------------



 



47

Agreement for any Letter of Credit, under all circumstances whatsoever,
including the following circumstances:
     (i) any lack of validity or enforceability of the Letter of Credit, the
obligation supported by the Letter of Credit or any other agreement or
instrument relating thereto (collectively, the “Related LC Documents”);
     (ii) any amendment or waiver of or any consent to or departure from all or
any of the Related LC Documents;
     (iii) the existence of any claim, setoff, defense (other than the defense
of payment in accordance with the terms of this Agreement) or other rights which
the Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any persons or entities for whom any such beneficiary or
any such transferee may be acting), the Administrative Agent, the Lenders or any
other Person, whether in connection with the Loan Documents, the Related LC
Documents or any unrelated transaction;
     (iv) any breach of contract or other dispute between the Borrower and any
beneficiary or any transferee of a Letter of Credit (or any persons or entities
for whom such beneficiary or any such transferee may be acting), the
Administrative Agent, the Lenders or any other Person;
     (v) any draft, statement or any other document presented under the Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect
whatsoever so long as any such document appeared to comply with the terms of the
Letter of Credit;
     (vi) any delay, extension of time, renewal, compromise or other indulgence
or modification granted or agreed to by the Administrative Agent, with or
without notice to or approval by the Borrower in respect of any of Borrower’s
Obligations; or
     (vii) any other circumstance or happening whatsoever where the applicable
Issuing Bank has acted in good faith, whether or not similar to any of the
foregoing;
provided, however, that nothing contained herein shall be deemed to release an
Issuing Bank or any other Lender of any liability for actual loss arising as a
result of its gross negligence or willful misconduct or out of the wrongful
dishonor by an Issuing Bank of a proper demand for payment made under and
strictly complying with the terms of any Letter of Credit.
     3.3 Governmental Action. No Issuing Bank shall be under any obligation to
issue any Letter of Credit if any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain such
Issuing Bank from issuing such Letter of Credit, or any law applicable to such
Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such Issuing



--------------------------------------------------------------------------------



 



48

Bank shall prohibit, or request that such Issuing Bank refrain from, the
issuance of letters of credit generally or such Letter of Credit in particular
or shall impose upon such Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Bank is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the Letter of Credit any unreimbursed loss, cost or expense which
was not applicable on the Closing Date and which such Issuing Bank in good faith
deems material to it, unless the Borrower agrees to compensate the Issuing Bank
for such restriction, reserve, capital requirement, loss, cost or expense on
terms satisfactory to the Issuing Bank.
     3.4 Letter of Credit Fee. The Borrower agrees to pay (i) to the
Administrative Agent, for the pro rata benefit of the Revolving Credit Lenders
based on their Revolving Percentages, a fee on the aggregate amount available to
be drawn on each Outstanding Letter of Credit at a rate equal to the Applicable
Eurodollar Margin with respect to the Revolving Credit Facility as in effect
from time to time, and (ii) to the applicable Issuing Bank, as issuer of each
Letter of Credit, an issuance fee in such amount as may be agreed by such
Issuing Bank and the Borrower from time to time. Such payments of fees provided
for in this Section 3.4 shall be due with respect to each Letter of Credit
quarterly in arrears, such payment to be made not later than the third (3rd)
Business Day of each April, July, October and January, commencing on the first
such date following the issuance of a Letter of Credit under this Agreement.
Such fees shall be calculated on the basis of a year of 360 days for the actual
number of days elapsed.
     3.5 Administrative Fees. The Borrower shall pay to any Issuing Bank such
standard administrative fee and other standard fees, if any, in connection with
the Letters of Credit in such amounts and at such times as such Issuing Bank and
the Borrower shall agree from time to time.
ARTICLE IV
Change in Circumstances
     4.1 Increased Cost and Reduced Return.
     (a) If, after the date hereof with respect to each Revolving Credit Lender,
and, after the First Amendment Effective Date, with respect to each Term Lender,
the adoption of any applicable law, rule, or regulation, or any change in any
applicable law, rule, or regulation, or any change in the interpretation or
administration thereof by any governmental authority, central bank, or
comparable agency charged with the interpretation or administration thereof, or
compliance by any Lender (or its Applicable Lending Office) with any request or
directive (whether or not having the force of law) of any such governmental
authority, central bank, or comparable agency:
     (i) shall subject such Lender (or its Applicable Lending Office) to any
increase in the cost (other than Taxes and Other Taxes as to which Section 4.6
shall govern, and other than the Reserve Requirement utilized in the
determination of the Eurodollar Rate or Eurodollar Competitive Rate) of making
or maintaining any Eurodollar Loans, any Competitive Bid Loans bearing interest
at a Eurodollar Competitive Rate or its obligation to make Eurodollar Loans or
Competitive Bid Loans at the Eurodollar Competitive Rate, or change the basis of
taxation of any amounts payable



--------------------------------------------------------------------------------



 



49

to such Lender (or its Applicable Lending Office) under this Agreement in
respect of any Eurodollar Rate Loans or Competitive Bid Loans at the Eurodollar
Competitive Rate (other than taxes imposed on the income, assets, receipts or
branch profits of such Lender, franchise taxes, or taxes described in Sections
4.6(iii)-(v) by the jurisdiction in which such Lender has its principal office
or such Applicable Lending Office);
     (ii) shall impose, modify, or deem applicable any reserve, special deposit,
assessment or similar requirement (other than the Reserve Requirement utilized
in the determination of the Eurodollar Rate or Eurodollar Competitive Rate)
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities or commitments of, such Lender (or its Applicable Lending
Office), including the Revolving Credit Commitment of such Lender hereunder; or
     (iii) shall impose on such Lender (or its Applicable Lending Office) or on
the London interbank market any other condition affecting this Agreement or any
of such extensions of credit or liabilities or commitments;
and the result of any of the foregoing is to increase the cost to such Lender
(or its Applicable Lending Office) of making, Converting into, Continuing, or
maintaining any Loans or to reduce any sum received or receivable by such Lender
(or its Applicable Lending Office) under this Agreement in each case with
respect to any Eurodollar Rate Loans or any Competitive Bid Loans bearing
interest at a Eurodollar Competitive Rate, then, within five (5) Business Days
of the Borrower’s receipt of a request certifying in reasonable detail
calculations of such amount and the basis therefor, the Borrower shall pay to
such Lender such amount or amounts as will compensate such Lender for such
increased cost or reduction, provided, that no Lender shall be entitled to claim
any such amount or amounts for such increased cost or reduction incurred more
than six months prior to the delivery of such request and, with respect to each
Term Lender, prior to the First Amendment Effective Date. If any Lender requests
compensation by the Borrower under this Section 4.1(a), the Borrower may, by
notice to such Lender (with a copy to the Administrative Agent), suspend the
obligation of such Lender to make or Continue Loans of the Type with respect to
which such compensation is requested, or to Convert Loans of any other Type into
Loans of such Type, until the event or condition giving rise to such request
ceases to be in effect (in which case the provisions of Section 4.4 shall be
applicable); provided that such suspension shall not affect the right of such
Lender to receive the compensation so requested.
     (b) If, after the date hereof with respect to each Revolving Credit Lender,
and, after the First Amendment Effective Date, with respect to each Term Lender,
any Lender shall have determined that the adoption of any applicable law, rule,
or regulation regarding capital adequacy or any change therein or in the
interpretation or administration thereof by any governmental authority, central
bank, or comparable agency charged with the interpretation or administration
thereof, or any request or directive made or issued after the date hereof with
respect to each Revolving Credit Lender, and, after the First Amendment
Effective Date, with respect to each Term Lender, regarding capital adequacy
(whether or not having the force of law) of any such governmental authority,
central bank, or comparable agency, has or would have the effect of reducing the
rate of return on the capital of such Lender or any corporation controlling such
Lender as a consequence of such Lender’s obligations hereunder to a level below
that which such Lender or such corporation could have achieved but for such
adoption, change,



--------------------------------------------------------------------------------



 



50

request, or directive (taking into consideration its policies with respect to
capital adequacy), then, within five (5) Business Days of the Borrower’s receipt
of a request certifying in reasonable detail calculations of such amount and the
basis therefor, the Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender for such reduction, provided, that no
Lender shall be entitled to claim any such amount or amounts for such increased
cost incurred more than six months prior to the delivery of such request and,
with respect to each Term Lender, prior to the First Amendment Effective Date.
     (c) Each Lender shall promptly notify the Borrower and the Administrative
Agent of any event of which it has knowledge, occurring after the date hereof,
which will entitle such Lender to compensation pursuant to this Section 4.1 and
will designate a different Applicable Lending Office if such designation will
avoid the need for, or reduce the amount of, such compensation and will not, in
the judgment of such Lender, be otherwise disadvantageous to it. Any Lender
claiming compensation under this Section 4.1 shall furnish to the Borrower and
the Administrative Agent a statement setting forth the additional amount or
amounts to be paid to it hereunder which shall be conclusive in the absence of
manifest error. In determining such amount, such Lender may use any reasonable
averaging and attribution methods.
     (d) The provisions of this Section 4.1 shall continue in effect
notwithstanding the Facility Termination Date.
     4.2 Limitation on Types of Loans. If on or prior to the first day of any
Interest Period for any Eurodollar Rate Loan or Competitive Bid Loan bearing
interest at a Eurodollar Competitive Rate:
     (a) the Administrative Agent reasonably determines (which determination
shall be conclusive) that by reason of circumstances affecting the relevant
market, adequate and reasonable means do not exist for ascertaining the
Eurodollar Rate or Eurodollar Competitive Rate, as the case may be, for such
Interest Period; or
     (b) the Required Lenders determine in good faith (which determination shall
be conclusive) and notify the Administrative Agent that the Eurodollar Rate or
Eurodollar Competitive Rate, as the case may be, will not adequately and fairly
reflect the cost to the Lenders of funding Eurodollar Rate Loans or Competitive
Bid Loan bearing interest at a Eurodollar Competitive Rate for such Interest
Period;
then the Administrative Agent shall give the Borrower prompt notice thereof
specifying the relevant Type of Loans and the relevant amounts or periods, and
so long as such condition remains in effect, the Lenders shall be under no
obligation to make additional Loans of such Type, Continue Loans of such Type,
or to Convert Loans of any other Type into Loans of such Type and the Borrower
shall, on the last day(s) of the then current Interest Period(s) for the
outstanding Loans of the affected Type, either prepay such Loans or Convert such
Loans into another Type of Loan in accordance with the terms of this Agreement.
     4.3 Illegality. Notwithstanding any other provision of this Agreement, in
the event that it becomes unlawful for any Lender or its Applicable Lending
Office to make, maintain, or fund Eurodollar Rate Loans or Competitive Bid Loans
bearing interest at the Eurodollar



--------------------------------------------------------------------------------



 



51

Competitive Rate hereunder, then such Lender shall promptly notify the Borrower
thereof and such Lender’s obligation to make or Continue Eurodollar Rate Loans
or Competitive Bid Loans bearing interest at the Eurodollar Competitive Rate and
to Convert other Types of Loans into Eurodollar Rate Loans or Competitive Bid
Loans bearing interest at the Eurodollar Competitive Rate shall be suspended
until such time as such Lender may again make, maintain, and fund Eurodollar
Rate Loans (in which case the provisions of Section 4.4 shall be applicable).
     4.4 Treatment of Affected Loans. If the obligation of any Lender to make a
Eurodollar Rate Loan or a Competitive Bid Loan bearing interest at a Eurodollar
Competitive Rate or to Continue, or to Convert Loans of any other Type into,
Loans of a particular Type shall be suspended pursuant to Section 4.1 or 4.3
hereof (Loans of such Type being herein called “Affected Loans” and such Type
being herein called the “Affected Type”), such Lender’s Affected Loans shall be
automatically Converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for Affected Loans (or, in the case of a Conversion
required by Section 4.3 hereof, on such earlier date as such Lender may specify
to the Borrower with a copy to the Administrative Agent) and, unless and until
such Lender gives notice as provided below that the circumstances specified in
Section 4.1 or 4.3 hereof that gave rise to such Conversion no longer exist:
     (a) to the extent that such Lender’s Affected Loans have been so Converted,
all payments and prepayments of principal that would otherwise be applied to
such Lender’s Affected Loans shall be applied instead to its Base Rate Loans;
and
     (b) all Loans that would otherwise be made or Continued by such Lender as
Loans of the Affected Type shall be made or Continued instead as Base Rate
Loans, and all Loans of such Lender that would otherwise be Converted into Loans
of the Affected Type shall be Converted instead into (or shall remain as) Base
Rate Loans.
If such Lender gives notice to the Borrower (with a copy to the Administrative
Agent) that the circumstances specified in Section 4.1 or 4.3 hereof that gave
rise to the Conversion of such Lender’s Affected Loans pursuant to this
Section 4.4 no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when Loans of the Affected Type made
by other Lenders are outstanding, such Lender’s Base Rate Loans shall be
automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Loans of the Affected Type, to the extent
necessary so that, after giving effect thereto, all Loans held by the Lenders
holding Loans of the Affected Type and by such Lender are held pro rata (as to
principal amounts, Types, and Interest Periods) in accordance with their
respective Revolving Credit Commitments or Term Commitments, as applicable.
     4.5 Compensation. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
          (a) any continuation, conversion, payment or prepayment of any
Eurodollar Rate Loan or Competitive Bid Loan on a day other than the last day of
the Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise); or

 



--------------------------------------------------------------------------------



 



52

     (b) any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan notwithstanding satisfaction of all conditions
precedent thereto) to prepay, borrow, Continue (including by reason of any
prepayment) or Convert any Eurodollar Rate Loan on the date or in the amount
notified by the Borrower;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.
     For purposes of calculating amounts payable by the Borrower to the Lenders
under this Section 4.5, each Lender shall be deemed to have funded each
Eurodollar Rate Loan or Competitive Bid Loan made by it at the Interbank Offered
Rate used in determining the Eurodollar Rate or Eurodollar Competitive Rate for
such Loan by a matching deposit or other borrowing in the applicable offshore
Dollar interbank market for a comparable amount and for a comparable period,
whether or not such Eurodollar Rate Loan was in fact so funded.
     The provisions of this Section 4.5 shall continue in effect notwithstanding
the Facility Termination Date.
     4.6 Taxes. (a) Subject to Sections 4.6(d) and 4.6(e), any and all payments
by the Borrower to or for the account of any Lender or the Administrative Agent
hereunder or under any other Loan Document shall be made free and clear of and
without deduction for any and all present or future taxes, duties, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, excluding, in the case of each Lender and the Administrative Agent,
(i) taxes imposed on its assets, income, receipts or branch profits,
(ii) franchise taxes imposed on it, by the jurisdiction under the laws of which
such Lender (or its Applicable Lending Office) or the Administrative Agent (as
the case may be) is organized or any political subdivision thereof, (iii) any
taxes (other than withholding taxes) that would not be imposed but for a
connection between a Lender or the Administrative Agent and the jurisdiction
imposing such taxes (other than a connection arising solely by virtue of the
activities of such Lender or the Administrative Agent pursuant to or in respect
of this Agreement or any other Loan Document), (iv) any withholding taxes
payable with respect to payments hereunder or under any other Loan Document
under laws (including, without limitation, any statute, treaty, ruling,
determination or regulation) in effect, with respect to any Lender or the
Administrative Agent, on the date such Lender or Administrative Agent became a
Lender or the Administrative Agent (as applicable), and (v) any taxes arising
after the Closing Date solely as a result of or attributable to Lender changing
its designated lending office after the date such Lender becomes a party hereto
(all such non-excluded taxes, duties, levies, imposts, deductions, charges,
withholdings, and liabilities being hereinafter referred to as “Taxes”). If the
Borrower shall be required by law to deduct any Taxes from or in respect of any
sum payable under this Agreement or any other Loan Document to any Lender or the
Administrative Agent, (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 4.6) such Lender or the
Administrative Agent receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower shall make such deductions,
(iii) the Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law,



--------------------------------------------------------------------------------



 



53

and (iv) the Borrower shall furnish to the Administrative Agent, at its address
referred to in Section 11.2, the original or a certified copy of a receipt or
other reasonably acceptable documentation evidencing payment thereof.
     (b) In addition, the Borrower agrees to pay any and all present or future
stamp or documentary taxes and any other excise or property taxes or charges or
similar levies which arise from any payment made under this Agreement or any
other Loan Document or from the execution or delivery of, or otherwise with
respect to, this Agreement or any other Loan Document (hereinafter referred to
as “Other Taxes”).
     (c) The Borrower agrees to indemnify each Lender and the Administrative
Agent for the full amount of Taxes and Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed or asserted by any jurisdiction on
amounts payable under this Section 4.6) paid by such Lender or the
Administrative Agent (as the case may be) and any liability (including
penalties, interest, and expenses) arising therefrom or with respect thereto.
     (d) Each Lender organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Lender listed on the signature pages hereof and on
or prior to the date on which it becomes a Lender in the case of each other
Lender shall provide the Borrower and the Administrative Agent two duly signed
completed copies of either IRS Form W-8BEN or any successor thereto (relating to
such Person and entitling it to an exemption from, or (in the case of a Lender
consented to by the Borrower) reduction of, United States backup withholding tax
and exemption from, or (in the case of a Lender consented to by the Borrower)
reduction of, other withholding tax on all payments to be made to such Person by
the Borrower pursuant to this Agreement) or IRS Form W-8ECI or any successor
thereto (relating to all payments to be made to such Person by the Borrower
pursuant to this Agreement) or such other evidence satisfactory to the Borrower
and the Administrative Agent that such Person is entitled to an exemption from,
or (in the case of a Lender consented to by the Borrower) reduction of, U.S.
withholding tax. Thereafter and from time to time, each such Person shall
(a) promptly submit to the Administrative Agent such additional duly completed
and signed copies of one of such forms (or such successor forms as shall be
adopted from time to time by the relevant United States taxing authorities) as
may then be available under then current United States laws and regulations to
avoid, or such evidence as is satisfactory to the Borrower and the
Administrative Agent of any available exemption from or reduction of, United
States withholding taxes in respect of all payments to be made to such Person by
the Borrower pursuant to this Agreement, (b) promptly notify the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (c) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its lending
office) to avoid any requirement of applicable laws that the Borrower make any
deduction or withholding for taxes from amounts payable to such Person. If such
Person fails to deliver the above forms or other documentation, then the
Administrative Agent may withhold from any interest payment to such Person an
amount equivalent to the applicable withholding tax imposed by Sections 1441 and
1442 of the Code, without reduction. If any Governmental Authority asserts that
the Administrative Agent or the Borrower did not properly withhold any tax or
other amount from payments made in respect of such Person, such Person shall
indemnify the Administrative Agent or the Borrower therefor, including all



--------------------------------------------------------------------------------



 



54

penalties and interest, any taxes imposed by any jurisdiction on the amounts
payable to the Administrative Agent or the Borrower under this Section, and
costs and expenses (including the reasonable fees and expenses of counsel
(including the allocated cost of internal counsel)) of the Administrative Agent
or the Borrower. The obligation of the Lenders under this Section shall survive
the resignation or replacement of the Administrative Agent and shall continue in
effect notwithstanding the Facility Termination Date.
     (e) For any period with respect to which a Lender has failed to provide the
Borrower and the Administrative Agent with the appropriate form pursuant to
Section 4.6(d) (unless such failure is due to an inability or restriction caused
by a change in treaty, law, or regulation occurring subsequent to the date on
which a form originally was required to be provided), such Lender shall not be
entitled to indemnification under Section 4.6(a) or 4.6(b) with respect to Taxes
imposed by the United States; provided, however, that should a Lender, which is
otherwise exempt from or subject to a reduced rate of withholding tax, become
subject to Taxes because of its failure to deliver a form required hereunder,
the Borrower shall take such steps as such Lender shall reasonably request to
assist such Lender to recover such Taxes.
     (f) If the Borrower is required to pay additional amounts to or for the
account of any Lender pursuant to this Section 4.6, then such Lender will agree
to use reasonable efforts to change the jurisdiction of its Applicable Lending
Office so as to eliminate or reduce any such additional payment which may
thereafter accrue if such change, in the reasonable judgment of such Lender, is
not otherwise disadvantageous to such Lender.
     (g) Within thirty (30) days after the date of any payment of Taxes, the
Borrower shall furnish to the Administrative Agent the original or certified
copy of a receipt or other reasonably acceptable documentation evidencing such
payment.
     (h) The provisions of this Section 4.6 shall continue in effect
notwithstanding the Facility Termination Date.
     4.7 Replacement Lenders. The Borrower may, in its sole discretion, on ten
(10) Business Days’ prior written notice to the Administrative Agent and a
Lender, cause a Lender that is or may become entitled to receive any
indemnification payment, additional amount or other compensation under this
Article IV or that fails to make Loans for the reasons provided in this
Article IV to (and such Lender shall) assign pursuant to Section 11.1 hereof,
all of its rights and obligations under this Agreement to another Lender, an
Affiliate of another Lender or a Person reasonably acceptable to the
Administrative Agent and designated by the Borrower which is willing to become a
Lender for a purchase price equal to the outstanding principal amount of the
Loans payable to such Lender, together with any accrued but unpaid interest on
such Loans, any accrued but unpaid fees with respect to such Lender’s Revolving
Credit Commitment and any other amounts payable to such Lender under this
Agreement; provided, that any expenses or other amounts which would be owing to
such Lender pursuant to any indemnification provision hereunder shall be payable
by the Borrower to such Lender. The replacement Lender under this Section shall
pay the applicable processing fee under Section 11.1.



--------------------------------------------------------------------------------



 



55

ARTICLE V
Conditions to Making Loans and Issuing Letters of Credit
     5.1 Conditions of Initial Advance. The obligation of the Lenders to make
the initial Advance under the Revolving Credit Facility, and of the Issuing
Banks to issue Letters of Credit (if any) on the Closing Date, is subject to the
conditions precedent that:
     (a) the Administrative Agent shall have received on the Closing Date, in
form and substance satisfactory to the Administrative Agent and Lenders, the
following:
     (i) executed originals of each of this Agreement, the initial Facility
Guaranties and the other Loan Documents, together with all schedules and
exhibits thereto;
     (ii) the favorable written opinion or opinions with respect to the Loan
Documents and the transactions contemplated thereby of (A) in-house counsel to
the Borrower and (B) Skadden, Arps, Slate, Meagher & Flom LLP, special counsel
to the Borrower and Guarantors, in each case dated the Closing Date, addressed
to the Administrative Agent and the Lenders and satisfactory to the
Administrative Agent, substantially in the form of Exhibits I-1 — I-2;
     (iii) resolutions of the boards of directors or other appropriate governing
body (or of the appropriate committee thereof) of the Borrower and each
Guarantor certified by its secretary or assistant secretary as of the Closing
Date, approving and adopting the Loan Documents to be executed by such Person,
and authorizing the execution and delivery thereof;
     (iv) specimen signatures of officers or other appropriate representatives
executing the Loan Documents on behalf of the Borrower and each Guarantor,
certified by the secretary or assistant secretary of such Borrower or Guarantor;
     (v) the Organizational Documents of the Borrower and each Guarantor
certified as true and correct by its secretary or assistant secretary;
     (vi) Operating Documents of the Borrower and each Guarantor certified as of
the Closing Date as true and correct by its secretary or assistant secretary;
     (vii) certificates issued as of a recent date by the Secretaries of State
of the respective jurisdictions of formation of the Borrower and each Guarantor
as to the due existence and good standing of such Person;
     (viii) notice of appointment of the initial Authorized Representative(s);
     (ix) certificate of an Authorized Representative dated the Closing Date
demonstrating compliance with the financial covenants contained in Section 8.1
as of the end of the fiscal quarter most recently ended prior to the Closing
Date



--------------------------------------------------------------------------------



 



56

for which financial statements have been delivered to the Lenders pursuant to
Section 6.1(e) or Section 7.1, substantially in the form of Exhibit E;
     (x) an initial Borrowing Notice, if any, and, if elected by the Borrower,
Interest Rate Selection Notice;
     (xi) evidence that all fees payable by the Borrower on the Closing Date to
the Administrative Agent, J.P. Morgan Securities Inc. and the Lenders have been
paid in full, including the fees and expenses of counsel for the Administrative
Agent to the extent invoiced prior to or on the Closing Date (which may include
amounts constituting reasonable estimates of such fees and expenses incurred or
to be incurred in connection with the transaction; provided that no such
estimate shall thereafter preclude the final settling of accounts as to such
fees and expenses); and
     (xii) evidence of payment in full of all obligations arising under the
Existing Loan Documents and termination thereof; and
     (b) In the good faith judgment of the Administrative Agent and the Lenders:
     (i) there shall not have occurred a material adverse change since
December 31, 2004 in the business, assets, liabilities, operations, condition
(financial or otherwise) of the Borrower and its Subsidiaries taken as a whole;
     (ii) there shall not exist any action, suit, investigation or proceeding
pending or threatened in any court or before any arbitrator or governmental
authority that: (x) materially and adversely affects the Borrower or its
Subsidiaries taken as a whole or (y) materially affects any transaction
contemplated hereby or the ability of the Borrower and its Subsidiaries to
perform their respective obligations under the Loan Documents; and
     (iii) the Borrower and Guarantors shall have received all approvals,
consents and waivers, and shall have made or given all necessary filings and
notices as shall be required to consummate the transactions contemplated hereby
without the occurrence of any default under, conflict with or violation of
(A) any applicable law, rule, regulation, order or decree of any Governmental
Authority or arbitral authority or (B) any agreement, document or instrument to
which any of the Borrower and Guarantors is a party or by which any of them or
their properties is bound.
     5.2 Conditions of Loans. The obligations of the Lenders to make any Loans,
and of the Issuing Banks to issue Letters of Credit, hereunder on or subsequent
to the Closing Date are subject to the satisfaction of the following conditions:
     (a) the Administrative Agent shall have received a Borrowing Notice if
required by Article II;



--------------------------------------------------------------------------------



 



57

     (b) the representations and warranties of the Borrower and Guarantors set
forth in Article VI and in each of the other Loan Documents shall be true and
correct in all material respects on and as of the date of such Advance or
issuance of such Letters of Credit with the same effect as though such
representations and warranties had been made on and as of such date, except to
the extent that such representations and warranties expressly relate to an
earlier date and except that the financial statements referred to in
Section 6.1(e)(i) shall be deemed (solely for the purpose of the representation
and warranty contained in such Section 6.1(e)(i) but not for the purpose of any
cross reference to such Section 6.1(e)(i) or to the financial statements
described therein contained in any other provision of Section 6.1(e) or
elsewhere in Article VI) to be those financial statements most recently
delivered to the Administrative Agent and the Lenders pursuant to Section 7.1;
     (c) in the case of the issuance of a Letter of Credit, the Borrower shall
have executed and delivered to the applicable Issuing Bank an Application and
Agreement for Letter of Credit in form and content acceptable to such applicable
Issuing Bank together with such other instruments and documents as it shall
request;
     (d) immediately after giving effect to a Swing Line Loan, the aggregate
Swing Line Outstandings shall not exceed $25,000,000;
     (e) at the time of (and after giving effect to) each Advance, Swing Line
Loan or issuance of each Letter of Credit, no Default or Event of Default shall
have occurred and be continuing; and
     (f) immediately after giving effect to:
     (i) a Loan or Letter of Credit, the aggregate principal balance of all
outstanding Loans (other than Term Loans) and Participations for each Lender
shall not exceed, respectively, such Lender’s Revolving Credit Commitment or
Letter of Credit Commitment; and
     (ii) a Loan or Letter of Credit, the Outstanding Revolving Credit
Obligations shall not exceed the Total Revolving Credit Commitment.
     5.3 Supplements to Schedules. The Borrower may, from time to time, amend or
supplement the Schedules, other than Schedules 1.1(a), 1.1(b) and 8.3 to this
Agreement by delivering (effective upon receipt) to the Administrative Agent and
each Lender a copy of such revised Schedule or Schedules which shall (i) be
dated the date of delivery, (ii) be certified by an Authorized Representative as
true, complete and correct as of such date and as delivered in replacement for
the corresponding Schedule or Schedules previously in effect, and (iii) show in
reasonable detail (by blacklining or other appropriate graphic means) the
changes from each such corresponding predecessor Schedule. Notwithstanding
anything to the contrary contained herein or in any of the other Loan Documents,
in the event that the Required Lenders determine based upon such revised
Schedule (whether individually or in the aggregate or cumulatively) that there
has been a material adverse change since the First Amendment Effective Date
which could



--------------------------------------------------------------------------------



 



58

reasonably be expected to have a Material Adverse Effect, the Lenders shall have
no further obligation to fund additional Advances hereunder.
ARTICLE VI
Representations and Warranties
     6.1 Representations and Warranties. The Borrower represents and warrants
with respect to itself and to its Subsidiaries (which representations and
warranties shall survive the delivery of the documents mentioned herein and the
making of Loans and issuance of Letters of Credit), that:
     (a) Organization and Authority.
     (i) the Borrower and each Subsidiary is a corporation, limited liability
company or partnership duly organized and validly existing under the laws of the
jurisdiction of its incorporation or creation;
     (ii) the Borrower and each Subsidiary (x) has the requisite power and
authority to own its properties and assets and to carry on its business as now
being conducted and as contemplated in the Loan Documents, and (y) is qualified
to do business in every jurisdiction in which failure so to qualify would have a
Material Adverse Effect;
     (iii) the Borrower has the power and authority to execute, deliver and
perform this Agreement, and to borrow hereunder, and to execute, deliver and
perform each of the other Loan Documents to which it is a party;
     (iv) each Guarantor has the power and authority to execute, deliver and
perform the Facility Guaranty and each of the other Loan Documents to which it
is a party; and
     (v) when executed and delivered, each of the Loan Documents to which the
Borrower or any Guarantor is a party will be the legal, valid and binding
obligation or agreement of the Borrower or such Guarantor, as the case may be,
enforceable against the Borrower or such Guarantor in accordance with its terms,
subject to the effect of any applicable bankruptcy, moratorium, insolvency,
reorganization or other similar law affecting the enforceability of creditors’
rights generally and to the effect of general principles of equity which may
limit the availability of equitable remedies (whether in a proceeding at law or
in equity).
     (b) Loan Documents. The execution, delivery and performance by the Borrower
and each Guarantor of each of the Loan Documents to which such Person is a
party:



--------------------------------------------------------------------------------



 



59

     (i) have been duly authorized by all Organizational Action of the Borrower
or such Guarantor, as the case may be, required for the lawful execution,
delivery and performance thereof;
     (ii) do not violate any provisions of (1) any applicable law, rule or
regulation, (2) any judgment, writ, order, determination, decree or arbitral
award of any Governmental Authority or arbitral authority binding on the
Borrower or such Guarantor or its properties, or (3) the Organizational
Documents or Operating Documents of the Borrower or such Guarantor;
     (iii) do not and will not be in conflict with, result in a breach of or
constitute an event of default, or an event which, with notice or lapse of time,
or both, would constitute an event of default, under any material indenture,
agreement or other instrument to which the Borrower is a party, or by which the
properties or assets of the Borrower is bound; and
     (iv) do not and will not result in the creation or imposition of any Lien,
charge or encumbrance of any nature whatsoever upon any of the properties or
assets of the Borrower.
     (c) Subsidiaries and Stockholders. As of the First Amendment Effective
Date, the Borrower has no Subsidiaries other than those Persons listed as
Subsidiaries on Schedule 6.1(c)) hereto; Schedule 6.1(c) to this Agreement
states as of the First Amendment Effective Date the capitalization of each
Subsidiary listed thereon, the number of shares or other equity interests of
each class of capital stock or interest issued and outstanding of each such
Subsidiary and the number and/or percentage of outstanding shares or other
equity interest (including options, warrants and other rights to acquire any
interest) of each such class of capital stock or equity interest owned by the
Borrower or by any such Subsidiary, whether such Subsidiary is an Eligible
Special Purpose Entity or a Subsidiary engaged solely in the insurance business
or otherwise; as of the First Amendment Effective Date, the outstanding shares
or other equity interests of each such Subsidiary which is a corporation have
been duly authorized and validly issued and are fully paid and nonassessable;
and, as of the First Amendment Effective Date, the Borrower and each such
Subsidiary owns beneficially and of record all the shares and other interests it
is listed as owning in Schedule 6.1(c), free and clear of any Lien other than
the Liens permitted under Section 8.3.
     (d) Ownership Interests. As of the First Amendment Effective Date, the
Borrower owns no interest in any Person having an aggregate book value of
$1,000,000 or more other than the Persons listed in Schedule 6.1(c) hereto.
     (e) Financial Condition. (i) The Borrower has prior to the First Amendment
Effective Date furnished to each Lender an audited consolidated balance sheet of
the Borrower and its Subsidiaries as at December 31, 2005 and the notes thereto
and the related consolidated statements of operations, cash flows, and changes
in stockholders’ equity and the notes thereto for the Fiscal Year then ended as
examined and certified by KPMG LLP. Except as set forth therein (including, in
the case of such audited balance



--------------------------------------------------------------------------------



 



60

sheet, the notes thereto), such financial statements (including, in the case of
such audited balance sheet, the notes thereto) present fairly the financial
condition of the Borrower and its Subsidiaries as of the end of such Fiscal Year
and such interim period and results of their operations and the changes in their
stockholders’ equity for the Fiscal Year and interim period then ended, all in
conformity with GAAP applied on a Consistent Basis (except for, with respect to
interim financial statements, normal year-end adjustments); and
     (ii) since the later of (i) December 31, 2005 or (ii) the date of the
audited financial statements most recently delivered pursuant to Section 7.1(a)
hereof, there has been no material adverse change in the condition, financial or
otherwise, of the Borrower and its Subsidiaries or in the businesses, properties
and operations of the Borrower and its Subsidiaries, considered as a whole.
     (f) Taxes. The Borrower and its Subsidiaries have filed or caused to be
filed all federal, state, local and foreign tax returns which are required to be
filed by them and except for taxes and assessments being contested in good faith
and against which reserves satisfactory to the Borrower’s independent certified
public accountants have been established, and have paid or caused to be paid all
taxes as shown on said returns or on any assessment received by them, to the
extent that such taxes have become due except, with respect to any of the
foregoing, where any failure to do so could not reasonably be expected to have a
Material Adverse Effect.
     (g) Litigation. Except as set forth in Schedule 6.1(g) attached hereto,
there is no action, suit or proceeding at law or in equity or by or before any
governmental instrumentality or agency or arbitral body pending, or, to the
knowledge of the Borrower, threatened by or against the Borrower or any
Subsidiary or affecting the Borrower or any Subsidiary or any properties or
rights of the Borrower or any Subsidiary, which could reasonably be expected to
have a Material Adverse Effect.
     (h) Margin Stock. No part of the proceeds of any Loan will be used in
violation of Regulation U, as amended (12 C.F.R. Part 221), of the Board; and
the Borrower and each of the Subsidiaries will comply with Regulation U at all
times. The proceeds of the borrowings made pursuant to Article II hereof will be
used by the Borrower and its Subsidiaries only for the purposes set forth in
Section 2.16 hereof.
     (i) Investment Company. Neither the Borrower nor any Subsidiary is an
“investment company,” or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company,” as such terms are defined in the
Investment Company Act of 1940, as amended (15 U.S.C. § 80a-1, et seq.).
     (j) No Untrue Statement. Neither this Agreement nor any other Loan Document
or certificate or document executed and delivered by or on behalf of the
Borrower or any Subsidiary in accordance with or pursuant to any Loan Document,
nor any statement, representation or warranty provided to the Administrative
Agent in writing in connection with the negotiation or preparation of (i) the
Loan Documents (other than the First Amendment Documents) through the Closing
Date or (ii) the First Amendment



--------------------------------------------------------------------------------



 



61

Documents through the First Amendment Effective Date, contains any
misrepresentation or untrue statement of material fact or omits to state a
material fact necessary, in light of the circumstance under which it was made,
in order to make any such representation or statement contained herein or
therein not misleading in any material respect.
     (k) No Consents, Etc. Neither the respective businesses or properties of
the Borrower or any Subsidiary, nor any relationship between the Borrower or any
Subsidiary and any other Person, nor any circumstance in connection with the
execution, delivery and performance of the Loan Documents and the transactions
contemplated thereby is such as to require a material consent, approval or
authorization of, or filing, registration or qualification with, any
Governmental Authority or other authority or any other Person on the part of the
Borrower or any Subsidiary as a condition to the execution, delivery and
performance of, or consummation of the transactions contemplated by, this
Agreement or the other Loan Documents or if so, such material consent, approval,
authorization, filing, registration or qualification has been obtained or
effected, as the case may be and is in full force and effect. As of the First
Amendment Effective Date, and subject to Section 11.17, the Borrower and its
Subsidiaries have obtained the consent of the Manufacturers set forth on
Schedule 6.1(k) to the Borrower’s or such Subsidiary’s execution, delivery and
performance of the Loan Documents.
     (l) Employee Benefit Plans.
     (i) The Borrower and each ERISA Affiliate is in material compliance with
all applicable provisions of ERISA and the regulations and published
interpretations thereunder and in material compliance with all Foreign Benefit
Laws with respect to all Employee Benefit Plans except for any required
amendments for which the remedial amendment period as defined in Section 401(b)
of the Code has not yet expired. Each Employee Benefit Plan that is intended to
be qualified under Section 401(a) of the Code has been determined or the
Borrower or its Subsidiaries is in the process of obtaining a determination by
the Internal Revenue Service to be so qualified, each trust related to such plan
has been determined to be exempt under Section 501(a) of the Code, and each
Employee Benefit Plan subject to any Foreign Benefit Law has received the
required approvals by any Governmental Authority regulating such Employee
Benefit Plan or the Borrower or its Subsidiaries is in the process of obtaining
such determination or approvals. No material liability has been incurred by the
Borrower or any ERISA Affiliate which remains unsatisfied for any taxes or
penalties with respect to any Employee Benefit Plan or any Multiemployer Plan;
     (ii) Neither the Borrower nor any ERISA Affiliate has (a) engaged in a
nonexempt prohibited transaction described in Section 4975 of the Code or
Section 406 of ERISA affecting any of the Employee Benefit Plans or the trusts
created thereunder which could subject any such Employee Benefit Plan or trust
to a material tax or penalty on prohibited transactions imposed under Internal
Revenue Code Section 4975 or ERISA, (b) incurred any accumulated funding
deficiency with respect to any Employee Benefit Plan, whether or not waived, or
any other liability to the PBGC which remains outstanding other than the payment



--------------------------------------------------------------------------------



 



62

of premiums and there are no premium payments which are due and unpaid,
(c) failed to make a material required contribution or payment to a
Multiemployer Plan, (d) failed to make a required installment or other required
payment under Section 412 of the Code, Section 302 of ERISA or the terms of such
Employee Benefit Plan, or (e) failed to make a required contribution or payment,
or otherwise failed to operate in compliance with any Foreign Benefit Law
regulating any Employee Benefit Plan;
     (iii) No Termination Event has occurred or is reasonably expected to occur
with respect to any Pension Plan or Multiemployer Plan, and neither the Borrower
nor any ERISA Affiliate has incurred any unpaid withdrawal liability with
respect to any Multiemployer Plan;
     (iv) Except as provided in Schedule 6.1(l), the present value of all vested
accrued benefits under each Employee Benefit Plan which is subject to Title IV
of ERISA, or the funding of which is regulated by any Foreign Benefit Law did
not, as of the most recent valuation date for each such plan, exceed the then
current value of the assets of such Employee Benefit Plan allocable to such
benefits;
     (v) To the best of the Borrower’s knowledge, each Employee Benefit Plan
which is subject to Title IV of ERISA or the funding of which is regulated by
any Foreign Benefit Law, maintained by the Borrower or any ERISA Affiliate, has
been administered in accordance with its terms in all material respects and is
in compliance in all material respects with all applicable requirements of
ERISA, applicable Foreign Benefit Law and other applicable laws, regulations and
rules;
     (vi) Assuming that none of the Lenders is, is acting on behalf of, or is an
entity the assets of which constitute the assets of an “employee benefit plan”
(as defined in Section 3(3) of ERISA) or a “plan” (as defined in Section 4975 of
the Code) with respect to which the Borrower is a “party in interest” (as
defined in Section 3(14) of ERISA) or a “disqualified person” (as defined in
Section 4975 of the Code), the consummation of the Loans and the issuance of the
Letters of Credit provided for herein will not involve any prohibited
transaction under ERISA which is not subject to a statutory or administrative
exemption; and
     (vii) No material proceeding, claim, lawsuit and/or investigation exists
or, to the best knowledge of the Borrower after due inquiry, is threatened
concerning or involving any Employee Benefit Plan.
     (m) No Default. There does not exist any Default or Event of Default.
     (n) Environmental Laws. Except as listed on Schedule 6.1(n) and except as
would not have a Material Adverse Effect, the Borrower and each Subsidiary is in
compliance with all applicable Environmental Laws and has been issued and
currently maintains all required federal, state and local permits, licenses,
certificates and approvals. Except as listed on Schedule 6.1(n) and except as
would not have a Material Adverse



--------------------------------------------------------------------------------



 



63

Effect, neither the Borrower nor any Subsidiary has been notified of any pending
or threatened action, suit, proceeding or investigation, and neither the
Borrower nor any Subsidiary is aware of any facts, which (a) calls into
question, or could reasonably be expected to call into question, compliance by
the Borrower or any Subsidiary with any Environmental Laws, (b) seeks, or could
reasonably be expected to form the basis of a meritorious proceeding, to
suspend, revoke or terminate any license, permit or approval necessary for the
operation of the Borrower’s or any Subsidiary’s business or facilities or for
the generation, handling, storage, treatment or disposal of any Hazardous
Materials, or (c) seeks to cause, or could reasonably be expected to form the
basis of a meritorious proceeding to cause, any property of the Borrower or any
Subsidiary to be subject to any restrictions on ownership, use, occupancy or
transferability under any Environmental Law.
ARTICLE VII
Affirmative Covenants
     Until the Facility Termination Date, unless the Required Lenders shall
otherwise consent in writing, the Borrower will, and where applicable will cause
each Subsidiary to:
     7.1 Financial Reports, Etc. (a) as soon as practical and in any event
within 90 days after the end of each Fiscal Year of the Borrower, deliver or
cause to be delivered to the Administrative Agent and each Lender (i) the
consolidated balance sheets of the Borrower and its Subsidiaries, with the notes
thereto, the related consolidated statements of operations, cash flows, and
shareholders’ equity and the respective notes thereto for such Fiscal Year,
setting forth comparative financial statements for the preceding Fiscal Year,
all prepared in accordance with GAAP applied on a Consistent Basis and
containing opinions of KPMG LLP, or other such independent certified public
accountants selected by the Borrower and approved by the Administrative Agent
(such approval not to be unreasonably withheld), which are unqualified as to the
scope of the audit performed and as to the “going concern” status of the
Borrower; and (ii) a Compliance Certificate of an Authorized Representative as
to the existence of any Default or Event of Default and demonstrating compliance
with Section 8.1 of this Agreement;
     (b) as soon as practical and in any event within 55 days after the end of
each quarterly period (except the last reporting period of the Fiscal Year),
deliver to the Administrative Agent and each Lender (i) the consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of such reporting
period, the related consolidated statements of operations, cash flows, and
shareholders’ equity for such reporting period and for the period from the
beginning of the Fiscal Year through the end of such reporting period,
accompanied by a certificate of an Authorized Representative to the effect that
such financial statements present fairly the financial position of the Borrower
and its Subsidiaries as of the end of such reporting period and the results of
their operations and the changes in their financial position for such reporting
period, in conformity with the standards set forth in Section 6.1(e)(i) with
respect to interim financials, and (ii) a Compliance Certificate of an
Authorized Representative as to the existence of any Default or Event of Default
and containing computations for such quarter comparable to that required
pursuant to Section 7.1(a)(ii);



--------------------------------------------------------------------------------



 



64

     (c) with respect to any financial statements required by Section 7.1(a)(i),
either
     (i) include a footnote in such financial statements stating that, as at the
end of the Fiscal Year covered by such financial statements, the Borrower was in
compliance with all financial covenants set forth in this Agreement, or if the
Borrower was in default under any such financial covenant, describing such
default, and specifying the nature and period of existence thereof; or
     (ii) deliver to the Administrative Agent and each Lender (together with the
delivery of such financial statements) a letter from the Borrower’s accountants
specified in Section 7.1(a)(i) stating that in performing the audit necessary to
render an opinion on the financial statements delivered under Section 7.1(a)(i),
they obtained no knowledge of any default by the Borrower in complying with the
financial covenants set forth in this Agreement; or if the accountants have
obtained knowledge of such default, a statement specifying the nature and period
of existence thereof;
     (d) promptly upon their becoming available to the Borrower, the Borrower
shall deliver to the Administrative Agent and each Lender a copy of (i) all
regular or special reports or effective registration statements which the
Borrower or any Subsidiary shall file with the Securities and Exchange
Commission (or any successor thereto) or any securities exchange, (ii) any proxy
statement distributed by the Borrower to its shareholders, bondholders or the
financial community in general, and (iii) any management letter or other report
submitted to the Borrower or any of its Subsidiaries by independent accountants
in connection with any annual, interim or special audit of the Borrower or any
of its Subsidiaries;
     (e) promptly upon an Executive Officer obtaining actual knowledge thereof,
deliver to the Administrative Agent notice of any announcement by any Rating
Agency of any change in any Rating or other announcement as to the Borrower; and
     (f) promptly, from time to time, deliver or cause to be delivered to the
Administrative Agent and each Lender such other information regarding Borrower’s
and any Subsidiary’s operations, business affairs and financial condition as the
Administrative Agent or such Lender may reasonably request.
     The Administrative Agent and the Lenders are hereby authorized to deliver a
copy of any such financial or other information delivered hereunder to the
Lenders (or any Affiliate of any Lender) or to the Administrative Agent, to any
Governmental Authority having jurisdiction over the Administrative Agent or any
of the Lenders pursuant to any written request therefor or in the ordinary
course of examination of loan files, or to any other Person who shall acquire or
consider the assignment of, or acquisition of any participation interest in, any
Obligation permitted by this Agreement, subject to Section 11.15.
     Financial statements required to be delivered by the Borrower pursuant to
clauses (a)(i) and (b)(i) of this Section 7.1 shall be deemed to have been
delivered on the date on which the Borrower causes such financial statements, or
reports containing such financial statements, to be posted on the Internet at
www.sec.gov or at such other website identified by the Borrower in a



--------------------------------------------------------------------------------



 



65

notice to the Administrative Agent and the Lenders and that is accessible by the
Lenders without charge.
     7.2 Maintain Properties. Maintain all properties necessary to its
operations in good working order and condition (ordinary wear and tear
excepted), make all needed repairs, replacements and renewals to such
properties, and maintain free from Liens (other than Liens permitted by
Section 8.3) all trademarks, trade names, patents, copyrights, trade secrets,
know-how, and other intellectual property and proprietary information (or
adequate licenses thereto), in each case as are reasonably necessary to conduct
its business as currently conducted or as contemplated hereby, all in accordance
with prudent business practices.
     7.3 Existence, Qualification, Etc. Do or cause to be done all things
necessary to preserve and keep in full force and effect its existence and all
material rights and franchises, trade names, trademarks and permits, except to
the extent conveyed or permitted in connection with a transaction permitted
under Section 8.4 hereof, and maintain its license or qualification to do
business as a foreign corporation and good standing in each jurisdiction in
which its ownership or lease of property or the nature of its business makes
such license or qualification necessary, except, with respect to any of the
foregoing, where any failure to do so could not reasonably be expected to have a
Material Adverse Effect.
     7.4 Regulations and Taxes. Comply in all material respects with all
statutes and governmental regulations and pay all taxes, assessments,
governmental charges, claims for labor, supplies, rent and any other obligation
which, if unpaid, might become a Lien against any of its properties except
liabilities being contested in good faith and against which adequate reserves
have been established and except, with respect to any of the foregoing, where
any failure to do so could not reasonably be expected to have a Material Adverse
Effect.
     7.5 Insurance. (i) Keep all of its insurable properties adequately insured
at all times with responsible insurance carriers or self-insured against loss or
damage by fire and other hazards as are customarily insured against by similar
businesses owning such properties similarly situated, (ii) maintain general
public liability insurance at all times with responsible insurance carriers or
self-insured against liability on account of damage to persons and property
having such limits, deductibles, exclusions and co-insurance and other
provisions providing coverage similar to that specified in Schedule 7.5 attached
hereto, such insurance policies to be in form reasonably satisfactory to the
Administrative Agent, and (iii) maintain insurance under all applicable workers’
compensation laws (or in the alternative, maintain required reserves if
self-insured for workers’ compensation purposes).
     7.6 True Books. Keep true books of record and account in which full, true
and correct entries will be made of all of its dealings and transactions in
accordance with customary business practices, and set up on its books such
reserves as may be required by GAAP with respect to doubtful accounts and all
taxes, assessments, charges, levies and claims and with respect to its business
in general, and include such reserves in interim as well as year-end financial
statements.
     7.7 Right of Inspection. Permit any Person designated by any Lender or the
Administrative Agent at the Lender’s or Administrative Agent’s expense, as the
case may be, to



--------------------------------------------------------------------------------



 



66

visit and inspect any of the properties, corporate books and financial reports
of the Borrower and its Subsidiaries, and to discuss their respective affairs,
finances and accounts with their principal officers and independent certified
public accountants, all at reasonable times, at reasonable intervals and with
reasonable prior notice.
     7.8 Observe all Laws. Conform to and duly observe in all material respects
all laws, rules and regulations and all other valid requirements of any
Governmental Authority (including Environmental Laws) with respect to the
conduct of its business the non-compliance with which could reasonably be
expected to have a Material Adverse Effect.
     7.9 Governmental Licenses. Obtain and maintain all licenses, permits,
certifications and approvals of all applicable Governmental Authorities as are
required for the conduct of its business as currently conducted and as
contemplated by the Loan Documents, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.
     7.10 Covenants Extending to Subsidiaries. Cause each of its Subsidiaries to
do with respect to itself, its business and its assets, each of the things
required of the Borrower in Sections 7.2 through 7.9, inclusive to the extent
the failure to do so could reasonably be expected to have a Material Adverse
Effect.
     7.11 Officer’s Knowledge of Default. Upon any Executive Officer of the
Borrower obtaining knowledge of any Default or Event of Default hereunder or
under any other obligation of the Borrower or any Subsidiary to any Lender, or
any event, development or occurrence which could reasonably be expected to have
a Material Adverse Effect, cause such officer or an Authorized Representative to
promptly notify the Administrative Agent of the nature thereof, the period of
existence thereof, and what action the Borrower or any Subsidiary proposes to
take with respect thereto.
     7.12 Suits or Other Proceedings. Upon any Executive Officer of the Borrower
obtaining knowledge of any litigation or other proceedings being instituted
against the Borrower or any Subsidiary, or any attachment, levy, execution or
other process being instituted against any assets of the Borrower or any
Subsidiary that could reasonably be expected to result in a Material Adverse
Effect, promptly deliver to the Administrative Agent written notice thereof
stating the nature and status of such litigation, dispute, proceeding, levy,
execution or other process.
     7.13 Notice of Discharge of Hazardous Material or Environmental Complaint.
Promptly provide to the Administrative Agent true, accurate and complete copies
of any and all notices, complaints, orders, directives, claims, or citations
received by the Borrower or any Subsidiary relating to any (a) violation or
alleged violation by the Borrower or any Subsidiary of any applicable
Environmental Laws or OSHA; (b) release or threatened release by the Borrower or
any Subsidiary of any Hazardous Material, except where occurring legally; or
(c) liability or alleged liability of the Borrower or any Subsidiary for the
costs of cleaning up, removing, remediating or responding to a release of
Hazardous Materials, which violation, alleged violation, release, threatened
release, actual liability or threatened liability described in clause (a),
(b) or (c) could reasonably be expected to result in a Material Adverse Effect.



--------------------------------------------------------------------------------



 



67

     7.14 Environmental Compliance. If the Borrower or any Subsidiary shall
receive notice from any Governmental Authority that the Borrower or any
Subsidiary has violated any applicable Environmental Laws in any respect that
could reasonably be expected to result in a Material Adverse Effect, the
Borrower shall promptly (and in any event within the time period permitted by
the applicable Governmental Authority) remove or remedy, or the Borrower shall
cause the applicable Subsidiary to remove or remedy, such violation.
     7.15 Employee Benefit Plans.
     (a) With reasonable promptness, and in any event within thirty (30) days
thereof, give notice to the Administrative Agent of (i) the establishment of any
new Pension Plan (which notice shall include a copy of such plan), (ii) the
commencement of contributions to any funded Employee Benefit Plan to which the
Borrower or any of its ERISA Affiliates was not previously contributing, (iii)
any material increase in the benefits of any existing funded Employee Benefit
Plan, (iv) each funding waiver request filed with respect to any Pension Plan
and all communications received or sent by the Borrower or any ERISA Affiliate
with respect to such request and (v) the failure of the Borrower or any ERISA
Affiliate to make a required installment or payment under Section 302 of ERISA
or Section 412 of the Code (in the case of Employee Benefit Plans regulated by
the Code or ERISA) or under any Foreign Benefit Law (in the case of Employee
Benefit Plans regulated by any Foreign Benefit Law) by the due date;
     (b) Promptly and in any event within fifteen (15) days of becoming aware of
the occurrence or forthcoming occurrence of any (a) Termination Event or
(b) nonexempt “prohibited transaction,” as such term is defined in Section 406
of ERISA or Section 4975 of the Code, in connection with any Employee Benefit
Plan or any trust created thereunder, deliver to the Administrative Agent a
notice specifying the nature thereof, what action the Borrower or any ERISA
Affiliate has taken, is taking or proposes to take with respect thereto and,
when known, any action taken or threatened by the Internal Revenue Service, the
Department of Labor or the PBGC with respect thereto; and
     (c) With reasonable promptness but in any event within fifteen (15) days
for purposes of clauses (a), (b) and (c), deliver to the Administrative Agent
copies of (a) any unfavorable determination letter from the Internal Revenue
Service regarding the qualification of an Employee Benefit Plan under Section
401(a) of the Code, (b) all notices received by the Borrower or any ERISA
Affiliate of the PBGC’s or any Governmental Authority’s intent to terminate any
Pension Plan or to have a trustee appointed to administer any Pension Plan,
(c) each Schedule B (Actuarial Information) to the annual report (Form 5500
Series) filed by the Borrower or any ERISA Affiliate with the Internal Revenue
Service with respect to each Employee Benefit Plan and (d) all notices received
by the Borrower or any ERISA Affiliate from a Multiemployer Plan sponsor
concerning the imposition or amount of withdrawal liability pursuant to
Section 4202 of ERISA. The Borrower will notify the Administrative Agent in
writing within five (5) Business Days of the Borrower or any ERISA Affiliate
obtaining knowledge or reason to know that the Borrower or any ERISA Affiliate
has filed or intends to file a notice of intent to terminate any Pension Plan
under a distress termination within the meaning of Section 4041(c) of ERISA.



--------------------------------------------------------------------------------



 



68

     7.16 Continued Operations. Continue at all times (i) to conduct its
business and engage principally in the same or complementary line or lines of
business substantially as heretofore conducted (subject to the right to make
Permitted Acquisitions) and (ii) preserve, protect and maintain free from Liens
(other than Liens permitted under Section 8.3 hereof) its material patents,
copyrights, licenses, trademarks, trademark rights, trade names, trade name
rights, trade secrets and know-how necessary or reasonably required in the
conduct of its operations.
     7.17 Use of Proceeds. Use the proceeds of the Loans solely for the purposes
specified in Section 2.16 hereof.
     7.18 New Subsidiaries. Cause to be delivered to the Administrative Agent
each of the following (by the earlier of (I) the date that any Subsidiary
guarantees any obligations under the Senior Notes or the Year 2006 Senior Notes
or the Senior Note Indenture or the Year 2006 Senior Note Indenture and (II) the
date that is thirty (30) days after the acquisition or creation of any
Subsidiary other than an Excluded Subsidiary):
     (a) a Facility Guaranty executed by such Subsidiary substantially in the
form of Exhibit J;
     (b) an opinion of counsel to the Subsidiary dated as of the date of
delivery of the Facility Guaranty provided for in this Section 7.18 and
addressed to the Administrative Agent and the Lenders, in form and substance
reasonably acceptable to the Administrative Agent (which opinion shall include
opinions regarding such Subsidiary and Facility Guaranty substantially similar
to the opinions of counsel delivered pursuant to Section 5.1(a), and which
opinion may include assumptions and qualifications of similar effect to those
contained in the opinions of counsel delivered pursuant to Section 5.1(a)); and
     (c) current copies of the Organizational Documents and Operating Documents
of such Subsidiary, minutes of duly called and conducted meetings (or duly
effected consent actions) of the Board of Directors, partners, or appropriate
committees thereof (and, if required by such Organizational Documents, Operating
Documents or applicable law, of the shareholders, members or partners) of such
Subsidiary authorizing the actions and the execution and delivery of documents
described in this Section 7.18.
ARTICLE VIII
Negative Covenants
     Until the Facility Termination Date unless the Required Lenders shall
otherwise consent in writing, the Borrower will not, nor will it permit any
Subsidiary to:
     8.1 Financial Covenants.
     (a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as
at the last day of any Four-Quarter Period to be greater than 2.75 to 1.00.



--------------------------------------------------------------------------------



 



69

     (b) Consolidated Total Capitalization. Permit at any time the Consolidated
Capitalization Ratio to be greater than 0.65 to 1.00.
     8.2 Indebtedness. Incur, create or assume any Funded Indebtedness (other
than Permitted Indebtedness) unless, after giving pro forma effect thereto, the
Borrower shall be in compliance with Section 8.1 (with Consolidated EBITDA, for
such purpose, being calculated in respect of the most recent period of four
consecutive fiscal quarters for which financial statements are available).
     8.3 Liens. Incur, create or permit to exist any Lien of any nature
whatsoever with respect to any property or assets now owned or hereafter
acquired by the Borrower or any of its Subsidiaries, other than
     (i) Liens existing as of the First Amendment Effective Date and as set
forth in Schedule 8.3 attached hereto;
     (ii) Liens imposed by law for taxes, assessments or charges of any
Governmental Authority for claims not yet due or, Liens for judgments or levies,
in each case which are being contested in good faith by appropriate proceedings
diligently pursued and with respect to which adequate reserves or other
appropriate provisions are being maintained in accordance with GAAP;
     (iii) statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen, laborers, employees or suppliers and other Liens imposed
by law or created in the ordinary course of business and in existence less than
120 days from the date of creation thereof for amounts not yet due or which are
being contested in good faith by appropriate proceedings and with respect to
which adequate reserves or other appropriate provisions are being maintained in
accordance with GAAP;
     (iv) Liens incurred or deposits made in the ordinary course of business
(including, without limitation, surety bonds and appeal bonds) in connection
with workers’ compensation, unemployment insurance and other types of social
security benefits or to secure the performance of tenders, bids, leases,
contracts (other than for the repayment of Indebtedness), self insurance general
liability insurance programs, public or statutory obligations, surety and appeal
bonds posted in the ordinary course of business, letters of credit issued in the
ordinary course of business and other similar obligations or arising as a result
of progress payments under government contracts;
     (v) easements (including, without limitation, reciprocal easement
agreements and utility agreements), licenses, rights of others for
rights-of-way, utilities, sewers, electric lines, telephone or telegraph lines
and similar purposes, covenants, consents, reservations, encroachments,
variations and zoning and other restrictions, charges or encumbrances (whether
or not recorded), which do not interfere materially with the ordinary conduct of
the business of the Borrower or any Subsidiary and which do not materially
detract from the value of the property to which they attach or materially impair
the use thereof to the Borrower or any Subsidiary;



--------------------------------------------------------------------------------



 



70

     (vi) Liens on real property and improvements securing (A) Mortgage
Facilities of the Borrower or any Guarantor in an aggregate principal amount not
to exceed $500,000,000 at any time outstanding and (B) Rate Hedging Obligations
related to such Mortgage Facilities (which Rate Hedging Obligations are owed to
any of the respective lenders under such Mortgage Facilities and secured by the
same assets as such Mortgage Facilities), provided that the amount of
Indebtedness under any Mortgage Facility does not exceed eighty-five percent
(85%) of the fair market value of the real property and improvements securing
such Indebtedness as of the date such Liens are granted on such real property
and improvements;
     (vii) Liens to secure the refinancing of any Indebtedness described on
Schedule 8.3 to the extent such Liens encumber substantially the same assets in
substantially the same manner as the Liens securing the debt being refinanced or
to the extent such Liens constitute Liens permitted under this Section 8.3; and
any extension, renewal, refinancing or replacement in whole or in part of any
Lien described in the foregoing clauses (i) through (vi) so long as no
additional collateral is granted as security;
     (viii) Liens on claims of the Borrower or any Subsidiary against Persons
renting or leasing Vehicles, Persons damaging Vehicles or Persons issuing
applicable insurance coverage for such Persons, which claims relate to damage to
Vehicles, to the extent that such damage exceeds the renter’s or lessee’s
collision damage waiver limitation or insurance deductible;
     (ix) Liens securing Vehicle Receivables Indebtedness and Vehicle Secured
Indebtedness and Rate Hedging Obligations related to such Indebtedness, which
Rate Hedging Obligations are owed to any of the respective lenders of such
Indebtedness and secured by the same assets as such Indebtedness; and
     (x) Liens not otherwise permitted hereby securing Indebtedness of the
Borrower and its Subsidiaries so long as, on the date any such Lien is granted
or any such Indebtedness is incurred, after giving effect thereto, the aggregate
principal amount of Indebtedness described in this clause (x) shall not exceed
15% of Consolidated Tangible Unencumbered Assets (calculated using Consolidated
Tangible Unencumbered Assets as of the most recently ended fiscal quarter of the
Borrower for which financial statements are available).
     8.4 Merger, Consolidation or Fundamental Changes. (a) Sell, lease, transfer
or otherwise dispose of all or a majority of the assets of the Borrower and its
Subsidiaries (taken as a whole), (b) consolidate with or merge into any other
Person, or (c) permit any other Person to merge into it or (d) in the case of
the Borrower, liquidate, wind-up or dissolve; provided, however, (i) any
Subsidiary of the Borrower may merge or transfer all or substantially all of its
assets into or consolidate with any other Subsidiary of the Borrower (which, for
the avoidance of doubt, shall be the case so long as the surviving or continuing
entity shall be a Subsidiary and, if not a corporation, directly or indirectly
controlled by the Borrower, upon consummation of such merger, transfer or
consolidation), (ii) any Person may merge with the Borrower if the Borrower
shall be the survivor thereof and such merger shall not cause, create or result
in the occurrence of any Default or Event of Default hereunder, (iii) any
Subsidiary may merge with or transfer



--------------------------------------------------------------------------------



 



71

substantially all of its assets to or consolidate with any other Person so long
as such merger, transfer or consolidation does not constitute a sale, lease,
transfer or other disposition of all or a majority of the assets of the Borrower
and its Subsidiaries (taken as a whole) to such other Person and (iv) any Person
(other than the Borrower) may consolidate with or merge into any Subsidiary.
     8.5 Transactions with Affiliates. Other than transactions (x) permitted
under Section 8.4 hereof, (y) between or among one or more Loan Parties or
(z) share repurchases of the Borrower’s common stock and the repurchases of the
Senior Notes in connection with the Transaction, enter into any transaction
after the date hereof, including, without limitation, the purchase, sale,
leasing or exchange of property, real or personal, or the rendering of any
service, with any Affiliate of the Borrower, except (a) that such Persons may
render services to the Borrower or its Subsidiaries for compensation at the same
rates generally paid by Persons engaged in the same or similar businesses for
the same or similar services and (b) in the ordinary course of the Borrower’s
(or any Subsidiary’s) business and upon fair and reasonable terms no less
favorable to the Borrower (or any Subsidiary) than would be obtained in a
comparable arm’s-length transaction with a Person not an Affiliate, provided,
that share repurchases of the Borrower’s common stock shall not be restricted to
the ordinary course of the Borrower’s business.
     8.6 Compliance with ERISA, the Code and Foreign Benefit Laws. With respect
to any Pension Plan, Employee Benefit Plan or Multiemployer Plan:
     (a) permit the occurrence of any Termination Event which is reasonably
likely to result in a liability on the part of the Borrower or any ERISA
Affiliate to the PBGC or to any Governmental Authority; or
     (b) except as provided in Schedule 6.1(l), permit the present value of all
benefit liabilities under all Pension Plans to exceed the current value of the
assets of such Pension Plans allocable to such benefit liabilities by a material
amount; or
     (c) except as provided in Schedule 6.1(l), permit any accumulated funding
deficiency (as defined in Section 302 of ERISA and Section 412 of the Code) with
respect to any Pension Plan, whether or not waived; or
     (d) fail to make any material contribution or payment to any Multiemployer
Plan which the Borrower or any ERISA Affiliate may be required to make under any
agreement relating to such Multiemployer Plan, or any law pertaining thereto; or
     (e) engage, or permit any Borrower or any ERISA Affiliate to engage, in any
prohibited transaction under Section 406 of ERISA or Sections 4975 of the Code
for which a civil penalty pursuant to Section 502(I) of ERISA or a tax pursuant
to Section 4975 of the Code may be imposed; or
     (f) permit the establishment of any Employee Benefit Plan providing
post-retirement welfare benefits or establish or amend any Employee Benefit Plan
which establishment or amendment could result in liability to the Borrower or
any ERISA Affiliate or increase the obligation of the Borrower or any ERISA
Affiliate, in each case,



--------------------------------------------------------------------------------



 



72

to a Multiemployer Plan which annual liability or increase, individually or
together with all similar liabilities and increases, is in excess of $500,000;
or
     (g) fail, or permit the Borrower or any ERISA Affiliate to fail, to
establish, maintain and operate each Employee Benefit Plan in compliance in all
material respects with the provisions of ERISA, the Code, all applicable Foreign
Benefit Laws and all other applicable laws and the regulations and
interpretations thereof.
     8.7 Fiscal Year. Change the Borrower’s Fiscal Year.
     8.8 Change in Control. Permit at any time a Change in Control.
     8.9 Limitations on Upstreaming. Enter into any agreement restricting or
limiting the payment of dividends or other distributions from any Subsidiary to
the Borrower or to any other Subsidiary owning Subsidiary Securities of such
Subsidiary; provided that the foregoing shall not apply to restrictions or
conditions (i) imposed by law or any Loan Document, (ii) existing on the date
hereof identified on Schedule 8.9, (iii) customarily contained in agreements
relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (iv) in existence at the time a Person becomes
a Subsidiary and not incurred in connection with, or in contemplation of, such
Person becoming a Subsidiary, (v) contained in (A) any agreement in respect of
Vehicle Secured Indebtedness or Vehicle Receivables Indebtedness or (B) any
other agreement of an entity or related to assets acquired by or merged into or
consolidated with the Borrower or any Subsidiary so long (in the case of clause
(B)) as such encumbrance or restriction was not entered into in connection with,
or in contemplation of, such acquisition, merger or consolidation,
(vi) customary provisions restricting subletting or assignment of any lease
governing any leasehold interest of the Borrower or any Subsidiary, or
(vii) covenants in franchise agreements and/or framework agreements with
Manufacturers customary for franchise agreements and/or framework agreements in
the automobile retailing industry.
     8.10 Subsidiary Guaranties. Permit any Subsidiary to enter into any
guaranty agreement, or incur any Guaranty Obligation, with respect to any
Indebtedness unless such Subsidiary has executed and delivered a Facility
Guaranty to the Administrative Agent.
     8.11 Manufacturer Consents.
     (a) Terminate, revoke or violate the terms of any Manufacturer Consent or
amend or modify the terms of any Manufacturer consent in any manner adverse to
the interests of the Lenders.
     (b) Authorize any Manufacturer to amend, modify, terminate, revoke or
violate the terms of any Manufacturer Consent or to amend or modify the terms of
any Manufacturer consent in each case in any manner adverse to the interests of
the Lenders.



--------------------------------------------------------------------------------



 



73

ARTICLE IX
Events of Default and Acceleration
     9.1 Events of Default. If any one or more of the following events (herein
called “Events of Default”) shall occur for any reason whatsoever (and whether
such occurrence shall be voluntary or involuntary or come about or be effected
by operation of law or pursuant to or in compliance with any judgment, decree or
order of any court or any order, rule or regulation of any administrative or
governmental body), that is to say:
     (a) if default shall be made in the due and punctual payment of the
principal of any Loan or Reimbursement Obligation, when and as the same shall be
due and payable whether pursuant to any provision of Article II or Article III
hereof, at maturity, by acceleration or otherwise; or
     (b) if default shall be made in the due and punctual payment of any amount
of interest on any Loan or of any fees or other amounts payable to the Lenders,
the Administrative Agent, any Issuing Banks or JPMorgan Chase Bank under the
Loan Documents on the date on which the same shall be due and payable and such
failure to pay shall continue for a period of three Business Days (after receipt
of written notice from the Administrative Agent with respect to amounts other
than interest); or
     (c) if default shall be made in the performance or observance of any
covenant set forth in Sections 7.7, 7.11, 7.17, 7.18 or Article VIII hereof; or
     (d) if a default shall be made in the performance or observance of, or
shall occur under, any covenant, agreement or provision contained in any Loan
Document (other than as described in clauses (a), (b) or (c) above) and such
default shall continue for 30 or more days after the earlier of receipt of
notice of such default by an Authorized Representative from the Administrative
Agent or the Borrower becomes aware of such default, or if any Loan Document
ceases to be in full force and effect (other than by reason of any action by the
Administrative Agent), or if without the written consent of the Administrative
Agent and the Lenders, this Agreement or any other Loan Document shall be
disaffirmed by the Borrower or any of its Subsidiaries or shall terminate, be
terminable or be terminated or become void or unenforceable for any reason
whatsoever (other than in accordance with its terms in the absence of default or
by reason of any action by the Administrative Agent or any Lender); or
     (e) if a default shall occur, which is not waived, (i) in the payment of
any principal, interest, premium or other amounts with respect to any
Indebtedness (other than the Loans) of the Borrower or of any Subsidiary in an
outstanding aggregate amount not less than $20,000,000, or (ii) in the
performance, observance or fulfillment of any term or covenant contained in any
agreement or instrument under or pursuant to which any such Indebtedness
described in clause (i) above may have been issued, created, assumed, guaranteed
or secured by the Borrower or any Subsidiary, and in the case of each of clauses
(i) and (ii) such default shall continue for more than the period of grace, if



--------------------------------------------------------------------------------



 



74

any, therein specified, and if such default shall permit the holder of any such
Indebtedness to accelerate the maturity thereof; or
     (f) if any representation, warranty or other statement of fact contained
herein or any other Loan Document or in any writing, certificate, report or
statement at any time furnished to the Administrative Agent or any Lender by or
on behalf of the Borrower or any Subsidiary pursuant to or in connection with
this Agreement or the other Loan Documents, or otherwise, shall be false or
misleading in any material respect when given or made or deemed given or made;
or
     (g) if the Borrower or any Subsidiary shall be unable to pay its debts
generally as they become due; file a petition to take advantage of any
insolvency, reorganization, bankruptcy, receivership or similar law, domestic or
foreign; make an assignment for the benefit of its creditors; commence a
proceeding for the appointment of a receiver, trustee, liquidator or conservator
of itself or of the whole or any substantial part of its property; file a
petition or answer seeking reorganization or arrangement or similar relief under
the federal bankruptcy laws or any other applicable law or statute, federal,
state or foreign; or
     (h) if a court of competent jurisdiction shall enter an order, judgment or
decree appointing a custodian, receiver, trustee, liquidator or conservator of
the Borrower or any Subsidiary or of the whole or any substantial part of its
properties and such order, judgment or decree continues unstayed and in effect
for a period of sixty (60) days, or approve a petition filed against the
Borrower or any Subsidiary seeking reorganization or arrangement or similar
relief under the federal bankruptcy laws or any other applicable law or statute
of the United States of America or any state or foreign country, province or
other political subdivision, which petition is not dismissed within sixty
(60) days; or if, under the provisions of any other law for the relief or aid of
debtors, a court of competent jurisdiction shall assume custody or control of
the Borrower or any Subsidiary or of the whole or any substantial part of its
properties, which control is not relinquished within sixty (60) days; or if
there is commenced against the Borrower or any Subsidiary any proceeding or
petition seeking reorganization, arrangement or similar relief under the federal
bankruptcy laws or any other applicable law or statute of the United States of
America or any state or foreign country, province or other political subdivision
which proceeding or petition remains undismissed for a period of thirty
(30) days; or if the Borrower or any Subsidiary takes any action to indicate its
consent to or approval of any such proceeding or petition; or
     (i) if (i) any judgments where the aggregate amount not covered by
insurance (or the amount as to which the insurer denies liability) is in excess
of $10,000,000 are rendered against the Borrower or any Subsidiary, or
(ii) there are attachments, injunctions or executions against any of the
Borrower’s or any Subsidiary’s properties for an aggregate amount in excess of
$10,000,000; and such judgments, attachments, injunctions or executions referred
to in clauses (i) and (ii) above remain unpaid, unstayed, undischarged, unbonded
or undismissed for a period of thirty (30) days;
then, and in any such event and at any time thereafter, if such Event of Default
or any other Event of Default shall be continuing,



--------------------------------------------------------------------------------



 



75

     (A) either or both of the following actions may be taken: (i) the
Administrative Agent may with the consent of the Required Lenders, and at the
direction of the Required Lenders shall, declare any obligation of the Lenders
to make further Loans or of the Issuing Banks to issue Letters of Credit
terminated, whereupon the obligation of each Lender to make further Loans or of
the Issuing Banks to issue Letters of Credit hereunder shall terminate
immediately, and (ii) the Administrative Agent shall at the direction of the
Required Lenders, at their option, declare by notice to the Borrower any or all
of the Obligations to be immediately due and payable, and the same, including
all interest accrued thereon and all other obligations of the Borrower to the
Administrative Agent, the Lenders and the Issuing Banks, shall forthwith become
immediately due and payable without presentment, demand, protest, notice or
other formality of any kind, all of which are hereby expressly waived, anything
contained herein or in any instrument evidencing the Obligations to the contrary
notwithstanding; provided, however, that notwithstanding the above, if there
shall occur an Event of Default under clause (g) or (h) above with respect to
the Borrower, then the obligation of the Lenders to lend and of the Issuing
Banks to issue Letters of Credit hereunder shall automatically terminate and any
and all of the Obligations shall be immediately due and payable without the
necessity of any action by the Administrative Agent or the Required Lenders or
notice to the Administrative Agent or the Lenders;
     (B) at any time after the Administrative Agent has received the consent or
direction of the Required Lenders to take action under clause (A)(i) or (A)(ii)
above (or if an Event of Default described under clause (g) or (h) has occurred
with respect to the Borrower) the Borrower shall, upon demand of the
Administrative Agent or the Required Lenders, deposit cash with the
Administrative Agent in an amount equal to the amount of any Letters of Credit
remaining undrawn or unpaid, as collateral security for the repayment of any
future drawings or payments under such Letters of Credit and the Borrower shall
forthwith deposit and pay such amounts and such amounts shall be held by the
Administrative Agent as cash collateral for the Borrower’s obligations in
respect thereof; and
     (C) the Administrative Agent and the Lenders shall have all of the rights
and remedies available under the Loan Documents or under any applicable law.
     9.2 Administrative Agent to Act. In case any one or more Events of Default
shall occur and be continuing, the Administrative Agent may, and at the
direction of the Required Lenders shall, proceed to protect and enforce their
rights or remedies either by suit in equity or by action at law, or both,
whether for the specific performance of any covenant, agreement or other
provision contained herein or in any other Loan Document, or to enforce the
payment of the Obligations or any other legal or equitable right or remedy.
     9.3 Cumulative Rights. No right or remedy herein conferred upon the Lenders
or the Administrative Agent is intended to be exclusive of any other rights or
remedies contained herein



--------------------------------------------------------------------------------



 



76

or in any other Loan Document, and every such right or remedy shall be
cumulative and shall be in addition to every other such right or remedy
contained herein and therein or now or hereafter existing at law or in equity or
by statute, or otherwise.
     9.4 No Waiver. No course of dealing between the Borrower and any Lender or
the Administrative Agent or any failure or delay on the part of any Lender or
the Administrative Agent in exercising any rights or remedies under any Loan
Document or otherwise available to it shall operate as a waiver of any rights or
remedies and no single or partial exercise of any rights or remedies shall
operate as a waiver or preclude the exercise of any other rights or remedies
hereunder or of the same right or remedy on a future occasion.
     9.5 Allocation of Proceeds. If an Event of Default has occurred and is
continuing and the maturity of the Loans has been accelerated pursuant to
Article X hereof, all payments received by the Administrative Agent hereunder,
in respect of any principal of or interest on the Obligations or any other
amounts payable by the Borrower hereunder (other than amounts deposited with the
Administrative Agent pursuant to Section 9.1(B), which shall be applied to repay
any unreimbursed drawings or payments under the Letters of Credit) shall be
applied by the Administrative Agent in the following order:
     (i) amounts due to the Issuing Banks, JPMorgan Chase Bank and the Lenders
pursuant to Sections 2.13, 3.4 and 11.5 hereof;
     (ii) amounts due to (A) any Issuing Bank pursuant to Section 3.5 hereof,
and (B) the Administrative Agent pursuant to Section 2.13(c) hereof;
     (iii) payments of interest on Loans, to be applied for the ratable benefit
of the Lenders;
     (iv) payments of principal on Loans, to be applied for the ratable benefit
of the Lenders;
     (v) payment of cash amounts to the Administrative Agent in respect of
Outstanding Letters of Credit pursuant to Section 9.1(B) hereof;
     (vi) payments of all remaining Obligations, if any, to be applied for the
ratable benefit of the Lenders; and
     (vii) any surplus remaining after application as provided for herein, to
the Borrower or otherwise as may be required by applicable law.
ARTICLE X
The Administrative Agent
     10.1 Appointment. Each Lender hereby irrevocably designates and appoints
the Administrative Agent as the agent of such Lender under this Agreement and
the other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other



--------------------------------------------------------------------------------



 



77

Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent by the terms of this Agreement
and the other Loan Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.
     10.2 Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in fact
selected by it with reasonable care.
     10.3 Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys in fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.
     10.4 Reliance by Administrative Agent. (a) The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any
instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy, telex or teletype message, statement, order or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this



--------------------------------------------------------------------------------



 



78

Agreement and the other Loan Documents in accordance with a request of the
Required Lenders (or, if so specified by this Agreement, all Lenders), and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders and all future holders of the Loans.
     (b) For purposes of determining compliance with the conditions specified in
Section 5.1, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter either sent by
the Administrative Agent to such Lender for consent, approval, acceptance or
satisfaction, or required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender.
     10.5 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.
     10.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys in fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys in fact or
affiliates.



--------------------------------------------------------------------------------



 



79

     10.7 Indemnification. The Lenders agree to indemnify each Agent in its
capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so to the extent required by
Section 11.9 hereof), ratably according to their respective Aggregate Exposure
Percentages in effect on the date on which indemnification is sought under this
Section (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with such Aggregate Exposure Percentages immediately prior
to such date), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time (whether before or after the payment
of the Loans) be imposed on, incurred by or asserted against such Agent in any
way relating to or arising out of, the Commitments, this Agreement, any of the
other Loan Documents or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by such Agent under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent’s
gross negligence or willful misconduct. The agreements in this Section shall
survive the payment of the Loans and all other amounts payable hereunder.
     10.8 Agent in its Individual Capacity. Each Agent and its affiliates may
make loans to, accept deposits from and generally engage in any kind of business
with any Loan Party as though such Agent were not an Agent. With respect to its
Loans made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.
     10.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 9.1(g) or (h) with respect to
the Borrower shall have occurred and be continuing) be subject to approval by
the Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the



--------------------------------------------------------------------------------



 



80

provisions of this Article X shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent under this
Agreement and the other Loan Documents.
     10.10 Other Agents, etc. None of the Lenders or other Persons identified on
the cover page or signature pages of this Agreement as a “Syndication Agent,”
“Documentation Agent,” “Co-Lead Arranger” or “Joint Bookrunner” shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than those applicable to all Lenders as such. Without limiting the
foregoing, none of the Lenders so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders so identified in deciding to
enter into this Agreement or in taking or not taking action hereunder.
ARTICLE XI
Miscellaneous
     11.1 Assignments and Participations. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.
     (b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:
     (A) the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an affiliate of a Lender, an Approved
Fund (as defined below) or, if an Event of Default has occurred and is
continuing, any other Person (in which case the Borrower shall instead be
promptly notified of such assignment by the assigning Lender unless the Assignee
is an Affiliate of such assigning Lender); and
     (B) the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment to a Lender, an
affiliate of a Lender or an Approved Fund (as defined below).
     (ii) Assignments shall be subject to the following additional conditions:
     (A) except in the case of an assignment to a Lender, an affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans under any Facility, the amount of
the Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with



--------------------------------------------------------------------------------



 



81

respect to such assignment is delivered to the Administrative Agent) shall not
be less than $5,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent, provided that (1) no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Lender and its affiliates or
Approved Funds, if any;
     (B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (which fee shall not be reimbursed by the
Borrower); and
     (C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.
For the purposes of this Section 11.1, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.
     (iii) Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) below, from and after the effective date specified in each Assignment
and Assumption the Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 4.1, 4.5, 4.6 and 11.9). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 11.1 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
     (iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and Reimbursement Obligations owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Banks and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.
     (v) Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an Assignee, the Assignee’s completed



--------------------------------------------------------------------------------



 



82

administrative questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
     (c) (i) Any Lender may, without the consent of or notice to the Borrower or
the Administrative Agent, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(C) the Borrower, the Administrative Agent, the Issuing Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(D) such participations shall be in a minimum amount equal to the lesser of
$5,000,000 or the remaining portion of a Lender’s rights and obligations
hereunder which are not subject to a pre-existing participation. Any agreement
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement may provide that such Lender will not, without the consent
of the Participant, agree to any amendment, modification or waiver that
(1) requires the consent of each Lender directly affected thereby pursuant to
Section 11.6(a) or (b) and (2) directly affects such Participant. Subject to
paragraph (c)(ii) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 4.1, 4.5 and 4.6 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.3(b) as though
it were a Lender, provided such Participant shall be subject to Section 11.3(a)
as though it were a Lender.
     (ii) A Participant shall not be entitled to receive any greater payment
under Section 4.1, 4.5 or 4.6 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. Any Participant that is organized under the
laws of a jurisdiction outside the United States shall not be entitled to the
benefits of Section 4.6 unless such Participant complies with Section 4.6(d).
     (d) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto. The
Borrower, upon



--------------------------------------------------------------------------------



 



83

receipt of written notice from the relevant Lender, agrees to issue a Note to
any Lender requiring such Note to facilitate transactions of the type described
in this paragraph (d).
     (e) Notwithstanding anything to the contrary herein, no Lender will assign
or sell participations in all or a portion of its Loans or Commitments to any
Person who is (i) listed on the Specially Designated Nationals and Blocked
Persons List maintained by the U.S. Department of Treasury Office of Foreign
Assets Control (“OFAC”) and/or on any other similar list maintained by the OFAC
pursuant to any authorizing statute, Executive Order or regulation or
(ii) either (A) included within the term “designated national” as defined in the
Cuban Assets Control Regulations, 31 C.F.R. Part 515, or (B) designated under
Sections 1(a), 1(b), 1(c) or 1(d) of Executive Order No. 13224, 66 Fed. Reg.
49079 (published September 25, 2001) or similarly designated under any related
enabling legislation or any other similar Executive Orders.
     11.2 Notices. Any notice shall be conclusively deemed to have been received
by any party hereto and be effective (i) on the day on which delivered
(including hand delivery by commercial courier service) to such party (against
receipt therefor), (ii) on the date of transmission to such party, in the case
of notice by telefacsimile (where the proper transmission of such notice is
either acknowledged by the recipient or electronically confirmed by the
transmitting device), or (iii) on the fifth Business Day after the day on which
mailed to such party, if sent prepaid by certified or registered mail, return
receipt requested, in each case delivered, transmitted or mailed, as the case
may be, to the address or telefacsimile number, as appropriate, set forth below
or such other address or number as such party shall specify by notice hereunder:

         
 
  (a)   if to the Borrower:
 
       
 
      AutoNation, Inc.
 
      110 Southeast 6th Street, 16th Floor
 
      Ft. Lauderdale, Florida 33301
 
      Attn: Treasurer
 
      Telephone: (954)769-7734
 
      Telefacsimile: (954) 769-4521
 
       
 
      with a copy to:
 
       
 
      AutoNation, Inc.
 
      110 Southeast 6th Street, 16th Floor
 
      Ft. Lauderdale, Florida 33301
 
      Attn: General Counsel
 
      Telephone: (954) 769-7224
 
      Telefacsimile: (954) 769-6340



--------------------------------------------------------------------------------



 



84

         
 
  (b)   if to the Administrative Agent:
 
       
 
      JPMorgan Chase Bank, N.A.
 
      Loan & Agency
 
      1111 Fannin Street, 10th Floor
 
      Houston, Texas 77002
 
      Attn: Mary Ann Bui
 
      Telephone: (713) 750-7932
 
      Telefacsimile: (713) 750-2358
 
      Email: MaryAnn.T.Bui@JPMChase.com
 
       
 
      with a copy to:
 
       
 
      JPMorgan Chase Bank, N.A.
 
      270 Park Avenue
 
      New York, NY 10017
 
      Attn: Vincent Bolognini
 
      Telephone: (212) 270-3292
 
      Telefacsimile: (212) 270-4016
 
      Email: Vincent.Bolognini@JPMorgan.com
 
       
 
  (c)   if to the Lenders:
 
       
 
      At the addresses set forth in administrative questionnaires furnished by
the Lenders to the Administrative Agent;
 
       
 
  (d)   if to any Guarantor, at the address set forth in (a) above.

     11.3 Right of Set-off; Adjustments. (a) Upon the occurrence and during the
continuance of any Event of Default, each Lender is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Lender to or for the credit or the account of the Borrower against any and all
of the obligations of the Borrower now or hereafter existing under this
Agreement held by such Lender. Each Lender agrees promptly to notify the
Borrower after any such set-off and application made by such Lender; provided,
however, that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of each Lender under this Section 11.3
are in addition to other rights and remedies (including, without limitation,
other rights of set-off) that such Lender may have.
     (b) If any Lender (a “benefitted Lender”) shall at any time receive any
payment of all or part of the Loans owing to it, or interest thereon, or receive
any collateral in respect thereof (whether voluntarily or involuntarily, by
set-off, or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of such other
Lender’s Loans owing to it, or interest thereon, such benefitted Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of each such other Lender’s Loans owing to it, or shall provide such
other Lenders with the benefits of any such collateral, or the proceeds thereof,
as shall be necessary to cause such benefitted Lender to



--------------------------------------------------------------------------------



 



85

share the excess payment or benefits of such collateral or proceeds ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such benefitted Lender
or is repaid in whole or in part by such benefitted Lender in good faith
settlement of a pending or threatened avoidance claim, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery or settlement payment, but without interest. The Borrower agrees that
any Lender so purchasing a participation from a Lender pursuant to this
Section 11.3 may, to the fullest extent permitted by law, exercise all of its
rights of payment (including the right of set-off) with respect to such
participation as fully as if such Person were the direct creditor of the
Borrower in the amount of such participation.
     11.4 Survival. All covenants, agreements, representations and warranties
made herein shall survive the making by the Lenders of the Loans and the
issuance of the Letters of Credit and the execution and delivery to the Lenders
of this Agreement and shall continue in full force and effect until the Facility
Termination Date, subject to Section 11.8.
     11.5 Expenses. The Borrower agrees to pay on demand all reasonable
out-of-pocket costs and expenses of the Administrative Agent in connection with
the syndication, preparation, execution, delivery, administration, modification,
and amendment of this Agreement, the other Loan Documents, and the other
documents to be delivered hereunder, including, without limitation, the
reasonable fees and expenses of counsel for the Administrative Agent with
respect thereto and with respect to advising the Administrative Agent as to its
rights and responsibilities under the Loan Documents. The Borrower further
agrees to pay on demand all costs and expenses of the Administrative Agent and,
during the continuance of any Event of Default, the Lenders, if any (including,
without limitation, reasonable attorneys’ fees and expenses), in connection with
the enforcement (whether through negotiations, legal proceedings, or otherwise)
of the Loan Documents and the other documents to be delivered hereunder.
     11.6 Amendments and Waivers. Any provision of this Agreement or any other
Loan Document may be amended or waived if, but only if, such amendment or waiver
is in writing and is signed (or consented to in writing) by the Borrower or
other applicable Loan Party party to such Loan Document and (except as provided
in clauses (a) and (b) below) either the Required Lenders or (as to Loan
Documents other than this Agreement) the Administrative Agent with the consent
of the Required Lenders (and, if Article X hereof or the rights or duties of the
Administrative Agent are affected thereby, by the Administrative Agent);
provided that
     (a) no such amendment or waiver shall, unless signed by each Lender
directly affected thereby, (i) (except as provided in Section 2.18) increase the
Revolving Credit Commitments of such Lender or the Total Revolving Credit
Commitment, (ii) reduce (x) the principal of or rate of interest on any
Revolving Credit Loan, Term Loan or Competitive Bid Loan made by such Lender,
(y) the amounts of any Reimbursement Obligations owed to such Lender hereunder
or (z) any fees payable to such Lender hereunder, except that only the consent
of the Required Lenders shall be necessary to amend the definition of “Default
Rate” hereunder or to waive any obligation of the Borrower to pay interest at
the Default Rate, (iii) postpone any date scheduled for the payment of
principal, interest or fees payable to such Lender hereunder or for termination
of any Revolving Credit Commitment of such Lender, (iv) adversely change any pro
rata



--------------------------------------------------------------------------------



 



86

provisions of Section 2.9 or (v) reduce the specified percentage amount below
50% in the definition of Required Lenders or the percentage of the Revolving
Credit Commitments or outstanding Loans held by any Lender, as applicable, which
shall be required for the Lenders or any of them to take any action under this
Section 11.6(a); and provided, further, that no such amendment or waiver that
affects the rights, privileges or obligations of JPMorgan Chase Bank as provider
of Swing Line Loans, shall be effective unless signed in writing by JPMorgan
Chase Bank or that affects the rights, privileges or obligations of any Issuing
Bank as issuer of Letters of Credit, shall be effective unless signed in writing
by such Issuing Bank; and
     (b) no such amendment or waiver shall, unless signed by each Lender
directly affected thereby, release any Guarantor (unless such Person is
simultaneously released from its Senior Note Guaranty and Year 2006 Senior Note
Guaranty), subordinate any Facility Guaranty of any Guarantor (unless the Senior
Note Guaranty and Year 2006 Senior Note Guaranty of such Person is subordinated
or substantially the same terms), release all or substantially all of the
Guarantors, or subordinate all or substantially all of the Facility Guaranties,
except as otherwise provided in this Agreement or as contemplated in the
applicable Loan Documents.
     In addition, notwithstanding the foregoing, this Agreement may be amended
with only the written consent of the Administrative Agent (not to be
unreasonably withheld), the Borrower and the Lenders providing the relevant
Replacement Term Loans (as defined below) (but not any other Lender) to permit
the refinancing, replacement or modification of all outstanding Term Loans
(“Replaced Term Loans”) with a replacement term loan tranche hereunder
(“Replacement Term Loans”), provided that (a) the aggregate principal amount of
such Replacement Term Loans shall not exceed the aggregate principal amount of
such Replaced Term Loans, (b) the Applicable Margin for such Replacement Term
Loans shall not be higher than the Applicable Margin for such Replaced Term
Loans and (c) the weighted average life to maturity of such Replacement Term
Loans shall not be shorter than the weighted average life to maturity of such
Replaced Term Loans at the time of such refinancing.
     Any such waiver and any such amendment or modification pursuant to this
Section 11.6 shall be binding upon the Borrower, the Guarantors, the Lenders,
the Administrative Agent and all future holders of the Loans. Except as
otherwise set forth in such waiver, any Default or Event of Default that is
waived pursuant to this Section 11.6 shall not be deemed to be a Default or
Event of Default during the period of such waiver.
     No notice to or demand on the Borrower in any case shall entitle the
Borrower to any other or further notice or demand in similar or other
circumstances, except as otherwise expressly provided herein. No delay or
omission on any Lender’s or the Administrative Agent’s part in exercising any
right, remedy or option shall operate as a waiver of such or any other right,
remedy or option or of any Default or Event of Default.
     11.7 Counterparts; Facsimile Signatures. This Agreement may be executed in
any number of counterparts, each of which when so executed and delivered shall
be deemed an original, and it shall not be necessary in making proof of this
Agreement to produce or account for more than one such fully-executed
counterpart. Signatures on communications and other



--------------------------------------------------------------------------------



 



87

documents may be transmitted by facsimile only with the consent of the
Administrative Agent in its sole and absolute discretion in each instance. The
effectiveness of any such signatures accepted by the Administrative Agent shall,
subject to applicable law, have the same force and effect as manual signatures
and shall be binding on all parties. The Administrative Agent may also require
that any such signature be confirmed by a manually-signed hard copy thereof.
Each party hereto hereby adopts as an original executed signature page each
signature page hereafter furnished by such party to the Administrative Agent (or
an agent of the Administrative Agent) bearing (with the consent of the
Administrative Agent) a facsimile signature by or on behalf of such party.
Nothing contained in this Section shall limit the provisions of Section 10.4.
     11.8 Termination. This Agreement shall terminate on the Facility
Termination Date, except that (x) those provisions which by the express terms
thereof continue in effect notwithstanding the Facility Termination Date, and
(y) obligations in the nature of continuing indemnities or expense reimbursement
obligations not yet due and payable, shall continue in effect. Notwithstanding
the foregoing, if after receipt of any payment of all or any part of the
Obligations, the Administrative Agent, any Issuing Bank or any Lender (including
the Swing Line lender) is for any reason compelled to surrender such payment to
any Person because such payment is determined to be void or voidable as a
preference, impermissible setoff, a diversion of trust funds or for any other
reason or elects to repay any such amount in good faith settlement of a pending
or threatened avoidance claim, (i) this Agreement (including the provisions
pertaining to Participations in Letters of Credit, Reimbursement Obligations and
Swing Line Loans) shall continue in full force (or be reinstated, as the case
may be) and the Borrower shall be liable to, and shall indemnify and hold the
Administrative Agent, such Issuing Bank or such Lender harmless for, the amount
of such payment surrendered until the Administrative Agent, such Issuing Bank or
such Lender shall have been finally paid in full, and (ii) in the event any
portion of any amount so required to be surrendered by the Administrative Agent
or any Issuing Bank or the Swing Line lender shall have been distributed to the
Lenders, the Lenders shall promptly repay such amounts to the Administrative
Agent or such Issuing Bank or the Swing Line lender on demand therefor. The
provisions of the foregoing sentence shall be and remain effective
notwithstanding any contrary action which may have been taken by the
Administrative Agent, any Issuing Bank or the Lenders in reliance upon such
payment, and any such contrary action so taken shall be without prejudice to the
Administrative Agent’s, any Issuing Bank’s or the Lenders’ rights under this
Agreement and shall be deemed to have been conditioned upon such payment having
become final and irrevocable.
     11.9 Indemnification; Limitation of Liability. (a) Whether or not the
transactions contemplated hereby are consummated, the Borrower agrees to
indemnify and hold harmless each Agent-Related Person and each Lender and each
of their Affiliates and their respective officers, directors, employees, agents,
and advisors (each, an “Indemnified Party”) from and against any and all claims,
damages, losses, liabilities, and reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ fees) that may be incurred
by or awarded against any Indemnified Party, in each case arising out of or in
connection with or by reason of (including, without limitation, in connection
with any investigation, litigation, or proceeding or preparation of defense in
connection therewith) the Loan Documents or the First Amendment or the actual or
proposed use of the proceeds of the Loans or the Letters of Credit (all of the
foregoing, collectively, the “Indemnified Liabilities”), except to the extent
such claim, damage, loss, liability, cost, or expense resulted from such
Indemnified Party’s gross negligence



--------------------------------------------------------------------------------



 



88

or willful misconduct. In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 11.9 applies, such indemnity
shall be effective whether or not such investigation, litigation or proceeding
is brought by the Borrower, its directors, shareholders or creditors or an
Indemnified Party or any other Person or any Indemnified Party is otherwise a
party thereto and whether or not the transactions contemplated hereby are
consummated. The Borrower agrees that no Indemnified Party shall have any
liability (whether direct or indirect, in contract or tort or otherwise) to it,
any of its Subsidiaries, any Guarantor, or any security holders or creditors
thereof arising out of, related to or in connection with the transactions
contemplated herein, except to the extent that such liability resulted from such
Indemnified Party’s gross negligence or willful misconduct. The Borrower agrees
not to assert any claim against any Agent-Related Person, any Lender, any of
their Affiliates, or any of their respective directors, officers, employees,
attorneys, agents, and advisers, on any theory of liability, for special,
indirect, consequential, or punitive damages arising out of or otherwise
relating to the Loan Documents, any of the transactions contemplated herein or
the First Amendment or the actual or proposed use of the proceeds of the Loans.
     (b) The agreements and obligations of the Borrower contained in this
Section 11.9 shall continue in effect notwithstanding the Facility Termination
Date.
     11.10 Severability. If any provision of this Agreement or the other Loan
Documents shall be determined to be illegal or invalid as to one or more of the
parties hereto, then such provision shall remain in effect with respect to all
parties, if any, as to whom such provision is neither illegal nor invalid, and
in any event all other provisions hereof shall remain effective and binding on
the parties hereto.
     11.11 Entire Agreement. This Agreement, together with the other Loan
Documents, constitutes the entire agreement among the parties with respect to
the subject matter hereof and supersedes all previous proposals, negotiations,
representations, commitments and other communications between or among the
parties, both oral and written, with respect thereto (except that those
provisions (if any) which by the express terms of (i) the commitment letter
dated as of June 6, 2005, executed by JPMorgan Chase Bank, J.P. Morgan
Securities Inc., Bank of America, N.A. and Banc of America Securities LLC and
accepted by the Borrower or (ii) the commitment letter, dated as of March 6,
2006, executed by JPMorgan Chase Bank, N.A. and J.P. Morgan Securities Inc. and
accepted by the Borrower, survive the closing of the Revolving Credit Facility,
the Term Facility or Letter of Credit Facility, as applicable, shall survive and
continue in effect).
     11.12 Agreement Controls. In the event that any term of any of the Loan
Documents other than this Agreement conflicts with any express term of this
Agreement, the terms and provisions of this Agreement shall control to the
extent of such conflict.
     11.13 Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged hereunder, including all charges or fees in
connection therewith deemed in the nature of interest under applicable law shall
not exceed the Highest Lawful Rate (as such term is defined below). If the rate
of interest (determined without regard to the preceding sentence) under this
Agreement at any time exceeds the Highest Lawful Rate (as defined below), the
outstanding amount of the Loans made hereunder shall bear interest at the
Highest Lawful



--------------------------------------------------------------------------------



 



89

Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, the Borrower shall pay to the Administrative Agent
an amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
the Lenders and the Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to the Borrower. As used in this paragraph, the term “Highest
Lawful Rate” means the maximum lawful interest rate, if any, that at any time or
from time to time may be contracted for, charged, or received under the laws
applicable to such Lender which are presently in effect or, to the extent
allowed by law, under such applicable laws which may hereafter be in effect and
which allow a higher maximum nonusurious interest rate than applicable laws now
allow.
     11.14 Governing Law; Waiver of Jury Trial.
     (a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     (b) THE BORROWER HEREBY EXPRESSLY AND IRREVOCABLY AGREES AND CONSENTS THAT
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREIN MAY BE INSTITUTED IN ANY STATE OR FEDERAL
COURT SITTING IN THE COUNTY OF NEW YORK, STATE OF NEW YORK, UNITED STATES OF
AMERICA AND, BY THE EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER
EXPRESSLY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE IN, OR TO THE EXERCISE OF JURISDICTION OVER IT AND ITS PROPERTY BY, ANY
SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING, AND THE BORROWER HEREBY
IRREVOCABLY SUBMITS GENERALLY AND UNCONDITIONALLY TO THE JURISDICTION OF ANY
SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING.
     (c) THE BORROWER AGREES THAT SERVICE OF PROCESS MAY BE MADE BY PERSONAL
SERVICE OF A COPY OF THE SUMMONS AND COMPLAINT OR OTHER LEGAL PROCESS IN ANY
SUCH SUIT, ACTION OR PROCEEDING, OR BY REGISTERED OR CERTIFIED MAIL (POSTAGE
PREPAID) TO THE ADDRESS OF THE BORROWER PROVIDED IN SECTION



--------------------------------------------------------------------------------



 



90

11.2, OR BY ANY OTHER METHOD OF SERVICE PROVIDED FOR UNDER THE APPLICABLE LAWS
IN EFFECT IN THE STATE OF NEW YORK.
     (d) NOTHING CONTAINED IN SUBSECTIONS (b) OR (c) HEREOF SHALL PRECLUDE THE
ADMINISTRATIVE AGENT OR ANY LENDER FROM BRINGING ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT IN THE COURTS OF ANY
JURISDICTION WHERE THE BORROWER OR ANY GUARANTOR OR ANY OF THE BORROWER’S OR ANY
GUARANTOR’S PROPERTY OR ASSETS MAY BE FOUND OR LOCATED. TO THE EXTENT PERMITTED
BY THE APPLICABLE LAWS OF ANY SUCH JURISDICTION, THE BORROWER HEREBY IRREVOCABLY
SUBMITS TO THE JURISDICTION OF ANY SUCH COURT AND EXPRESSLY WAIVES, IN RESPECT
OF ANY SUCH SUIT, ACTION OR PROCEEDING, OBJECTION TO THE EXERCISE OF
JURISDICTION OVER IT AND ITS PROPERTY BY ANY SUCH OTHER COURT OR COURTS OF ANY
JURISDICTION WHERE THE BORROWER OR ANY GUARANTOR OR ANY OF THE BORROWER’S OR ANY
GUARANTOR’S PROPERTY OR ASSETS MAY BE FOUND OR LOCATED.
     (e) IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES
UNDER OR RELATED TO ANY LOAN DOCUMENT OR ANY AMENDMENT, INSTRUMENT, DOCUMENT OR
AGREEMENT DELIVERED OR THAT MAY IN THE FUTURE BE DELIVERED IN CONNECTION
THEREWITH, OR IN ANY WAY CONNECTED WITH OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, WHETHER NOW
EXISTING OR HEREAFTER ARISING, THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY AGREE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, THAT ANY SUCH
ACTION, SUIT OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY
AND HEREBY IRREVOCABLY WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT SUCH PERSON MAY HAVE TO TRIAL BY JURY IN ANY SUCH ACTION, SUIT OR
PROCEEDING. ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
     (f) THE BORROWER HEREBY EXPRESSLY WAIVES ANY OBJECTION IT MAY HAVE THAT ANY
COURT TO WHOSE JURISDICTION IT HAS SUBMITTED PURSUANT TO THE TERMS HEREOF IS AN
INCONVENIENT FORUM.
     11.15 Confidentiality. Each of the Administrative Agent and each Lender
(together, the “Lending Parties”, and individually a “Lending Party”) agrees to
keep confidential any information furnished or made available to it by the
Borrower or any of its Subsidiaries pursuant



--------------------------------------------------------------------------------



 



91

to this Agreement; provided that nothing herein shall prevent any Lending Party
from disclosing such information (a) to any other Lending Party or any Affiliate
of any Lending Party, or any officer, director, employee, agent, or advisor of
any Lending Party or Affiliate of any Lending Party, (b) to any other Person if
reasonably incidental to the administration of the credit facility provided
herein so long as such Person is bound by the provisions of this Section 11.15,
(c) as required by any law, rule, or regulation, (d) upon the order of any court
or administrative agency, (e) upon the request or demand of any regulatory
agency or authority, (f) that is or becomes available to the public or that is
or becomes available to any Lending Party other than as a result of a disclosure
by any Lending Party prohibited by this Agreement, (g) in connection with any
litigation to which such Lending Party or any of its Affiliates may be a party,
(h) to the extent necessary in connection with the exercise of any remedy under
this Agreement or any other Loan Document, and (i) to any actual or proposed
participant or assignee that is subject to provisions substantially similar to
those contained in this Section 11.15.
     11.16 Releases of Facility Guarantees. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 11.6)
to take any action requested by the Borrower, at the Borrower’s expense, having
the effect of releasing any Facility Guaranty to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 11.6.
     11.17 MANUFACTURER CONSENTS. IT IS ACKNOWLEDGED, UNDERSTOOD AND AGREED THAT
(EXCEPT TO THE EXTENT THE RESPECTIVE MANUFACTURER WAIVES ANY OF THE TERMS OF A
MANUFACTURER CONSENT OR A MANUFACTURER CONSENT IS TERMINATED OR CEASES TO BE IN
EFFECT): (A) THE EXERCISE BY THE ADMINISTRATIVE AGENT OR ANY LENDER (WHETHER
THROUGH THE ADMINISTRATIVE AGENT OR OTHERWISE) OF REMEDIES UNDER THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT WILL BE SUBJECT TO THE TERMS OF THE MANUFACTURER
CONSENTS, (B) IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE MANUFACTURER
CONSENTS AND THE TERMS OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, THE TERMS
OF THE MANUFACTURER CONSENTS WILL CONTROL, (C) THE ADMINISTRATIVE AGENT AGREES
TO FURNISH SUCH NOTICES AS IT IS REQUIRED TO FURNISH UNDER SUCH MANUFACTURER
CONSENTS, AND (D) THE MANUFACTURERS PROVIDING SUCH MANUFACTURER CONSENTS SHALL
BE THIRD PARTY BENEFICIARIES OF THIS SECTION. PARTICIPATION BY AN AFFILIATE OR
SUBSIDIARY OF A MANUFACTURER AS A LENDER SHALL NOT CONSTITUTE A WAIVER OF THE
TERMS OF ANY MANUFACTURER CONSENT GRANTED BY SUCH MANUFACTURER.
     11.18 USA Patriot Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow



--------------------------------------------------------------------------------



 



92

such Lender or the Administrative Agent, as applicable, to identify the Borrower
in accordance with the Act.
[Signatures on following pages]



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this instrument to be
made, executed and delivered by their duly authorized officers as of the day and
year first above written.

             
 
                AUTONATION, INC.    
 
           
 
  By:        
 
                Name:    
 
  Its:        

S-1



--------------------------------------------------------------------------------



 



             
 
                JPMORGAN CHASE BANK, N.A.,         as Administrative Agent for
the Lenders  
 
           
 
  By:        
 
                Name:    
 
  Its:        
 
                JPMORGAN CHASE BANK, N.A.    
 
           
 
  By:        
 
                Name:    
 
  Its:        
 
                BANK OF AMERICA, N.A.    
 
           
 
  By:        
 
                Name:    
 
  Its:        
 
                BNP PARIBAS    
 
           
 
  By:        
 
                Name:    
 
  Its:        
 
           
 
  By:        
 
                Name:    
 
  Its:        
 
                TOYOTA MOTOR CREDIT CORPORATION    
 
           
 
  By:        
 
                Name:    
 
  Its:        
 
                WACHOVIA BANK, NATIONAL         ASSOCIATION    
 
           
 
  By:        
 
                Name:    
 
  Its:        

S-2



--------------------------------------------------------------------------------



 



             
 
                SOVEREIGN BANK    
 
           
 
  By:        
 
                Name:    
 
  Its:        
 
                COMERICA BANK    
 
           
 
  By:        
 
                Name:    
 
  Its:        
 
                SUMITOMO MITSUI BANKING         CORPORATION, NEW YORK    
 
           
 
  By:        
 
                Name:    
 
  Its:        
 
                SUNTRUST BANK    
 
           
 
  By:        
 
                Name:    
 
  Its:        
 
                WELLS FARGO BANK, N.A.    
 
           
 
  By:        
 
                Name:    
 
  Its:        
 
                FIFTH THIRD BANK    
 
           
 
  By:        
 
                Name:    
 
  Its:        

S-3



--------------------------------------------------------------------------------



 



             
 
                THE BANK OF NEW YORK    
 
           
 
  By:        
 
                Name:    
 
  Its:        
 
                GOLDMAN SACHS PARTNERS L.P.    
 
           
 
  By:        
 
                Name:    
 
  Its:        

S-4